Exhibit 10.4

EXECUTION COPY

REVOLVING CREDIT AGREEMENT

dated as of April 8, 2010

among

REG MARKETING & LOGISTICS GROUP, LLC,

and

REG SERVICES GROUP, LLC,

as Borrowers,

RENEWABLE ENERGY GROUP, INC.,

as Guarantor,

THE LENDERS REFERRED TO HEREIN,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent for the Lenders,

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent for the Senior Secured Parties,

and

WESTLB AG, NEW YORK BRANCH,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE I DEFINITIONS AND INTERPRETATION

   1

Section 1.01

    

Defined Terms

   1

Section 1.02

    

Principles of Interpretation

   41

Section 1.03

    

UCC Terms

   42

Section 1.04

    

Accounting and Financial Determinations

   42

ARTICLE II COMMITMENTS AND BORROWING

   43

Section 2.01

    

Loans

   43

Section 2.02

    

Notice of Borrowings

   43

Section 2.03

    

Borrowing of Loans

   44

Section 2.04

    

Evidence of Indebtedness

   45

Section 2.05

    

Increase of Commitments

   46

Section 2.06

    

Termination or Reduction of Commitments

   47

Section 2.07

    

Joint and Several Liability of Borrowers

   47

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

   50

Section 3.01

    

Repayment of Borrowings

   50

Section 3.02

    

Interest Payment Dates

   50

Section 3.03

    

Interest Rates

   50

Section 3.04

    

Post-Maturity Interest Rates; Default Interest Rates

   52

Section 3.05

    

Computation of Interest

   53

Section 3.06

    

Interest Rate Determination

   53

Section 3.07

    

Optional Prepayment

   53

Section 3.08

    

Mandatory Prepayment

   54

Section 3.09

    

Time and Place of Payments

   54

Section 3.10

    

Borrowings and Payments Generally

   55

Section 3.11

    

Fees

   56

Section 3.12

    

Pro Rata Treatment

   56

Section 3.13

    

Sharing of Payments

   56

ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS

   57

Section 4.01

    

Eurodollar Rate Lending Unlawful

   57

Section 4.02

    

Inability to Determine Eurodollar Rates

   58

Section 4.03

    

Increased Eurodollar Loan Costs

   58

Section 4.04

    

Obligation to Mitigate

   59

Section 4.05

    

Funding Losses

   59

Section 4.06

    

Increased Capital Costs

   60

Section 4.07

    

Taxes

   60

ARTICLE V REPRESENTATIONS AND WARRANTIES

   62

Section 5.01

    

Organization; Power; Compliance with Law and Contractual Obligations

   62

 

i



--------------------------------------------------------------------------------

Section 5.02

    

Due Authorization; Non-Contravention

   62

Section 5.03

    

Validity

   63

Section 5.04

    

Governmental Approvals

   63

Section 5.05

    

No Defaults

   63

Section 5.06

    

No Material Adverse Effect

   63

Section 5.07

    

Litigation

   63

Section 5.08

    

Liabilities; Material Agreements

   64

Section 5.09

    

Collateral

   64

Section 5.10

    

Ownership of Properties

   65

Section 5.11

    

Taxes

   65

Section 5.12

    

ERISA Plans

   65

Section 5.13

    

Environmental Warranties

   65

Section 5.14

    

Regulations T, U and X

   66

Section 5.15

    

Investment Company Act

   67

Section 5.16

    

Accuracy of Information; Financial Statements

   67

Section 5.17

    

Indebtedness

   67

Section 5.18

    

Subsidiaries

   68

Section 5.19

    

Investments

   68

Section 5.20

    

Foreign Assets Control Regulations, Etc.

   68

Section 5.21

    

Solvency

   68

Section 5.22

    

Legal Name and Place of Business

   68

Section 5.23

    

No Brokers

   69

Section 5.24

    

Insurance

   69

Section 5.25

    

Accounts

   69

ARTICLE VI CONDITIONS PRECEDENT

   70

Section 6.01

    

Conditions to Closing Date

   70

Section 6.02

    

Conditions to All Borrowings

   75

Section 6.03

    

Effect of Certificates

   77

ARTICLE VII COVENANTS

   77

Section 7.01

    

Affirmative Covenants

   77

Section 7.02

    

Negative Covenants

   84

Section 7.03

    

Reporting Requirements

   90

ARTICLE VIII DEFAULT AND ENFORCEMENT

   97

Section 8.01

    

Events of Default

   97

Section 8.02

    

Action Upon Bankruptcy

   100

Section 8.03

    

Action Upon Other Event of Default

   101

Section 8.04

    

Application of Proceeds

   101

ARTICLE IX GUARANTEE

   102

Section 9.01

    

Guarantee

   102

Section 9.02

    

Obligations Unconditional

   103

Section 9.03

    

Waiver

   105

Section 9.04

    

Reinstatement

   108

 

ii



--------------------------------------------------------------------------------

Section 9.05

    

Subrogation

   108

Section 9.06

    

Remedies

   109

Section 9.07

    

Continuing Guarantee

   109

ARTICLE X THE AGENTS

   110

Section 10.01

    

Appointment and Authority

   110

Section 10.02

    

Rights as a Lender

   111

Section 10.03

    

Exculpatory Provisions

   112

Section 10.04

    

Reliance by Agents

   113

Section 10.05

    

Delegation of Duties

   113

Section 10.06

    

Resignation or Removal of Agent

   113

Section 10.07

    

No Amendment to Duties of Agent Without Consent

   114

Section 10.08

    

Non-Reliance on Agent and Other Lenders

   114

Section 10.09

    

Administrative Agent May File Proofs of Claim

   115

Section 10.10

    

Collateral Matters

   116

Section 10.11

    

Copies

   116

Section 10.12

    

No Lead Arranger or Bookrunner Duties

   116

ARTICLE XI MISCELLANEOUS PROVISIONS

   117

Section 11.01

    

Amendments, Etc.

   117

Section 11.02

    

Applicable Law; Jurisdiction; Etc.

   118

Section 11.03

    

Assignments

   120

Section 11.04

    

Benefits of Agreement

   123

Section 11.05

    

Consultants

   123

Section 11.06

    

Costs and Expenses

   124

Section 11.07

    

Counterparts; Effectiveness

   124

Section 11.08

    

Indemnification by the Borrowers

   124

Section 11.09

    

Interest Rate Limitation

   126

Section 11.10

    

No Waiver; Cumulative Remedies

   126

Section 11.11

    

Notices and Other Communications

   127

Section 11.12

    

Patriot Act Notice

   130

Section 11.13

    

Payments Set Aside

   130

Section 11.14

    

Right of Setoff

   130

Section 11.15

    

Severability

   131

Section 11.16

    

Survival

   131

Section 11.17

    

Treatment of Certain Information; Confidentiality

   131

Section 11.18

    

Waiver of Consequential Damages, Etc.

   133

Section 11.19

    

Waiver of Litigation Payments

   133

 

iii



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule 1.01(a)

  

Lenders, Commitments and Offices

Schedule 1.01(b)

  

Excluded Affiliates

Schedule 5.07

  

Litigation

Schedule 5.08

  

Material Liabilities

Schedule 5.09(b)

  

Filing Offices

Schedule 5.18

  

Guarantor Subsidiaries

Schedule 5.19

  

Investments

Schedule 7.02(f)

  

Transactions with Affiliates

Schedule 11.11

  

Notice Information

EXHIBITS

  

Exhibit A

  

Form of Notice of Borrowing

Exhibit B

  

Form of Note

Exhibit C

  

Form of Notice of Interest Rate Election

Exhibit D

  

Form of Borrowing Base Certificate

Exhibit E

  

Form of Lender Assignment Agreement

Exhibit F

  

Term Loan Definitions

Exhibit G

  

Form of Addendum

Exhibit H

  

Form of Investment Letter

Exhibit I-1

  

Independent Engineer’s [First] [Second] Train Completion Date Certificate

Exhibit I-2

  

Borrower’s [First] [Second] Train Completion Date Certificate

Exhibit J-1

  

Independent Engineer’s Tank Completion Date Certificate

Exhibit J-2

  

Borrower’s Tank Completion Date Certificate

Exhibit K

  

Performance Test Plan

 

iv



--------------------------------------------------------------------------------

This REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of April 8, 2010,
is by and among REG MARKETING & LOGISTICS GROUP, LLC (“REG Marketing”), and REG
SERVICES GROUP, LLC (“REG Services”), each an Iowa limited liability company,
each as a borrower (each, a “Borrower,” and collectively the “Borrowers”);
RENEWABLE ENERGY GROUP, INC., a Delaware corporation (the “Guarantor”), each of
the Lenders from time to time a party hereto; WESTLB AG, NEW YORK BRANCH, as
administrative agent for the Lenders; WESTLB AG, NEW YORK BRANCH, as collateral
agent for the Senior Secured Parties; and WESTLB AG, NEW YORK BRANCH, as Sole
Lead Arranger and Sole Bookrunner.

RECITALS

WHEREAS, the Borrowers have requested that the Lenders establish a credit
facility the proceeds of which are to be used as further described herein;

WHEREAS, the Lenders are willing to make such credit facility available upon and
subject to the terms and conditions hereinafter set forth;

WHEREAS, the Guarantor is willing to guarantee the Guaranteed Obligations upon
and subject to the terms and conditions hereinafter set forth; and

WHEREAS, concurrently with the execution of this Agreement, the Lenders have
agreed to enter into certain financing arrangements with and make term loans to
OpCo I, OpCo I will enter into the Lease Agreement with OpCo II, an affiliate of
the Borrowers, and OpCo II will enter into the Management and Operational
Services Agreement with REG Services and provide additional economic benefits to
the Borrowers.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:

“Accelerated Maturity Date” means, that date that is sixty (60) days after the
occurrence of an “Event of Default”, as such term is defined in the Term Loan
Definitions, which “Event of Default” is continuing.



--------------------------------------------------------------------------------

“Account Control Agreement” means an agreement, in form reasonably satisfactory
to the Administrative Agent and the Collateral Agent, among the Borrower for
whom the Receivables Account is established, the Local Bank, and the Collateral
Agent, with respect to one or more Receivables Accounts established in the name
of such Borrower with such Local Bank.

“Accounts Receivable” means an Obligee’s right to the payment of money from an
account debtor arising out of goods sold or to be sold, property leased or to be
leased, and services rendered or to be rendered, whether secured or unsecured
and whether now existing or hereafter arising.

“Additional Collateral” means any property or assets in which a Loan Party
grants a Lien in favor of the Collateral Agent, for the benefit of the Senior
Secured Parties, in connection with any permitted increase of the Aggregate
Commitment made in accordance with Section 2.05 (Increase of Commitments).

“Administrative Agent” means WestLB, not in its individual capacity, but solely
as administrative agent for the Lenders hereunder, and each other Person that
may, from time to time, be appointed as successor Administrative Agent pursuant
to Section 10.06 (Resignation or Removal of Agent).

“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls, is Controlled by or is under common Control with such Person excluding
as related to the Loan Parties those Persons set forth on Schedule 1.01(b).

“Agent Parties” shall have the meaning set forth in Section 11.11(i) (Notices
and Other Communications).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitment” means ten million Dollars ($10,000,000), as the same may
be increased to up to eighteen million Dollars ($18,000,000) total, in
accordance with Section 2.05 (Increase of Commitments), or may be reduced in
accordance with Section 2.06 (Termination or Reduction of Commitments).

“Agreement” has the meaning set forth in the Preamble.

“Anti-Terrorism Laws” means any of the following: (a) the Anti-Terrorism Order,
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), as amended, (c) the Terrorism List Governments Sanctions
Regulations (Title 31 Part 596 of the US Code of Federal Regulations), as
amended,

 

2



--------------------------------------------------------------------------------

(d) the Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597
of the US Code of Federal Regulations), as amended, (e) the Patriot Act, (f) all
other present and future legal requirements of any Governmental Authority
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war, and (g) any regulations promulgated pursuant thereto or pursuant to any
legal requirements of any Governmental Authority governing terrorist acts and
acts of war.

“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism, as amended.

“Applicable Margin” means (a) with respect to the Eurodollar Loans, three
percent (3.0%) per annum and (b) with respect to the Base Rate Loans, two
percent (2.0%) per annum.

“Approved Funds” means, with respect to any Lender that is a fund that in the
ordinary course of its business invests in commercial loans, any other fund that
invests in commercial loans and is managed or advised by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Authorized Officer” means (a) with respect to any Person that is a corporation,
the president, any vice president, the treasurer or the chief financial officer
of such Person, (b) with respect to any Person that is a partnership, an
Authorized Officer of a general partner of such Person, (c) with respect to any
Person that is a limited liability company, any manager, the president, any vice
president, the treasurer or the chief financial officer of such Person, or an
Authorized Officer of the managing member of such Person, or (d) with respect to
any Person, such other representative of such Person that is approved by the
Administrative Agent in writing who, in each such case, has been named as an
Authorized Officer on a certificate of incumbency of such Person delivered to
the Administrative Agent on or after the date hereof.

“Available Commitment” means (i) until the First Train Completion Date, the
Aggregate Commitment then in effect, less one million five hundred thousand
Dollars ($1,500,000), (ii) upon the First Train Completion Date but prior to the
Second Train Completion Date, the Aggregate Commitment then in effect, less
seven hundred fifty thousand Dollars ($750,000) and (iii) on or after the Second
Train Completion Date, the Aggregate Commitment; provided that the Available
Commitment shall at no time exceed the then-effective Borrowing Base, as
certified from time to time by the Borrowers.

“Bankruptcy Code” means Title II of the United States Code entitled “Bankruptcy”
or any successor statute, as amended, and all rules promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus one-half of one percent (0.50%) and
(b) the rate of interest in effect for such day as publicly announced from time
to time by WestLB as its “prime rate”. The “prime rate” is a rate set by WestLB
based upon various factors including WestLB’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by WestLB shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Borrowing).

“Blender’s Production Credit” means with respect to a Borrower, at any time, the
amount, if any, of the “alcohol fuel mixture credit” (provided in section 6426
of the Code, which allows a credit against gasoline excise taxes imposed by
section 4081 of the Code, together with any successor provisions thereto that
provide for similar credit or any substitute credit that provides substantially
equivalent economic benefit to such Borrower) to which such Borrower is entitled
at such time from its blending or production of biodiesel, but excluding any
such amounts not satisfying the standards for accounts receivable in conformity
with GAAP; provided, that if the relevant Governmental Authority rejects any
credit for which a Borrower has requested payment, no further such credit shall
constitute a Blender’s Production Credit until such rejection is resolved to the
reasonable satisfaction of the Administrative Agent.

“Borrower” and “Borrowers” have the meanings set forth in the Preamble.

“Borrower Capital Expenditures” shall mean with respect to a Borrower, for any
period, the aggregate of all cash expenditures (including in all events all
amounts expended under Capitalized Lease Liabilities but excluding any amount
representing capitalized interest) by such Borrower during such period that, in
conformity with GAAP, are or are required to be included in the property, plant
or equipment on the balance sheet of such Borrower, provided that Borrower
Capital Expenditures shall in any event exclude Net Cash Proceeds that arise
from a permitted sale of assets and that are used to purchase an asset to
replace the asset the sale of which produced the Net Cash Proceeds, and proceeds
of property insurance applied to restore or replace lost, damaged or stolen
assets. For the avoidance of doubt, “Borrower Capital Expenditures” shall not
include any cash expenditures by any Person that is not a Borrower.

“Borrower Current Assets” shall mean with respect to a Borrower, at any time,
the current assets of such Borrower at such time determined in conformity with

 

4



--------------------------------------------------------------------------------

GAAP and using the same methodology used to determine consolidated current
assets in such Borrower’s financial statements delivered to the Administrative
Agent on the Closing Date.

“Borrower Current Liabilities” shall mean with respect to a Borrower, at any
time, the current liabilities of such Borrower at such time, including the
outstanding principal of the Loans (regardless of when the Loans mature), but
excluding the current portion of any other Indebtedness maturing more than
twelve (12) months from the date of determination that would otherwise be
included therein, determined in conformity with GAAP and using the same
methodology used to determine such Borrower’s current liabilities in such
Borrower’s financial statements delivered to the Administrative Agent on the
Closing Date.

“Borrower Current Ratio” shall mean, at the date of determination, the ratio of
(a) the Borrower Current Assets of both Borrowers on such date, to (b) the
Borrower Current Liabilities of both Borrowers on such date.

“Borrowing” means the incurrence of each Loan made by the Lenders on a single
date.

“Borrowing Base” means, on any date, the sum of:

 

  (i) 85% of Eligible Receivables — Investment Grade; plus

 

  (ii) 80% of Eligible Receivables — Other; plus

 

  (iii) 65% of Eligible Inventory consisting of Products; plus

 

  (iv) 40% of Eligible Inventory consisting of Raw Materials;

in each case, as set forth on the Borrowing Base Certificate most recently
delivered to the Administrative Agent (subject to any correction of such
Borrowing Base Certificate necessary to make the calculation thereof consistent
with the terms of this Agreement); provided that the Borrowing Base shall be
reduced to one Dollar ($1.00) during any period when the Borrowers have failed
to furnish any computation of the Borrowing Base required hereby, commencing the
day such computation was originally required to be delivered to the
Administrative Agent; and provided further that Eligible Inventory shall not at
any time exceed 40% of the Borrowing Base at that time.

“Borrowing Base Certificate” has the meaning set forth in Section 7.03(m)
(Reporting Requirements).

 

5



--------------------------------------------------------------------------------

“Borrowing Date” means, with respect to each Borrowing, the date on which funds
are disbursed by the Administrative Agent, on behalf of the Lenders, to the
Borrowers in accordance with Section 2.03 (Borrowing of Loans).

“Borrowing Notice” means each request for Borrowing of Loans in the form of
Exhibit A delivered in accordance with Section 2.02 (Notice of Borrowings).

“Business Day” means:

(a) any day that is neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in New York, New York; and

(b) relative to the making, continuing, prepaying or repaying of any Eurodollar
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP.

“Cash Equivalents” means:

 

  (a) readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;

 

  (b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); and

 

6



--------------------------------------------------------------------------------

  (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two hundred and seventy (270) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America, any State thereof, any country that is a member of the Organisation for
Economic Co-Operation and Development or any political subdivision thereof, that
has a combined capital and surplus and undivided profits of not less than five
hundred million Dollars ($500,000,000).

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) consummated without the prior written
consent of the Administrative Agent the result of which is that:

(A) the Guarantor fails to maintain, directly, indirectly or beneficially, at
least fifty-one percent (51%) of the Equity Interests of each Borrower;

(B) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Guarantor entitled to
vote for members of the board of directors or equivalent governing body of
Guarantor on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); provided that the Stockholders Agreement, dated as of February 26, 2010,
shall not be deemed to create a “group”; or

(C) other than as a result of a change in the composition of the board of
directors as a result of an initial public offering of the equity securities of
the Guarantor, a majority of the members of the board of directors of the
Guarantor cease to be composed of individuals (i) who are members of that board
on the date hereof, (ii) whose election or

 

7



--------------------------------------------------------------------------------

nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Costs” means all reasonable and documented out-of-pocket expenses
incurred by the Lenders, and the Agents (including all reasonable fees, costs
and expenses of counsel for any Agent), in connection with the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Financing Documents.

“Closing Date” means the first date on which all conditions precedent set forth
in Article VI (Conditions Precedent) are satisfied or waived in accordance with
Section 11.01 (Amendments, Etc.).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the property or assets of, and Equity Interests in, the
Borrowers whether now owned or hereinafter acquired, upon which a Lien is
purported to be created by any Security Document, including Additional
Collateral, but excluding the real property interests of the Borrowers.

“Collateral Agent” means WestLB AG, New York Branch, not in its individual
capacity, but solely as collateral agent for the Senior Secured Parties under
the Financing Documents, and each other Person that may, from time to time be
appointed as successor Collateral Agent pursuant to Section 10.06 (Resignation
or Removal of Agent).

“Commitment Fee “ has the meaning set forth in Section 3.11 (Fees).

“Commitment Percentage” means, as to any Lender at any time, the percentage that
such Lender’s Commitment then constitutes of the Aggregate Commitment.

“Commitments” means, with respect to each Lender, the commitment of such Lender
to make Loans, as set forth opposite the name of such Lender in
Schedule 1.01(a), as the same may be increased in accordance with Section 2.05
(Increase of Commitments) or may be reduced in accordance with Section 2.06
(Termination or Reduction of Commitments).

 

8



--------------------------------------------------------------------------------

“Commodity Hedging Arrangements” means any arrangement entered into by a
Borrower or under which a Borrower could incur liability to hedge the price of
biodiesel or commodities used as feedstock for the production of biodiesel.

“Commodity Risk Management Plan” means the risk management plan, prepared by the
Borrowers or the Guarantor and in form and substance satisfactory to each Lender
on the Closing Date, that sets forth terms and conditions under which the
Borrowers may enter into or incur Liability under any Commodity Hedging
Arrangements, as may be amended from time to time.

“Communications” has the meaning set forth in Section 11.11(g) (Notices and
Other Communications).

“Construction Contractor” shall have the meaning set forth in the Term Loan
Definitions.

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided that the following conditions are
satisfied: (a) adequate reserves have been established with respect to the
claimed or assessed amount in respect of such matter or claim which, in
accordance with GAAP, are sufficient to effect the satisfaction or discharge
thereof; (b) during the period of such contest, the enforcement of any contested
item is effectively stayed; (c) none of such Person or any of its officers,
directors or employees, or any Senior Secured Party or its respective officers,
directors or employees, is or would reasonably be expected to become subject to
any criminal liability or sanction in connection with such contested items; and
(d) such contest and any resultant failure to pay or discharge the claimed or
assessed amount does not, and could not reasonably be expected to, (i) result in
a Material Adverse Effect or (ii) involve a material risk of the sale,
forfeiture or loss of, or the creation, existence or imposition of any Lien on,
any of the Collateral.

“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.

 

9



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking, to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting or management power, by contract or
otherwise.

“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

“Default Rate” has the meaning set forth in Section 3.04(c) (Post-Maturity
Interest Rates; Default Interest Rates).

“Discharge Date” means the date on which (a) all outstanding Commitments have
been terminated, and (b) all amounts payable in respect of the Obligations have
been irrevocably and indefeasibly paid in full in cash (other than obligations
under the Financing Documents that by their terms survive and with respect to
which no claim has been made by the Senior Secured Parties).

“Distribution Conditions” means (a) no “Default” or “Event of Default”, as each
such term is defined in the Term Loan Definitions, has occurred and is
continuing and (b) Affiliates of the Guarantor (i) Control the Person that owns
or leases the Project and (ii) operate the Project.

“Distributions” means any (a) dividend or other distribution (whether in cash,
securities or other property), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of a Person, or on account of any return of
capital to any direct or indirect holder of any such Equity Interests in such
Person, or any option, warrant or other right to acquire any such dividend or
other distribution or payment and (b) any payment of any management,
consultancy, administrative, services, or other similar fee to any Person who
owns, directly or indirectly, any Equity Interest in a Person, or any Affiliate
of any such Person.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 1.01(a) or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender to the
Borrowers and the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent and, if no Event of Default has occurred and is
continuing, the Borrowers (such approval by the Borrowers not to be unreasonably
withheld or delayed); provided, that, notwithstanding the foregoing, Eligible
Assignee shall not include any Loan Party or any Affiliate or Subsidiary
thereof.

“Eligible Inventory” means the excess of (a) the aggregate gross dollar value
(valued at the lower of cost or market value) of the Inventory of a Borrower
which meets all of the following requirements:

 

  (i) such Borrower has lawful, absolute and marketable title to such Inventory
(including title that such Borrower has to such Inventory where such Borrower is
obligated to pay all or a portion of the price at which such Borrower sells the
goods constituting such Inventory, whether payment by such Borrower is due and
payable before, in advance, upon or after such Borrower’s receipt of payment
from the Person to whom such Borrower sells or will sell such goods);

 

  (ii) such Borrower has the full and unqualified right to assign and grant a
Lien in such Inventory to the Collateral Agent as security for the Obligations
and such assignment and grant will not violate any requirement of Law applicable
to such Borrower;

 

  (iii)

such Inventory (and any related warehouse receipts or similar negotiable
documents in respect of such Inventory) is subject to a fully perfected,
first-priority Lien in favor of the Collateral Agent on behalf of the Senior
Secured Parties to secure the Obligations, pursuant to the Security Documents
and none of such Inventory is subject to any Lien in favor of any other Person
(including, without limitation, landlords or public warehousemen); provided that
Inventory which would not be Eligible Inventory solely as a result of the fact
that such Inventory is subject to any statutory Lien of public warehousemen
(collectively, “Warehousemen Liens”), shall nevertheless be Eligible Inventory
if the only Liens on such Inventory are the Warehousemen Liens securing only the
public warehousemen’s claim for rent, storage and handling charges, and similar
obligations, and provided further, that in no event shall

 

11



--------------------------------------------------------------------------------

  Inventory which is the subject of warehouse receipts or similar negotiable
instruments be Eligible Inventory unless and until all such warehouse receipts
or similar negotiable instruments in respect of such Inventory have been duly
endorsed for transfer and delivered to the Collateral Agent;

 

  (iv) such Inventory, if held at leased premises (other than at public
warehouses), is determined by the Administrative Agent to be Eligible Inventory,
upon written notice to the Borrowers;

 

  (v) no Account Receivable has been created with respect to such Inventory
other than an Account Receivable in favor of an Affiliate of a Borrower in
respect of finished goods inventory;

 

  (vi) not more than 60 days have passed since the applicable Borrower took
lawful, absolute and marketable title to such Inventory, calculated using the
first-in, first-out accounting method;

 

  (vii) if more than 30 days have passed since a Borrower produced any such
Inventory constituting Products, (A) any biodiesel constituting such Inventory
shall meet the requirements of ASTM D6751-08 or the then current ASTM D6751
quality specifications then in effect as determined by ASTM International and
(B) such Borrower shall have complied with the terms of a price risk management
program with respect to such Inventory in form and substance acceptable to the
Administrative Agent;

 

  (viii) except as permitted in subsection (iii) above, any such Inventory
consisting of Products or Raw Materials is held in tanks that are (i) located at
a facility, all of the Equity Interests of which are wholly owned by the
Guarantor or a wholly owned Subsidiary of the Guarantor and (ii) (x) owned by
the Guarantor or a wholly owned Subsidiary of the Guarantor or (y) subject to
lease arrangements satisfactory to the Lenders, in each case subject to a fully
perfected, first-priority Lien in favor of the Collateral Agent on behalf of the
Senior Secured Parties to secure the Obligations; and

 

  (ix)

such Inventory, if biodiesel, shall not constitute Eligible Inventory if (A) a
Borrower obtains actual knowledge (or in the ordinary course of business without
independent investigation should have knowledge) that any counterparty to a
Contractual Obligation is rejecting or has rejected as not conforming with the
quality

 

12



--------------------------------------------------------------------------------

  specifications set forth in such Contractual Obligation more than five
thousand (5,000) gallons of such biodiesel tendered for sale under such
Contractual Obligation and such biodiesel was included as Eligible Inventory in
the Borrower’s most recent Borrowing Base Certificate, or (B) such biodiesel is
stored in a tank or at a terminal from which more than five thousand
(5,000) gallons of biodiesel has been tendered for sale under a Contractual
Obligation of a Borrower and rejected as not conforming with the quality
specifications under such Contractual Obligation and, within seven (7) Business
Days of such rejection, a test on the biodiesel stored in such tank or at such
terminal has not been performed that demonstrates, to the satisfaction of the
Administrative Agent, that the biodiesel then stored in such tank and at such
terminal conforms with the quality specifications set forth in such Contractual
Obligation,

over, to the extent not included in subsection (a) above, (b) (i) the reserves
for excess and obsolete Inventory and any other Inventory reserves, in any case
as reflected on the most recent consolidated balance sheets of the Borrowers
delivered to the Administrative Agent pursuant to Section 7.03(a) (Reporting
Requirements) and (ii) reserves, in respect of Inventory held at any leased
premises (including any public warehouse), in an amount equal to the greater of
(A) four (4) months’ rent, storage and handling charges, and similar obligations
in respect of each such location and (B) the actual rent, storage and handling
charges, and similar obligations in respect of each such location which are past
due.

“Eligible Receivables” means, at any date, the aggregate amount (without
duplication) of: (a) all Accounts Receivable carried on the books of a Borrower
arising in the ordinary course of business, less all reserves with respect to
such Accounts Receivable and less any and all offsets, counterclaims or rebates
in respect thereof (including the amount of any account payable (including any
uninvoiced but accrued account payable) or other liability owed by such Borrower
to any account debtor with respect to such Accounts Receivable, whether or not a
specific netting agreement may exist), and (b) uninvoiced Accounts Receivable
arising from deliveries during the 30-day period ending on the last Business Day
for which calculations are provided in the most recent Borrowing Base
Certificate to be delivered in accordance herewith, in each case which Accounts
Receivable or uninvoiced Accounts Receivable meet all of the following
requirements:

 

  (i) are not outstanding for more than ninety (90) days past the applicable
invoice date or for more than sixty (60) days past the payment due date;

 

13



--------------------------------------------------------------------------------

  (ii) arise pursuant to an Underlying Contract which constitutes the valid,
binding and legally enforceable obligation of the account debtor thereon;

 

  (iii) are not evidenced by any instrument, unless a valid first-priority
perfected Lien has been granted in such instrument in favor of the Collateral
Agent, for the benefit of the Senior Secured Parties, pursuant to the Security
Documents;

 

  (iv) are owned by a Borrower free and clear of all Liens, other than Liens in
favor of the Collateral Agent, for the benefit of the Senior Secured Parties,
pursuant to the Security Documents;

 

  (v) are not the subject of any request for credit or adjustment (other than
netting in the ordinary course of business) or any other dispute with an the
account debtor with respect to the Account Receivable;

 

  (vi) do not arise out of transactions with an Affiliate of a Borrower;

 

  (vii) are not due from a Person located outside the United States unless the
payment of such Accounts Receivable are supported by (A) a documentary or
standby letter of credit, bank guarantee or payment bond sufficient to cover
payment of such Account Receivable in each case in form and substance and issued
by a Person satisfactory to the Administrative Agent, or (B) funds deposited as
security in a bank account of a Borrower with respect to which an Account
Control Agreement has been entered into, in each case in an amount sufficient to
cover payment of such Account Receivable;

 

14



--------------------------------------------------------------------------------

  (viii) do not (A) in the case of an Eligible Receivable — Investment Grade
other than the Blender’s Production Credit, when added to the other Eligible
Receivables — Investment Grade owed by such account debtor, exceed 20% of the
total Eligible Receivables Base or (B) in the case of an Eligible Receivable —
Other, when added to the other Eligible Receivables — Other owed by such account
debtor, exceed 10% of the total Eligible Receivables Base, except that:

 

  (I) 20% of the total Eligible Receivables of one such account debtor may
qualify as Eligible Receivables — Other under this subsection (viii)(B)(I); or

 

  (II) 15% of the total Eligible Receivables of two such account debtors may
qualify as Eligible Receivables — Other under subsection (viii)(B)(II), provided
that if any Eligible Receivable — Other shall constitute an Eligible Receivable
under this subsection (viii)(B)(II) no Eligible Receivable shall constitute an
Eligible Receivable under subsections (viii)(B)(I); provided further, that
“Eligible Receivables Base” means the balance of Accounts Receivable for
Borrowers after all subsections in this definition of Eligible Receivables are
taken into account except this subsection (viii);

provided, that, in the case of Eligible Receivables — Other under
subsections (viii)(B)(I) and (II), only those Eligible Receivables — Other that
are not more than fifteen (15) days from the date of invoice may be included
under such subsections (viii)(B)(I) and (II);

 

  (ix) no Insolvency Event has occurred with respect to the account debtor on
such Account Receivable;

 

  (x) are subject to a valid, first-priority perfected Lien in favor of the
Collateral Agent, for the benefit of the Senior Secured Parties, pursuant to the
Security Documents;

 

  (xi) are denominated in Dollars and are not payable outside of the United
States;

 

  (xii) if due from a Governmental Authority, (including, but not limited to,
the Blender’s Production Credit), including without limitation any authority,
agency, branch or department of the government of the United States, are the
subject of all filings or other actions necessary or appropriate in the judgment
of the Administrative Agent under any law or regulation;

 

  (xiii) are not due from an account debtor with more than fifty percent
(50%) of its Accounts Receivable owing to such Borrower outstanding more than
ninety (90) days from the invoice date or more than sixty (60) days from the
payment due date;

 

15



--------------------------------------------------------------------------------

  (xiv) the account debtor for such Account Receivable has been instructed in
writing to deposit any and all amounts due in respect of each such Account
Receivable into a Receivables Account;

 

  (xv) such Account Receivable is a bona fide Account Receivable (which, with
respect to an Account Receivable arising from a sale of goods, was created as a
result of a sale on an absolute basis and not on a consignment, approval or
sale-and-return basis) of a Borrower arising in the ordinary course of such
Borrower’s business, and which:

 

  (A) in the case of an Account Receivable arising from the sale of goods, such
goods have been shipped or delivered to the account debtor for such Account
Receivable, and

 

  (B) in the case of an Account Receivable relating to the sale of services,
such services have been performed or completed; and

 

  (xvi) do not arise from a transaction in which such Borrower obtains actual
knowledge (or in the ordinary course of business without independent
investigation should have knowledge) that the counterparty to a Contractual
Obligation is rejecting or has rejected any Product that has been tendered for
sale by such Borrower pursuant to such Contractual Obligation as not conforming
with the quality specifications set forth in such Contractual Obligation.

“Eligible Receivable — Investment Grade” means an Eligible Receivable (a) the
account debtor for which has a corporate rating of at least BBB- by S&P or Baa3
by Moody’s or a long-term unsecured debt rating of at least BBB- by S&P or Baa3
by Moody’s or another rating agency of comparable standing if S&P and Moody’s
cease to exist or to issue credit ratings, (b) the payment of which will be made
pursuant to a letter of credit which satisfies the criteria set forth in
clause (vii)(A) of the definition of Eligible Receivable or (c) due in respect
of the Blender’s Production Credit.

“Eligible Receivable — Other” means an Eligible Receivable that is not an
Eligible Receivable — Investment Grade.

 

16



--------------------------------------------------------------------------------

“Environmental Affiliate” means any Person, to the extent a Borrower would
reasonably be expected to have liability as a result of such Person assuming,
accepting or otherwise being subject to liability for Environmental Claims
relating to such Person, whether the source of such Borrower’s obligation is by
contract or operation of Law.

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case arising out of, based on or resulting from
(a) the presence, release or threatened release into the environment, of any
Materials of Environmental Concern at any location, whether or not owned by such
Person, (b) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Laws or Environmental Approvals, or (c) exposure
to Materials of Environmental Concern.

“Environmental Laws” means all applicable Laws relating to pollution or
protection of human health, safety or the environment (including ambient air,
surface water, ground water, land surface or subsurface strata), including Laws
relating to emissions, discharges, releases or threatened releases of Materials
of Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

 

17



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person, trade or business that, together with the
Borrowers, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to any ERISA Plan,
(b) the initiation of any action by a Borrower, any ERISA Affiliate or any ERISA
Plan fiduciary to terminate an ERISA Plan (other than a standard termination
under Section 4041(b) of ERISA) or the treatment of an amendment to an ERISA
Plan as a termination under Section 4041(e) of ERISA, (c) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan, (d) the incurrence of any
accumulated funding deficiency with respect to any Plan, (e) the occurrence of
an event described in Section 4062(e) of ERISA, (f) the partial or complete
withdrawal by a Borrower or any ERISA Affiliate from any such Plan which is a
multiple employer plan within the meaning of the Code has occurred which could
reasonably be expected to result in the incurrence of liability under Title IV
of ERISA, (g) the material failure to make timely contributions to or premium
payment in respect of any Plan, (h) the adoption of an amendment to a Plan which
would require the provision of security to such Plan pursuant to Section 307 of
ERISA, (i) the incurrence of any potential withdrawal liability in respect of
any Multiemployer Plan, (j) any Multiemployer Plan is in “reorganization” (as
defined in Section 418 of the Code or Section 4241 of ERISA) or is “insolvent”
(as defined in Section 4245 of ERISA), (k) the withdrawal of a Borrower or any
ERISA Affiliate from a Multiemployer Plan during a plan year in which such
Borrower or such ERISA Affiliate was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of Multiemployer Plan
participants who are employees of such Borrower or any ERISA Affiliate, (l) the
partial or complete withdrawal of a Borrower or any ERISA Affiliate from a
Multiemployer Plan, or (m) a Borrower or any ERISA Affiliate is in default (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

“ERISA Plan” means any Plan that is not a Multiemployer Plan.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Borrowing) and Article III (Repayments, Prepayments, Interest and Fees).

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.01(a) or designated in the Lender Assignment

 

18



--------------------------------------------------------------------------------

Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrowers and the Administrative Agent pursuant to Section 4.04 (Obligation
to Mitigate) that shall be making or maintaining Eurodollar Loans of such Lender
hereunder.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the greater of (a) one and one half
percent (1.5%) per annum, and (b) the rate per annum obtained by dividing
(x) LIBOR for such Interest Period and Eurodollar Loan, by (y) a percentage
equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage for such Interest
Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the F.R.S. Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” means any one of the events specified in Section 8.01 (Events
of Default).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent or any Lender
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrowers hereunder, income Taxes imposed on (or measured by)
its net income by the United States, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Fees” means, collectively, each of the fees payable by the Borrowers for the
account of any Lender or Agent pursuant to Section 3.11 (Fees).

“Final Maturity Date” means the earlier to occur of (i) the Accelerated Maturity
Date and (ii) the second anniversary of the Closing Date.

“Financial Default” means, with respect to any Person, the occurrence of any one
of the following with respect to such Person with respect to Indebtedness (other
than Loans) having an outstanding principal amount in excess of two million
Dollars ($2,000,000) (i) a default occurs in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of such
Indebtedness or (ii) such Person fails to observe or perform any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of any
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that solely for the purposes of
Section 2.01(c) (Loans), “Financial Default” shall mean any of the foregoing
with respect to Indebtedness having an outstanding principal amount in excess of
five hundred thousand Dollars ($500,000).

“Financial Officer” means, with respect to any Person, the controller, treasurer
or chief financial officer of such Person.

“Financing Documents” means:

 

  (a) this Agreement;

 

  (b) the Notes;

 

  (c) the Security Documents;

 

  (d) each Interest Rate Protection Agreement;

 

  (e) the Management and Operational Services Agreement;

 

20



--------------------------------------------------------------------------------

  (f) the other financing and security agreements, documents and instruments
delivered in connection with this Agreement; and

 

  (g) each other document designated as a Financing Document by the Borrowers
and the Administrative Agent.

“First Train Completion Date” means the date on which the following conditions
have been satisfied, and such satisfaction shall have been certified by each
Borrower and confirmed in writing by the Independent Engineer, each in a First
Train Completion Date Certificate completed to the reasonable satisfaction of
the Administrative Agent:

 

  (i) all capital repair, remediation and improvement work with respect to one
train of the Project shall have been completed (other than punch list items) and
such train of the Project shall be ready to process feedstock and begin
operation for the Project’s intended use as a biodiesel production facility as
demonstrated by a Performance Test;

 

  (ii) training shall have been completed for all required plant personnel in a
manner that is reasonably satisfactory to the Independent Engineer;

 

  (iii) OpCo I shall have received any plant operation manual and plant
maintenance manual, training manuals and all materials and documents provided by
the Construction Contractors and other manufacturers, suppliers and vendors for
the Project, and in each case, shall have been verified as being received by the
Independent Engineer;

 

  (iv) all capital improvement costs for the repairs set forth in clause (i) of
this definition shall have been fully paid (other than amounts that are subject
to a Contest) and the Administrative Agent shall have received reasonably
satisfactory evidence (for example, an ALTA 122 Endorsement to the applicable
Title Policy) that there shall be no mechanic’s, workmen’s, materialmen’s or
other similar Liens or other claims on any part of the Project, Site, or other
assets relating to the work or services of the Project provided by the
Construction Contractors or any of their subcontractors (other than Liens that
are subject to a Contest);

 

21



--------------------------------------------------------------------------------

  (v) each Construction Contractor and each subcontractor for the Project shall
have provided all satisfactory Lien waivers, other than with respect to punch
list items and other than Lien waivers from individual contractors who were
paid, in the aggregate, less than $25,000 for all of their respective work
relating the Project (taking into account any and all contracts or agreements
pursuant to which such contractor has performed such work); and

 

  (vi) all Necessary Project Approvals required to be obtained at such time by
OpCo I or OpCo II shall have been obtained.

“First Train Completion Date Certain” means the nine (9) month anniversary of
the Closing Date; provided, however, that if the First Train Completion Date has
not been achieved by such date, then OpCo I, OpCo II and the Administrative
Agent shall use commercially reasonable efforts to agree within thirty (30) days
of such date on the terms of a plan and budget for corrective action including a
date by which the First Train Completion Date is required to be achieved (the
“First Train Corrective Action Plan”) and (i) if a First Train Corrective Action
Plan is not agreed within such thirty (30) day period, “First Train Completion
Date Certain” shall mean the ten (10) month anniversary of the Closing Date and
(ii) if a First Train Corrective Action Plan is agreed within such thirty
(30) day period, “First Train Completion Date Certain” shall mean the date set
forth in the First Train Corrective Action Plan by which the First Train
Completion Date is required to be achieved.

“First Train Completion Date Certificate” means, as the context requires, (a) a
certificate of the Independent Engineer, in substantially the form of Exhibit
I-1, or (b) a certificate of the Borrower, in substantially the form of Exhibit
I-2, in each case confirming that the First Train Completion Date has occurred.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31 of each calendar year.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

 

22



--------------------------------------------------------------------------------

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

“Guaranteed Obligations” means all Obligations of the Borrowers.

“Guarantor” has the meaning set forth in the Preamble.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for or in respect of moneys borrowed or
raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

23



--------------------------------------------------------------------------------

(c) all obligations of such Person for the deferred purchase price of property
or services (excluding trade accounts incurred in the ordinary course that are
payable within sixty (60) days of being incurred and not past due for more than
thirty (30) days);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

(e) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(f) all Capitalized Lease Liabilities;

(g) net obligations of such Person under all Swap Contracts;

(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 11.08 (Indemnification by the
Borrowers).

 

24



--------------------------------------------------------------------------------

“Independent Engineer” shall have the meaning set forth in the Term Loan
Definitions.

“Information” has the meaning set forth in Section 11.17 (Treatment of Certain
Information; Confidentiality).

“Insolvency Event” means, with respect to any Person, such Person:

(a) generally fails to pay, or admits in writing its inability or unwillingness
to pay, debts as they become due;

(b) applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or a substantial
portion of its property, or makes a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian is not discharged within
ninety (90) days; provided that nothing in the Financing Documents shall
prohibit or restrict any right any Senior Secured Party may have under
applicable Law to appear in any court conducting any relevant proceeding during
such ninety (90)-day period to preserve, protect and defend its rights under the
Financing Documents (and such Person shall not object to any such appearance);

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is consented to or acquiesced
in by such Person or results in the entry of an order for relief or remains for
ninety (90) days undismissed; provided that nothing in the Financing Documents
shall prohibit or restrict any right any Senior Secured Party may have under
applicable Law to appear in any court conducting any such case or proceeding
during such ninety (90)-day period to preserve, protect and defend its rights
under the Financing Documents (and such Person shall not object to any such
appearance);

(e) takes any action authorizing, or in furtherance of, any of the foregoing; or

 

25



--------------------------------------------------------------------------------

(f) becomes insolvent.

“Insolvency or Liquidation Proceeding” means, with respect to any Person:

(a) any case commenced by or against such Person under the Bankruptcy Code or
any similar federal or state law for the relief of debtors, any other proceeding
for the reorganization, recapitalization or adjustment or marshalling of the
assets or liabilities of such Person, any receivership or assignment for the
benefit of creditors relating to such Person or any similar case or proceeding
relative to such Person or its creditors, as such, in each case whether or not
voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to such Person, in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of such Person are determined and any payment or distribution is or
may be made on account of such claims.

“Interest Payment Date” means (i) with respect to Eurodollar Loans, the last day
of each applicable Interest Period or, if applicable, any date on which such
Eurodollar Loan is converted to a Base Rate Loan and (ii) with respect to Base
Rate Loans, on each Monthly Payment Date or, if applicable, any date on which
such Base Rate Loan is converted to a Eurodollar Loan.

“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on the Borrowing Date in respect of such Eurodollar Loan or the date
on which each successive interest period for each such Eurodollar Loan is
determined pursuant to Section 3.03 (Interest Rates) and ending on the day that
numerically corresponds to such date one (1), two (2), three (3) or six
(6) months thereafter, in either case as the Borrowers may select in the
relevant Borrowing Notice or Notice of Interest Rate Election; provided that
(i) if such Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is in a different calendar month, in which case
such Interest Period shall end on the next preceding Business Day), (ii) any
Interest Period that begins on the last Business Day of a month (or on a day for
which there is no numerically corresponding day in the month at the end of such
Interest Period) shall end on the last Business Day of the month at the end of
such Interest Period, and (iii) no Interest Period may end later than the Final
Maturity Date.

 

26



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, between the Borrowers and
a Qualified Counterparty, that is reasonably satisfactory to the Administrative
Agent, the purpose of which is to hedge interest rate exposure in respect of the
Loans.

“Inventory” means “inventory,” as that term is defined in the UCC.

“Investments” means, with respect to a Borrower:

(a) the purchase or acquisition of any Equity Interest, evidence of Indebtedness
or other security issued by any other Person;

(b) any loan, advance or extension of credit to, or contribution to the capital
of, any other Person;

(c) any Guarantee of the obligations of any other Person;

(d) any acquisition of all or any substantial portion of the business of any
other Person or all or any substantial portion of the assets comprising such
business; and

(e) items that are classified as investments on a balance sheet prepared in
accordance with GAAP.

The investments described in the foregoing clauses (a) through (e) shall be
included in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method.

In determining the amount of outstanding Investments:

 

  (A) the amount of any Investment shall be the cost thereof (excluding any
amounts paid in respect of inventory or other working capital items) minus any
dividends, repayments of loans and other returns of capital in cash on such
Investment (determined in conformity with GAAP without regard to amounts
realized as income on such Investment);

 

  (B) the amount of any Investment in respect of a purchase described in
clause (d) above shall be increased by the amount of any Indebtedness assumed by
a Borrower in connection with such purchase or secured by any asset acquired by
a Borrower in such purchase (whether or not any Indebtedness is assumed); and

 

27



--------------------------------------------------------------------------------

  (C) no Investment shall be increased as the result of an increase in the
undistributed retained earnings of the Person in which the Investment was made
or decreased as a result of an equity interest in the losses of such Person.

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval
(including each Necessary Governmental Approval) or requirement of such
Governmental Authority along with the interpretation and administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof. Unless the context clearly requires otherwise, the term shall include
each of the foregoing (and each provision thereof) as in effect at the time in
question, including any amendments, supplements, replacements, or other
modifications thereto or thereof, and whether or not in effect as of the date of
this Agreement.

“Lease Agreement” means the Lease Agreement, dated as of April 8, between OpCo
I, as landlord and OpCo II, as tenant.

“Lease Documents” has the meaning set forth in the Term Loan Definitions.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit E.

“Lenders” means those Lenders identified on Schedule 1.01(a), and each other
Person that acquires the rights and obligations of any such Lender pursuant to
Section 11.03 (Assignments).

“LIBOR” means, for any Interest Period for any Eurodollar Loan:

 

  (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period; or

 

  (b)

if the rate referenced in the preceding clause (a) does not appear on such page
or service or such page or service is not available, the

 

28



--------------------------------------------------------------------------------

  rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period; or

 

  (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by WestLB to major banks in the London
interbank Eurodollar market at their request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

“Loan Party” or “Loan Parties” means, individually, each Borrower, the Pledgor
or the Guarantor, and, collectively, the Borrowers, the Pledgor and the
Guarantor.

“Loans” has the meaning set forth in Section 2.01(a) (Loans).

“Local Bank” means a commercial bank, reasonably acceptable to the
Administrative Agent (which acceptance shall not be unreasonably withheld or
delayed), with which one or more Receivables Accounts is established in the name
of a Borrower.

“Management and Operational Services Agreement” means the Management and
Operational Services Agreement, dated as of April 8, 2010, by and between REG
Services and OpCo II.

“Mandatory Prepayment” means a prepayment in accordance with Section 3.08
(Mandatory Prepayment).

 

29



--------------------------------------------------------------------------------

“Master Services Agreement” means the Master Services Agreement dated May 8,
2009 by and between the Pledgor and Bunge North America, Inc. (“Bunge”).

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, assets, property, condition (financial or otherwise), or operations of
any Loan Party or the Project, taken as a whole, (ii) the ability of any Loan
Party to perform its material obligations under any Financing Document to which
it is a party, (iii) creation, perfection or priority of the Liens granted, or
purported to be granted, in favor, or for the benefit, of the Collateral Agent
pursuant to the Security Documents or (iv) the rights or remedies of any Senior
Secured Party under any Financing Document; provided, however, the expiration of
the Blender’s Production Credit on December 31, 2009 shall not, during the six
(6) month period following the Closing Date, be deemed a Material Adverse Effect
if (x) the Environmental Protection Agency adopts revisions to the Renewable
Fuel Standard program required by the Energy Independence and Security Act of
2007 in the form proposed by the United States Environmental Protection Agency
as publication EPA-420-F-09-023, May 2009 or (y) the Blender’s Production Credit
as in effect on December 31, 2009 is reinstated.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other toxic or hazardous substance or organism and any material that is
regulated in any way, or for which liability is imposed, pursuant to an
Environmental Law.

“Maximum Rate” has the meaning set forth in Section 11.09 (Interest Rate
Limitation).

“Monthly Payment Date” means the first Business Day of each month.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto that
is a nationally-recognized rating agency.

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Necessary Governmental Approvals” has the meaning set forth in Section 5.04
(Governmental Approvals).

“Necessary Project Approvals” shall have the meaning set forth in the Term Loan
Definitions.

 

30



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean, with respect to any sale or disposition of
assets, the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
sale or disposition, other than the portion of such deferred payment
constituting interest, but only as and when so received) and Cash Equivalents
received by a Borrower from such sale or disposition net of (a) fees,
commissions and other out-of-pocket expenses reasonably incurred in connection
with such sale and paid or payable to Persons who are not Affiliates a Borrower
(including payment of principal of and premium and interest on Indebtedness
secured by the assets the subject of such sale or disposition which is required
to be, and which is, repaid under the terms thereof as a result of such sale or
disposition) and (b) incremental taxes paid or payable as a result thereof (as
reasonably estimated by a senior financial or accounting officer of the seller,
giving effect to the overall tax position of the seller).

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes—Foreign
Lenders).

“Notes” means the promissory notes of the Borrowers, including any promissory
notes issued by the Borrowers in connection with assignments of any Loan of a
Lender, substantially in the form of Exhibit B, as they may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice of Interest Rate Election” means a notice in substantially the form
attached hereto as Exhibit C, executed by an Authorized Officer of the
Borrowers.

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed by any Borrower to the
Agents or the Lenders of every kind and description (whether or not evidenced by
any note or instrument and whether or not for the payment of money), direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, pursuant to the terms of
this Agreement or any of the other Financing Documents, including (a) interest
and fees that accrue after the commencement by or against any Borrower of any
Insolvency Event naming any Borrower as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (b) all principal, interest, fees, charges, expenses, attorneys’
fees, costs and expenses, accountants’ fees and consultants’ fees payable by any
Borrower hereunder or under any other Financing Document.

 

31



--------------------------------------------------------------------------------

“Obligee” means the Person to whom payment of an Account Receivable is owed.

“OFAC Lists” means any blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list,
or other list of Persons with whom United States Persons may not conduct
business, including any list published and maintained by the Office of Foreign
Assets Control of the United States Department or Treasury, the United States
Department of Commerce, or the United States Department of State.

“OpCo I” means Seneca Landlord, LLC, an Iowa limited liability company formerly
known as REG Seneca, LLC.

“OpCo II” means REG Seneca, LLC, an Iowa limited liability company.

“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock and, with respect to any Person that is a limited liability
company, its certificate of formation or articles of organization and its
limited liability agreement.

“Participant” has the meaning set forth in Section 11.03(d) (Assignments).

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, as amended, and the rules and regulations
promulgated thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Performance Test” means a performance test of a train of the Project completed
pursuant to the terms of the Performance Testing Plan attached hereto as Exhibit
K.

“Permitted Acquisition” has the meaning set forth in Section 7.02(e) (Negative
Covenants – Consolidation, Merger, Sale or Purchase of Assets, Etc.).

 

32



--------------------------------------------------------------------------------

“Permitted Commodity Hedging Arrangements” means those Commodity Hedging
Arrangements entered into by the Borrowers in accordance with Section 7.02(l)
(Negative Covenants – Commodity Hedging Arrangements).

“Permitted Distributions” means Distributions identified in Section 7.02(h)
(Negative Covenants – Distributions).

“Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants – Restrictions on Indebtedness).

“Permitted Investment” means Investments identified in Section 7.02(c) (Negative
Covenants – Permitted Investments).

“Permitted Liens” means Liens identified in Section 7.02(b) (Negative Covenants
– Liens).

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by any Loan Party or any ERISA Affiliate, or in respect of which
any Loan Party or any ERISA Affiliate has any obligation to contribute or
liability.

“Platform” has the meaning set forth in Section 11.11(h) (Notices and Other
Communications).

“Pledgor” means REG Intermediate Holdco, Inc., a Delaware corporation.

“Process Agent” means any Person appointed as agent by any Loan Party, as
required under the Financing Documents, to receive on behalf of itself and its
property services of copies of summons and complaint or any other process which
may be served in connection with any action or proceeding before any court
arising out of or relating to this Agreement or any other Financing Document to
which it is a party, including CT Corporation System.

“Products” means biodiesel, glycerin and any other co-product or by-product
produced in connection with the production of biodiesel at the Project.

“Project” has the meaning set forth in the Term Loan Definitions.

 

33



--------------------------------------------------------------------------------

“Qualified Counterparty” means a Person that is a counterparty to any Interest
Rate Protection Agreement to which the Borrowers are a party, provided, that
such Person is any of the following: (a) any Person who is a Lender, the
Administrative Agent, or the Collateral Agent on the date the relevant Interest
Rate Protection Agreement is entered into or (b) any Affiliate of any Person
listed in clause (a).

“Quarterly Payment Date” means the last Business Day of March, June, September,
and December.

“Raw Materials” means feedstocks or chemicals used in the production of
Products.

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901
et seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

“Receivables Account” means any deposit account, established in the name of a
Borrower with a Local Bank and subject to an Account Control Agreement, into
which are deposited all payments in respect of the Blender’s Production Credits
and all Accounts Receivable of such Borrower that are subject to the Lien of the
Senior Secured Parties under the Security Documents.

“REG Marketing” has the meaning set forth in the Preamble.

“REG Services” has the meaning set forth in the Preamble.

“Register” has the meaning set forth in Section 11.03(c) (Assignments).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those that might be taken by a Governmental Authority
or those that a Governmental Authority or any other Person might seek to require
of waste generators, handlers, distributors, processors, users, storers,
treaters, owners, operators, transporters, recyclers, reusers, disposers, or
other Persons under “removal,” “remedial,” or other “response” actions.

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

 

34



--------------------------------------------------------------------------------

“Required Lenders” means Lenders holding Commitments in excess of fifty percent
(50%) of the Aggregate Commitment.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc., or any successor thereto that is a nationally-recognized rating
agency.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Second Train Completion Date” means the date on which the following conditions
have been satisfied, and such satisfaction shall have been certified by each
Borrower and confirmed in writing by the Independent Engineer, each in a Second
Train Completion Date Certificate completed to the reasonable satisfaction of
the Administrative Agent:

 

  (i) all capital repair, remediation and improvement work with respect to one
train of the Project in addition to the train which is the subject of the First
Train Completion Date Certificate shall have been completed (other than punch
list items) and such train of the Project shall be ready to process feedstock
and begin operation for the Project’s intended use as a biodiesel production
facility as demonstrated by a Performance Test conducted while the train which
is the subject of the First Train Completion Date Certificate is in operation;

 

  (ii) training shall have been completed for all required Plant personnel in a
manner that is reasonably satisfactory to the Independent Engineer;

 

  (iii) OpCo I shall have received any plant operation manual and plant
maintenance manual, training manuals and all materials and documents provided by
the Construction Contractors and other manufacturers, suppliers and vendors for
the Project, and in each case, shall have been verified as being received by the
Independent Engineer;

 

  (iv)

all capital improvement costs for the repairs set forth in clause (i) of this
definition shall have been fully paid (other than amounts that are subject to a
Contest) and the Administrative Agent shall have received reasonably
satisfactory evidence (for example, an ALTA 122 Endorsement to the applicable
Title Policy) that there

 

35



--------------------------------------------------------------------------------

  shall be no mechanic’s, workmen’s, materialmen’s or other similar Liens or
other claims on any part of the Project, Site, or other assets relating to the
work or services of the Project provided by the Construction Contractors or any
of their subcontractors (other than Liens that are subject to a Contest);

 

  (v) each Construction Contractor and each subcontractor for the Project shall
have provided all satisfactory Lien waivers, other than with respect to punch
list items and other than Lien waivers from individual contractors who were
paid, in the aggregate, less than $25,000 for all of their respective work
relating the Project (taking into account any and all contracts or agreements
pursuant to which such contractor has performed such work); and

 

  (vi) all Necessary Project Approvals required to be obtained at such time by
OpCo I or OpCo II shall have been obtained.

“Second Train Completion Date Certain” means the ten (10) month anniversary of
the Closing Date; provided, however, that if the Second Train Completion Date
has not been achieved by such date, then OpCo I, OpCo II and the Administrative
Agent shall use commercially reasonable efforts to agree within thirty (30) days
of such date on the terms of a plan and budget for corrective action including a
date by which the Second Train Completion Date is required to be achieved (the
“Second Train Corrective Action Plan”) and (i) if a Second Train Corrective
Action Plan is not agreed within such thirty (30) day period, “Second Train
Completion Date Certain” shall mean the eleven (11) month anniversary of the
Closing Date and (ii) if a Second Train Corrective Action Plan is agreed within
such thirty (30) day period, “Second Train Completion Date Certain” shall mean
the date set forth in the Second Train Corrective Action Plan by which the
Second Train Completion Date is required to be achieved.

“Second Train Completion Date Certificate” means, as the context requires, (a) a
certificate of the Independent Engineer, in substantially the form of Exhibit
I-1, or (b) a certificate of the Borrower, in substantially the form of Exhibit
I-2, in each case confirming that the Second Train Completion Date has occurred.

“Security Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders, made by each Borrower and the
Pledgor in favor of the Collateral Agent.

“Security Documents” means:

(a) the Security Agreement;

 

36



--------------------------------------------------------------------------------

(b) each Account Control Agreement;

(c) any other document pursuant to which a Lien on the Collateral is created in
favor of the Collateral Agent for the benefit of the Senior Secured Parties;

(d) any other document designated as a Security Document by the Administrative
Agent and the Borrowers; and

(e) any financing statements, notices, authorization letters, or other
certificates filed, recorded or delivered in connection with the foregoing.

“Senior Secured Parties” means the Lenders, the Agents, each Qualified
Counterparty, and each of their respective successors, transferees and assigns.

“Site” shall have the meaning set forth in the Term Loan Definitions.

“Solvent” means, with respect to any Person, that as of the date of
determination both (a) (i) the then-fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (B) not less than the amount that will be required to
pay the probable liabilities on such Person’s then-existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (ii) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (iii) such Person does not intend to incur, or reasonably
believe that it will incur, debts beyond its ability to pay such debts as they
become due; and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

37



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement. For the avoidance of doubt, as used herein, “Swap Contract” shall not
include any contract for the purchase of any commodity.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Tank Completion Date” means the date on which the following conditions have
been satisfied, and such satisfaction shall have been certified by each Borrower
and confirmed in writing by the Independent Engineer, each in a Tank Completion
Date Certificate completed to the reasonable satisfaction of the Administrative
Agent:

 

  (i) all capital repair, remediation and improvement work set forth in the Tank
Repair Agreement shall have been completed (other than punch list items);

 

  (ii) training shall have been completed for all required Plant personnel in a
manner that is reasonably satisfactory to the Independent Engineer;

 

38



--------------------------------------------------------------------------------

  (iii) OpCo I shall have received any plant operation manual and plant
maintenance manual, training manuals and all materials and documents provided by
the Construction Contractors and other manufacturers, suppliers and vendors for
the Project, and in each case, shall have been verified as being received by the
Independent Engineer;

 

  (iv) all capital improvement costs for the repairs set forth in clause (i) of
this definition shall have been fully paid (other than amounts that are subject
to a Contest) and the Administrative Agent shall have received reasonably
satisfactory evidence (for example, an ALTA 122 Endorsement to the applicable
Title Policy) that there shall be no mechanic’s, workmen’s, materialmen’s or
other similar Liens or other claims on any part of the Project, Site, or other
assets relating to the work or services of the Project provided by the
Construction Contractors or any of their subcontractors (other than Liens that
are subject to a Contest);

 

  (v) each Construction Contractor and each subcontractor for the Project shall
have provided all satisfactory Lien waivers, other than with respect to punch
list items and other than Lien waivers from individual contractors who were
paid, in the aggregate, less than $25,000 for all of their respective work
relating the Project (taking into account any and all contracts or agreements
pursuant to which such contractor has performed such work); and

 

  (vi) all Necessary Project Approvals required to be obtained at such time by
OpCo I or OpCo II shall have been obtained.

“Tank Completion Date Certain” means the eleven (11) month anniversary of the
Closing Date.

“Tank Completion Date Certificate” means, as the context requires, (a) a
certificate of the Independent Engineer, in substantially the form of Exhibit
J-1, or (b) a certificate of the Borrower, in substantially the form of Exhibit
J-2, in each case confirming that the Tank Completion Date has occurred.

“Tank Repair Agreement” has the meaning set forth in the Term Loan Definitions.

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,

 

39



--------------------------------------------------------------------------------

occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges imposed by any
government or any governmental agency or instrumentality or any international or
multinational agency or commission, including any interest, penalty, or addition
thereto.

“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

“Term Loan” means the Amended and Restated Credit Agreement, dated as of
April 8, 2010, by and among OpCo I, as borrower, the lenders from time to time
party thereto and WestLB AG, New York Branch, as administrative agent for the
lenders, collateral agent for the secured parties and sole lead arranger and
bookrunner.

“Term Loan Definitions” means the definitions to the Term Loan, attached hereto
as Exhibit F.

“Threat of Release” shall mean “threat of release” as used in CERCLA.

“Title Policy” shall have the meaning set forth in the Term Loan Definitions.

“Trade Date” has the meaning set forth in Section 11.03(b) (Assignments).

“Underlying Contract” means, with respect to any Account Receivable, the
contract or agreement, in whatever form, which gave rise to such Account
Receivable, but only to the extent such contract or agreement relates to such
Account Receivable.

“Unfunded Benefit Liabilities” means, with respect to any ERISA Plan, the amount
(if any) by which (a) the present value of all accrued benefits calculated on an
accumulated benefit obligation basis and based upon the actuarial assumptions
used for accounting purposes (i.e., those determined in accordance with FASB
statement No. 35 and used in preparing the ERISA Plan’s financial statements)
exceeds (b) the fair market value of all ERISA Plan assets allocable to such
benefits, determined as of the then most recent actuarial valuation report for
such ERISA Plan; provided that such Unfunded Benefit Liabilities exist for
twelve (12) consecutive months.

 

40



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided in the event that,
by reason of mandatory provisions of law, any or all of the perfection, effect
of perfection or priority of the security interest in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of provisions relating to such
perfection, effect of perfection or priority and for purposes of definitions
related to such provisions.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“WestLB” means WestLB AG, New York Branch.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have the same meanings when used in each Financing Document,
notice and other communication delivered from time to time in connection with
any Financing Document.

(b) Unless the context requires otherwise, any reference in this Agreement to
any Financing Document shall mean such Financing Document and all schedules,
exhibits and attachments thereto.

(c) All the agreements, contracts or documents defined or referred to herein
shall mean such agreements, contracts or documents as the same may from time to
time be supplemented or amended or the terms thereof waived or modified to the
extent permitted by, and in accordance with, the terms thereof and this
Agreement, and shall disregard any supplement, amendment or waiver made in
breach of this Agreement.

(d) Any reference in any Financing Document relating to a Default or an Event of
Default that has occurred and is continuing (or words of similar effect) shall
be understood to mean that (i) in the case of a Default only, such Default has
not been cured or remedied to the satisfaction of, or waived by, the Required
Lenders, before becoming an Event of Default and (ii) in the case of an Event of
Default, such Event of Default has not been cured or has not been waived by the
Required Lenders.

(e) Defined terms in this Agreement or any other Financing Document shall
include in the singular number the plural and in the plural number the singular.

 

41



--------------------------------------------------------------------------------

(f) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in any other Financing Document shall, unless otherwise expressly
specified, refer to this Agreement or such other Financing Document, as
applicable, as a whole and not to any particular provision of this Agreement or
such other Financing Document, as applicable, and all references to Articles,
Sections, Exhibits and Schedules shall be references to Articles, Sections,
Exhibits and Schedules of this Agreement, or such other Financing Document, as
applicable, unless otherwise specified.

(g) The term “knowledge” in relation to a Loan Party, and any other similar
expressions, shall mean knowledge of such Loan Party after due inquiry.

(h) The words “include,” “includes” and “including” are not limiting.

(i) The word “or” is not exclusive.

(j) References to any Person or Persons shall be construed as a reference to any
permitted successors or assigns of such Person or Persons to the extent not
prohibited by any Financing Document.

(k) References in any Financing Document to any statute, law, decree, or
regulation shall be construed as a reference to such statute, law, decree, or
regulation as re-enacted, redesignated, consolidated, replaced, amended, or
extended from time to time and any order, decree, proclamation, regulation,
instrument, or other subordinate legislation made thereunder.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used in this
Agreement or any other Financing Document that are defined in the UCC shall have
the respective meanings given to those terms in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in conformity with GAAP.

 

42



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Loans. (a) Each Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make loans (each such loan, a “Loan”)
to the Borrowers, from time to time but not more frequently than six (6) times
each calendar month, until the last Business Day immediately preceding the Final
Maturity Date in an aggregate principal amount from time to time outstanding not
in excess of the Commitment of such Lender or of such Lender’s Commitment
Percentage of the Available Commitment; provided, however, that the aggregate
principal amount of the Loans at any one time outstanding shall not exceed the
Available Commitment.

(b) Each Borrowing of Loans shall be in the minimum amount of one hundred
thousand Dollars ($100,000) and in integral multiples of fifty thousand Dollars
($50,000) in excess thereof.

(c) Proceeds of each Loan shall be deposited into an account designated by the
Borrowers and applied solely in accordance with this Agreement and used solely
(i) for the payment of working capital expenses of the Borrowers and (ii) to pay
transaction costs that the Borrowers incur in connection with the transactions
contemplated by the Financing Documents. Following the Second Train Completion
Date, not less than one million five hundred thousand dollars ($1,500,000) of
the Aggregate Commitment shall be committed for use solely for working capital
expenses at the Project. Proceeds of a Loan shall not be used for the benefit of
any Person owned, operated or controlled in whole or in part directly or
indirectly by the Guarantor if such Person is in Financial Default.

(d) Within the limits set forth in Section 2.01(a), the Borrowers may pay or
prepay and reborrow Loans.

Section 2.02 Notice of Borrowings. (a) From time to time, a Borrower may propose
a Borrowing by delivering to the Administrative Agent a properly completed
Borrowing Notice not later than 11:00 a.m., New York City time, three
(3) Business Days prior to the proposed Borrowing Date in respect of any
Eurodollar Loans and two (2) Business Days prior to the proposed Borrowing Date
in respect of any Base Rate Loans. Each Borrowing Notice delivered pursuant to
this Section 2.02 shall be irrevocable and shall refer to this Agreement and
specify (i) whether such Borrowing is requested to be of Eurodollar Loans and/or
Base Rate Loans, (ii) the requested Borrowing Date (which shall be a Business
Day) and (iii) the amount of such requested Borrowing.

 

43



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly advise each Lender of any Borrowing
Notice, in each such case given pursuant to this Section 2.02, together with
each such Lender’s portion of the requested Borrowing.

Section 2.03 Borrowing of Loans. (a) Subject to Section 2.03(d), each Borrowing
shall consist of Loans made by the Lenders ratably in accordance with their
respective Commitment Percentages and shall consist of Eurodollar Loans or Base
Rate Loans as a Borrower may request, or as otherwise provided, pursuant to
Section 2.02 (Notice of Borrowings); provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).

(b) Subject to Section 4.04 (Obligation to Mitigate), each Lender may (without
relieving the Borrowers of their obligation to repay a Loan in accordance with
the terms of this Agreement and the Notes) at its option fulfill its Commitment
with respect to any such Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan.

(c) Subject to Section 2.03(d), each Lender shall make a Loan in the amount of
its Commitment Percentage of each Borrowing hereunder on the proposed Borrowing
Date by wire transfer of immediately available funds to the Administrative
Agent, not later than 12:00 noon New York City time, and the Administrative
Agent shall deposit the amounts so received into the account to be specified by
such Borrower in its Borrowing Notice; provided, that if a Borrowing does not
occur on the proposed Borrowing Date because any condition precedent to such
requested Borrowing herein specified has not been met, the Administrative Agent
shall return the amounts so received to the respective Lenders without interest.

(d) Unless the Administrative Agent has been notified in writing by any Lender
prior to a proposed Borrowing Date that such Lender will not make available to
the Administrative Agent its portion of the Borrowing proposed to be made on
such date, the Administrative Agent may assume that such Lender has made such
amounts available to the Administrative Agent on such date and the
Administrative Agent in its sole discretion, in reliance upon such assumption,
may make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made such amount available to
the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender and, if such Lender pays such

 

44



--------------------------------------------------------------------------------

amount (together with the interest noted below), then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. If such Lender does
not pay such corresponding amount upon the Administrative Agent’s demand or
within two (2) Business Days from the date of such Borrowing, the Administrative
Agent shall promptly notify the Borrowers and the Borrowers shall repay such
corresponding amount to the Administrative Agent within two (2) Business Days
from the Administrative Agent’s request. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrowers, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent, at an interest rate per annum equal to (i) in the case of
a payment made by such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment made
by the Borrowers, the Base Rate plus the Applicable Margin. Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its commitment
hereunder. Notwithstanding anything to the contrary in this Agreement or any
other Financing Document, the Administrative Agent may, subject to the rights of
the other Senior Secured Parties under the Security Documents, apply all funds
and proceeds of Collateral available for the payment of any Obligation to repay
any amount owing by any Lender to the Administrative Agent as a result of such
Lender’s failure to fund its applicable share of any Borrowing hereunder. A
notice by the Administrative Agent to any Lender or the Borrowers with respect
to any amounts owing under this Section 2.03(d) shall be conclusive, absent
manifest error.

Section 2.04 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 11.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control, absent manifest error.

(b) The Borrowers agree that in addition to the Register and any other accounts
and records maintained pursuant to Section 2.04(a), the Loans made by each
Lender may, if requested by the Lenders, be evidenced by a Note or Notes duly
executed on behalf of the Borrowers. The Notes shall be dated the Closing Date
(or, if later, the

 

45



--------------------------------------------------------------------------------

date of any request therefor by a Lender). Each such Note shall be payable to
the order of such Lender in a principal amount equal to such Lender’s
Commitment. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loan and payments with respect thereto.

(c) In the event that any amount hereunder or under any Note is not paid by the
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise), the Administrative Agent or any Lender may take all such actions as
it sees fit to recover such amount, including the commencement and maintenance
of proceedings in respect of its Note.

Section 2.05 Increase of Commitments. (a) From time to time the Borrowers may
request, in a writing delivered to each of the Lenders, that the Commitments of
each Lender and the Aggregate Commitment be increased. The requested increase in
the Aggregate Commitment shall not be less than two million Dollars ($2,000,000)
or greater than an amount that would cause the then-effective Aggregate
Commitment to exceed eighteen million Dollars ($18,000,000). Any such increase
greater than the minimum increase permitted above shall be in integral multiples
of one hundred thousand Dollars ($100,000). Such writing shall include the date
on which the Borrowers request that the increase of the Commitments and the
Aggregate Commitment shall be effective.

(b) The Commitments and the Aggregate Commitment shall be increased by the
amount that the Borrowers request in writing upon the written consent of the
Lenders.

(c) The increase in Commitments and the Aggregate Commitment, to the extent
approved by the Lenders, shall not be effective unless:

 

  (i) No Default or Event of Default shall have occurred and be continuing;

 

  (ii) A Lien shall have been created in favor of the Collateral Agent, for the
benefit of the Senior Secured Parties, pursuant to the Security Documents in any
Additional Collateral and such Lien shall be a valid, enforceable, and perfected
first-priority Lien. Such Additional Collateral shall be subject to no other
Lien except Permitted Liens;

 

  (iii) The Borrowers shall have delivered to the Administrative Agent a revised
Borrowing Base Certificate reflecting the inclusion of any Additional Collateral
that would constitute Eligible Receivables, or Eligible Inventory;

 

46



--------------------------------------------------------------------------------

  (iv) All representations and warranties made by each of the Loan Parties in
this Agreement and each of the other Financing Documents to which it is a party
shall be true and correct in all material respects on and as of the date the
Commitments and Aggregate Commitment are increased (except with respect to
representations and warranties that expressly refer to an earlier date), before
and after giving effect to such increase;

 

  (v) No “Default” or “Event of Default” as such terms are defined in the Term
Loan Definitions shall have occurred and be continuing; and

 

  (vi) The Borrowers, the Administrative Agent and the Lenders have agreed on
fees necessary in connection with the increased Aggregate Commitment.

Section 2.06 Termination or Reduction of Commitments.

(a) Any unused Commitments shall be terminated upon the occurrence of an Event
of Default if and to the extent required pursuant to Section 8.02 (Action Upon
Bankruptcy) or Section 8.03 (Action Upon Other Event of Default) in accordance
with the terms thereof.

(b) Any Commitments shall be automatically and permanently terminated in full on
the Final Maturity Date.

(c) Any Commitments may be terminated or reduced, in whole or in part (in
integral multiples of one hundred thousand Dollars ($100,000)), by the Borrowers
upon no less than five (5) Business Days’ prior written notice to the
Administrative Agent.

(d) Any Commitments may be permanently terminated or reduced, in whole or in
part, by the Lenders upon the occurrence and during the continuance of an “Event
of Default” under the Term Loan.

Section 2.07 Joint and Several Liability of Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders

 

47



--------------------------------------------------------------------------------

under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the Obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Financing Documents, it being the intention of the parties hereto that all of
the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.07
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.

(e) Except as otherwise expressly provided herein, to the extent permitted by
Law, each Borrower (in its capacity as a joint and several obligor in respect of
the Obligations of the other Borrower) hereby waives notice of acceptance of its
joint and several liability, notice of occurrence of any Default or Event of
Default (except to the extent notice is expressly required to be given pursuant
to the terms of this Agreement), or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent, the Collateral Agent, or the other Senior Secured Parties
under or in respect of any of the Obligations hereunder, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent, the
Collateral Agent, or the other Senior Secured Parties at any time or times in
respect of any default by the other Borrower in the performance or satisfaction
of any of the Obligations any and all other indulgences whatsoever by the
Administrative Agent, the Collateral Agent, or the other Senior Secured Parties
in respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of the other Borrower. Without limiting the generality of
the foregoing, each Borrower (in its capacity as a joint and several obligor in
respect of the Obligations of the other

 

48



--------------------------------------------------------------------------------

Borrower) assents to any other action or delay in acting or any failure to act
on the part of the Administrative Agent, the Collateral Agent, or the other
Senior Secured Parties, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder which might, but for the provisions of
this Section 2.07 afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.07, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 2.07 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 2.07 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to either Borrower or any Senior Secured Party. The
joint and several liability of the Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, membership, constitution or place of
formation of any Borrower or any of any Senior Secured Party.

(f) The provisions of this Section 2.07 are made for the benefit of the Senior
Secured Parties and their successors and assigns, and may be enforced by them
from time to time against either of the Borrowers as often as occasion therefor
may arise and without requirement on the part of any Senior Secured Party first
to marshal any of its claims or to exercise any of its rights against the other
Borrower or to exhaust any remedies available to it against the other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.07 shall remain in effect until the Discharge Date. If at any time,
any payment, or any part thereof, made in respect of any of the Obligations is
rescinded or must otherwise be restored or returned by any Senior Secured Party
upon any Insolvency Event in respect of either of the Borrowers, or otherwise,
the provisions of this Section 2.07 will forthwith be reinstated and in effect
as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any of
the other Financing Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

 

49



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Borrowings. (a) The Borrowers unconditionally and
irrevocably promise to pay to the Administrative Agent for the ratable account
of each Lender the aggregate outstanding principal amount of the Loans in
accordance with this Section 3.01.

(b) The Loans shall be repaid in full on the Final Maturity Date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:

 

  (i) on the Final Maturity Date for such Loan;

 

  (ii) on each Interest Payment Date for such Loan; and

 

  (iii) with respect to any Loan, on any date when such Loan is prepaid
hereunder.

(b) Interest accrued on the Loans or other monetary Obligations after the date
such amount is due and payable (whether on the Final Maturity Date for such
Loan, any Quarterly Payment Date, any Interest Payment Date, upon acceleration
or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof, before and after judgment, regardless of whether an Insolvency or
Liquidation Proceeding exists in respect of a Borrower and, to the fullest
extent permitted by law, the Lenders shall be entitled to receive post petition
interest during the pendency of an Insolvency or Liquidation Proceeding.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Borrowing
Notice or Notice of Interest Rate Election, as applicable, (i) each Eurodollar
Loan shall accrue interest from (and including) the first day of each Interest
Period to (but excluding) the last day of such Interest Period at a rate per
annum equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Margin with respect to Eurodollar Loans and (ii) each Base Rate Loan
shall accrue interest at a rate per annum equal to the sum of the Base Rate from
time to time in effect plus the Applicable Margin with respect to Base Rate
Loans. Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.

 

50



--------------------------------------------------------------------------------

(b) The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by a Borrower in the applicable Borrowing Notice.
Thereafter, the Borrowers may from time to time elect to change or continue the
type of interest rate borne by the Loans (subject in each to the provisions of
Article IV (Eurodollar Rate and Tax Provisions) and the last sentence of this
clause (b)), as follows:

 

  (i) if such Loans are Base Rate Loans, the Borrowers may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

 

  (ii) if such Loans are Eurodollar Loans, the Borrowers may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Eurodollar
Loans for an additional Interest Period, subject to Section 4.05 (Funding
Losses) in the case of any such conversion or continuation effective on any date
other than the last day of the then current Interest Period applicable to such
Eurodollar Loans.

 

  (iii) Each such election shall be made by delivering a Notice of Interest Rate
Election to the Administrative Agent not later than 11:00 a.m. (New York City
time) at least three (3) Business Days before the conversion or continuation
selected in such notice is to be effective.

(c) Each Notice of Interest Rate Election shall specify:

 

  (i) the amount of the Loans to which such notice applies;

 

  (ii) the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of
Section 3.03(b) above;

 

  (iii) if the Loans are to be converted, the new type of Loans and, if the
Loans being converted are to be Eurodollar Loans, the duration of the next
succeeding Interest Period applicable thereto; and

 

51



--------------------------------------------------------------------------------

  (iv) if such Loans are to be continued as Eurodollar Loan for an additional
Interest Period, the duration of such additional Interest Period.

 

  (v) Each Notice of Interest Period Election shall comply with the provisions
of the definition of the term “Interest Period”.

(d) Promptly after receiving a Notice of Interest Rate Election from the
Borrowers pursuant to Section 3.03(b)(iii) above, the Administrative Agent shall
notify each Lender of the contents thereof and such notice shall not thereafter
be revocable by the Borrowers. If no Notice of Interest Rate Election is timely
received prior to the end of an Interest Period for any Loans constituting
Eurodollar Loans, the Borrowers shall be deemed to have elected that such Loans
be converted to Base Rate Loans as of the last day of such Interest Period.

(e) Notwithstanding anything to the contrary, the Borrowers shall have, in the
aggregate, no more than three (3) separate Eurodollar Loans outstanding at any
one time. For purposes of the foregoing, Eurodollar Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Eurodollar Loans.

(f) An election by the Borrowers to change or continue the rate of interest
applicable to any Loan pursuant to this Section 3.03 shall not constitute a
“Borrowing” subject to the provisions of Section 6.02 (Conditions to All
Borrowings).

(g) If an Event of Default has occurred and is continuing, no Loan may be
requested as, converted to, or continued as a Eurodollar Loan hereunder.

Section 3.04 Post-Maturity Interest Rates; Default Interest Rates. (a) If all or
a portion of (i) the principal amount of any Loan is not paid when due (whether
on the Final Maturity Date for such Loan, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto plus two percent (2%) or (ii) any
Obligation (other than principal on the Loans) is not paid when due (whether on
the Final Maturity Date, by acceleration or otherwise), such overdue amount
shall bear interest at a rate per annum equal to the rate then applicable to
Base Rate Loans plus two percent (2%), in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (after as well as before judgment).

(b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default under Section 8.01(a) (Events of Default -
Nonpayment), the Borrowers shall pay, but only to the extent permitted by Law,
in

 

52



--------------------------------------------------------------------------------

addition to the interest then payable on any Loan, additional interest (after as
well as before judgment) on the Loans at two percent (2%) per annum until such
Event of Default is cured or waived.

(c) The interest rate per annum that the Borrowers must pay pursuant to
Sections 3.04(a) or (b) shall be the “Default Rate”.

Section 3.05 Computation of Interest. All computations of interest for Base Rate
Loans when the Base Rate is determined by WestLB’s “prime rate” shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All computations of interest for Eurodollar Loans, and for Base Rate
Loans when the Base Rate is determined by the Federal Funds Effective Rate,
shall be made on the basis of a 360-day year and actual days elapsed.

Section 3.06 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans and shall give prompt notice
of such determination to the Borrowers and the Lenders. In each such case, the
Administrative Agent’s determination of the applicable interest rate shall be
conclusive in the absence of manifest error.

Section 3.07 Optional Prepayment. (a) The Borrowers shall have the right at any
time, and from time to time, to prepay, on any Interest Payment Date, the Loans,
in whole or in part, upon not fewer than three (3) Business Days’ prior written
notice to the Administrative Agent.

(b) Any partial prepayment of the Loans shall be in a minimum amount of one
hundred thousand Dollars ($100,000) and in integral multiples of fifty thousand
Dollars ($50,000) in excess thereof.

(c) Each notice of prepayment given by the Borrowers under this Section 3.07
shall specify the prepayment date and the portion of the principal amount of the
Loans to be prepaid. All prepayments under this Section 3.07 shall be made by
the Borrowers to the Administrative Agent for the account of the Lenders and
shall be accompanied by accrued interest on the principal amount being prepaid
to but excluding the date of payment and by any additional amounts required to
be paid under Section 4.05 (Funding Losses).

(d) Amounts of principal prepaid under this Section 3.07 shall be allocated by
the Administrative Agent in accordance with Section 3.12(b) (Pro Rata
Treatment).

 

53



--------------------------------------------------------------------------------

Section 3.08 Mandatory Prepayment. (a) If at any time the aggregate outstanding
amount of the Loans exceeds the lesser of (i) the Borrowing Base, as calculated
by the Borrowers in the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 7.03(m) (Reporting Requirements) and
(ii) the Aggregate Commitment, the Borrowers shall, within three (3) Business
Days thereof, prepay the Loans in an amount equal to the lesser of (1) the
aggregate outstanding principal amount of the Loans and (2) the amount by which
the aggregate amount of the Loans outstanding exceeds the lesser of the
Borrowing Base (as recalculated) and the Aggregate Commitment.

(b) If at any time a Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 7.03(m) (Reporting Requirements) demonstrates that the
then outstanding principal amount of the Loans exceeds the then effective
Available Commitment, the Borrowers shall, within three (3) Business Days
following the delivery of such Borrowing Base Certificate, prepay the Loans in
the amount of such excess.

(c) If the Borrowers elect to terminate or reduce the Commitments pursuant to
Section 2.06(c) (Termination or Reduction of Commitments), the Borrowers shall
be required to prepay, on the date on which the Commitments will terminate or be
reduced as determined by the Borrowers, an amount of the aggregate outstanding
principal amount of the Loans equal to the lesser of (i) the aggregate
outstanding principal amount of the Loans and (ii) the amount by which the
aggregate amount of the Loans outstanding exceeds, after giving effect to the
termination or reduction of the Commitments, the lesser of the Borrowing Base
and the Aggregate Commitment.

(d) All prepayments under this Section 3.08 shall be made by the Borrowers to
the Administrative Agent for the account of the Lenders and shall be accompanied
by accrued interest on the principal amount being prepaid to but excluding the
date of payment and by any additional amounts required to be paid under
Section 4.05 (Funding Losses).

Section 3.09 Time and Place of Payments. (a) The Borrowers shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 11:00 a.m. New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the following account: JPMorgan Chase Bank - NY, Acct. #
920-1-060663, for the account of WestLB AG-NY Branch, ABA #021-000-021, Ref:
Renewable Energy Group, Inc. – Revolving Credit Agreement, Attention: Loan
Administration, or at such other office or account as may from time to time be
specified by the Administrative Agent to the Borrowers. Funds received
after 11:00 a.m. New York City time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day.

 

54



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly remit in immediately available funds
to each Senior Secured Party its share, if any, of any payments received by the
Administrative Agent for the account of such Senior Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.

Section 3.10 Borrowings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance with this Agreement and may, in reliance upon such assumption,
distribute to the Lenders the amount due. If the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
(and including) the date such amount is distributed to it to (but excluding) the
date of payment to the Administrative Agent, at the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender with respect to any amount owing under
this Section 3.10(a) shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any Lender to obtain funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.

(c) The Borrowers hereby authorize each Lender, if and to the extent payment
owed to such Lender is not made when due under this Agreement or under the Notes
held by such Lender, to charge from time to time against any or all of the
Borrowers’ accounts with such Lender any amount so due.

 

55



--------------------------------------------------------------------------------

Section 3.11 Fees. (a) From and including the date hereof until the Final
Maturity Date, the Borrowers agree to pay in arrears to the Administrative
Agent, for the account of the applicable Lenders, on each Quarterly Payment
Date, a commitment fee (a “Commitment Fee”) equal to one percent (1.0%) per
annum on the average daily amount by which the Aggregate Commitment exceeds the
outstanding amount of Loans, during the calendar quarter or portion thereof then
ended. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 365 or 366 days, as pro-rated for any partial
quarter, as applicable.

(b) From and including the date hereof until the Final Maturity Date, the
Borrowers agree to pay to the Administrative Agent, for the account of the
Administrative Agent, on the Closing Date and each anniversary of the Closing
Date, monitoring fee in respect of the Borrowing Base in an amount of $50,000.

(c) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

Section 3.12 Pro Rata Treatment. (a) Each Borrowing and, except as otherwise
provided in Section 4.01 (Eurodollar Rate Lending Unlawful), each reduction of
commitments of any type, pursuant to Section 2.06 (Termination or Reduction of
Commitments) or otherwise, and each payment of Fees and other Obligations (other
than the payments allocated pursuant to Section 3.12(b)), shall be allocated by
the Administrative Agent pro rata among the Lenders in accordance with their
respective applicable Commitment Percentages.

(b) Except as required under Article IV (Eurodollar Rate and Tax Provisions),
(i) each payment or prepayment of principal of the Loans shall be allocated by
the Administrative Agent pro rata among the Lenders in proportion to their
respective principal amounts of the Loans then outstanding, (ii) each payment of
interest on the Loans shall be allocated by the Administrative Agent pro rata
among the applicable Lenders in proportion to their respective amounts of unpaid
interest on the Loans then outstanding, and (iii) each payment of fees on the
Commitments shall be allocated by the Administrative Agent pro rata among the
applicable Lenders in accordance with their respective Commitments.

(c) Each Lender agrees that in computing such Lender’s portion of any Borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such Borrowing to the next higher or lower whole
Dollar amount.

Section 3.13 Sharing of Payments. (a) If any Lender obtains any payment or other
recovery (whether voluntary, involuntary, by application of setoff or

 

56



--------------------------------------------------------------------------------

otherwise) on account of any Loan (other than pursuant to the terms of
Article IV (Eurodollar Rate and Tax Provisions) in excess of its pro rata share
of payments then or therewith obtained by all Lenders holding Loans of such
type, such Lender shall purchase from the other Lenders such participations in
Loans of such type made by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and each Lender that has sold a participation to the purchasing Lender
shall repay to the purchasing Lender the purchase price to the ratable extent of
such recovery together with an amount equal to such selling Lender’s ratable
share (according to the proportion of (x) the amount of such selling Lender’s
required repayment to the purchasing Lender to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 3.13 may, to the fullest extent permitted by law, exercise all
its rights of payment (including pursuant to Section 11.14 (Right of Setoff))
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.13
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 3.13 to share in the benefits of any
recovery on such secured claim.

ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers absent
manifest error) that the introduction of or any change in or in the
interpretation of any Law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make,
maintain or fund any Loan as a Eurodollar Loan, the obligations of such Lender
to make, maintain or fund any Loan as a Eurodollar Loan shall, upon such
determination, forthwith be suspended until such Lender notifies the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all Eurodollar Loans of such Lender shall automatically convert into
Base Rate Loans at the end of the then-current Interest Periods with respect
thereto or sooner, if required by such Law or assertion. Upon any such
conversion the Borrowers shall pay any accrued

 

57



--------------------------------------------------------------------------------

interest on the amount so converted and, if such conversion occurs on a day
other than the last day of the then-current Interest Period for such affected
Eurodollar Loans, such Lender shall be entitled to make a request for, and the
Borrowers shall pay, compensation for breakage costs under Section 4.05 (Funding
Losses).

(b) If such Lender notifies the Borrowers that the circumstances giving rise to
the suspension described in Section 4.01(a) no longer apply, the principal
amount of each such Base Rate Loan shall automatically again bear interest as
Eurodollar Loans in accordance with this Agreement, on the first day of the next
succeeding Interest Period applicable to the related Eurodollar Loans of other
Lenders.

Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that on or before the day that is three (3) Business Days prior
to the commencement of any Interest Period for any Eurodollar Loan, the
Administrative Agent has determined in good faith that (i) Dollar deposits in
the amount of such Loan and with an Interest Period similar to such Interest
Period are not generally available in the London interbank market, or (ii) the
rate at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to any Lender of making, maintaining or funding the
principal amount of such Loan during such Interest Period, or (iii) adequate and
reasonable means do not exist for ascertaining LIBOR, the Administrative Agent
shall forthwith notify the Borrowers and the Lenders of such determination,
whereupon each such Eurodollar Loan will automatically, on the last day of the
then-existing Interest Period for such Eurodollar Loan, convert into a Base Rate
Loan. In the event of any such determination pursuant to Section 4.02(a)(i) or
(iii), any Borrowing Notice delivered by the Borrowers shall be deemed to be a
request for a Base Rate Loan until the Administrative Agent determines that the
circumstances giving rise to such notice no longer exist. In the event of any
determination pursuant to Section 4.02(a)(ii), each affected Lender may, and is
hereby authorized by the Borrowers to, fund its portion of the Loans as a Base
Rate Loan. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.

(b) Upon the Administrative Agent’s determination that the condition that was
the subject of a notice under Section 4.02(a) has ceased, the Administrative
Agent shall forthwith notify the Borrowers and the Lenders of such
determination, whereupon each Base Rate Loan that was the subject of such notice
will automatically, on the next succeeding Quarterly Payment Date, again bear
interest as a Eurodollar Loan in accordance with this Agreement.

Section 4.03 Increased Eurodollar Loan Costs. If, after the date hereof, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar

 

58



--------------------------------------------------------------------------------

Office) with any request or directive (whether or not having the force of law)
of any Governmental Authority would increase the cost to such Lender of, or
result in any reduction in the amount of any sum receivable by such Lender
(whether of principal, interest or any other amount) in respect of, making,
maintaining or funding (or of its obligation to make, maintain or fund) the
Loans as Eurodollar Loans, then the Borrowers agree to pay to the Administrative
Agent for the account of such Lender the amount of any such increase or
reduction. Such Lender shall promptly notify the Administrative Agent and the
Borrowers in writing of the occurrence of any such event, such notice to state
the additional amount required to compensate fully such Lender for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers directly to such Lender within five (5) Business Days of delivery
of such notice, and such notice and determination shall be binding on the
Borrowers absent manifest error.

Section 4.04 Obligation to Mitigate. (a) Each Lender agrees that after it
becomes aware of the occurrence of an event that would entitle it to give notice
pursuant to Section 4.0l (Eurodollar Rate Lending Unlawful), 4.03 (Increased
Eurodollar Loan Costs), or 4.06 (Increased Capital Costs) or to receive
additional amounts pursuant to Section 4.07 (Taxes), such Lender shall use
reasonable efforts to make, fund or maintain its affected Loan through another
lending office if as a result thereof the increased costs would be avoided or
materially reduced or the illegality would thereby cease to exist and if, in the
opinion of such Lender, the making, funding or maintaining of such Loan through
such other lending office would not be disadvantageous to such Lender, contrary
to such Lender’s normal banking practices or violate any applicable Law.

(b) No change by a Lender in its Domestic Office or Eurodollar Office made for
such Lender’s convenience shall result in any increased cost to the Borrowers.

(c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or 4.06 (Increased Capital Costs) with respect to any
Eurodollar Loan, the Borrowers may, at any time upon at least five (5) Business
Days’ prior notice to such Lender through the Administrative Agent, elect to
convert such Eurodollar Loan into a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrowers that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrowers that the
circumstances giving rise to such notice no longer apply, the principal amount
of each such Loan shall automatically again bear interest as Eurodollar Loans in
accordance with this Agreement, on the first day of the next succeeding Interest
Period applicable to the related Eurodollar Loans of other Lenders.

Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or

 

59



--------------------------------------------------------------------------------

maintain any portion of the principal amount of any Loan as a Eurodollar Loan,
and any customary administrative fees charged by such Lender in connection with
the foregoing) as a result of (a) any conversion of the type of interest rate
borne by the Loans or repayment or prepayment of the principal amount of any
Loans on a date other than the scheduled Interest Payment Date or Quarterly
Payment Date applicable thereto, whether pursuant to Section 3.03 (Interest
Rates), Section 3.07 (Optional Prepayment), 3.08 (Mandatory Prepayment), 4.01(a)
(Eurodollar Rate Lending Unlawful) or otherwise or (b) the Borrowers failing to
make a Borrowing in accordance with any Borrowing Notice; then, upon the written
notice of such Lender to the Borrowers (with a copy to the Administrative
Agent), the Borrowers shall, within five (5) Business Days of receipt thereof,
pay to the Administrative Agent for the account of such Lender such amount as
will (in the reasonable determination of such Lender) reimburse such Lender for
such loss or expense. Such notice and determination shall be binding on the
Borrowers absent manifest error.

Section 4.06 Increased Capital Costs. If, after the date hereof, any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any applicable Law or guideline, or request (whether or not
having the force of law) of any Governmental Authority affects the amount of
capital required to be maintained by any Lender, and such Lender reasonably
determines that the rate of return on its capital as a consequence of its Loan
is reduced to a level below that which such Lender could have achieved but for
the occurrence of any such circumstance then, in any such case upon notice from
time to time by such Lender to the Borrowers, the Borrowers shall pay within
five (5) Business Days after such demand directly to such Lender additional
amounts sufficient to compensate such Lender for such reduction in rate of
return. A statement of such Lender as to any such additional amount or amounts
shall be binding on the Borrowers absent manifest error.

Section 4.07 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligations shall be made free and clear of, and without deduction for, any
Indemnified Taxes; provided that if the Borrowers are required to deduct any
Indemnified Taxes from any such payment, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.07) the
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable Law.

 

60



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. In addition, the Borrowers shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify each Agent
and each Lender, within five (5) Business Days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 4.07) paid by such Agent or Lender, as the case may be, and any
penalties, interest, additions to tax and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or Agent, as the case may be, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrowers to a Governmental Authority, the Borrowers
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Foreign Lenders. Each Lender (including any Participant and any other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 11.03 (Assignments)) that is not a United States Person (a “Non-U.S.
Lender”) shall deliver to the Borrowers and the Administrative Agent two
(2) copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN or
Form W-8IMY (with supporting documentation), or any subsequent versions thereof
or successors thereto, properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments of interest by the Borrowers under the Financing
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement. In addition, each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers or the Administrative Agent (or any other
form of certification adopted by U.S. taxing authorities for such purpose).

 

61



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce each Agent and each Lender to enter into this Agreement and
to induce each Lender to make the Loans hereunder, each of the Borrowers or, as
the case may be as expressly set forth hereafter, each Loan Party (but only as
to those specific representations and warranties being made by each Loan Party)
represents and warrants to each Agent and each Lender, as set forth in this
Article V on the date hereof, on the date of each Borrowing Notice and on each
Borrowing Date:

Section 5.01 Organization; Power; Compliance with Law and Contractual
Obligations. Each Loan Party (a) is, in the case of each Borrower, a limited
liability company, and, in the case of the Guarantor and the Pledgor, a
corporation, in each case validly organized and existing and in good standing
under the laws of the state of its organization (b) is duly qualified to do
business as is now being conducted and as is proposed to be conducted and is in
good standing as a foreign limited liability company or corporation, as the case
may be, in each jurisdiction where the nature of its business requires such
qualification, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (c) has all requisite limited
liability company or corporate, as applicable, power and authority and holds all
Governmental Approvals required as of the date of this representation to enter
into and perform its obligations under each Financing Document to which it is a
party and to conduct its business as conducted by it on the date this
representation is made or deemed repeated except where the failure to do so has
not had, or could not reasonably be expected to have, a Material Adverse Effect,
and (d) is in compliance with all Laws and Contractual Obligations applicable to
it except where the failure to be in compliance with such Laws or Contractual
Obligations could not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by the applicable Loan Party of each Financing Document to which it
is a party are within its limited liability company or corporate powers, as
applicable, have been duly authorized by all necessary limited liability company
or corporate action, as applicable, and do not:

(a) contravene its Organic Documents;

(b) materially contravene any Law or Contractual Obligation binding on or
affecting it; or

 

62



--------------------------------------------------------------------------------

(c) result in, or require the creation or imposition of, any Lien on any of its
properties other than Permitted Liens.

Section 5.03 Validity. Each Loan Party has duly executed and delivered each
Financing Document to which it is a party. Each Financing Document to which such
Loan Party is a party constitutes the legal, valid and binding obligations of
such Loan Party enforceable in accordance with its respective terms, except as
the enforceability hereof or thereof may be limited by (a) bankruptcy,
insolvency, reorganization, or other similar Laws affecting the enforcement of
creditors’ rights generally and (b) general equitable principles (whether
considered in a proceeding in equity or at law).

Section 5.04 Governmental Approvals. All material Governmental Approvals
required to be obtained by or on behalf of (a) the applicable Loan Party which
are necessary under applicable Law (other than UCC filings) in connection with
(i) the due execution, delivery and performance by it of the Financing Documents
to which it is a party, and (ii) the grant by such Loan Party of the Liens
granted, or purported to be granted, by it under the Security Documents, the
validity, perfection and enforceability thereof and for the exercise by the
Collateral Agent of its rights and remedies thereunder (all of the foregoing,
the “Necessary Governmental Approvals”) have been obtained, are in full force
and effect and, if applicable, properly are in the name of such Loan Party
(unless not required to be so by any Law or Governmental Authority), and are
final and Non-Appealable. All amendments, supplements and renewals of such
Necessary Governmental Approvals required to be filed by applicable Law or by
the terms of any Necessary Governmental Approval obtained by or on behalf of the
applicable Loan Party have been filed by the time required.

Section 5.05 No Defaults. No Default or Event of Default has occurred and is
continuing.

Section 5.06 No Material Adverse Effect. There has not occurred any event,
occurrence or circumstance that has had, or could reasonably be expected to
have, a Material Adverse Effect.

Section 5.07 Litigation. (a) Except as set forth on Schedule 5.07, there is no
pending or, to the knowledge of each Loan Party, threatened litigation, action,
or proceeding before any Governmental Authority against or affecting any
Borrower. There is no pending or, to the knowledge of each Loan Party,
threatened litigation, action, or proceeding before any Governmental Authority
against or affecting the Guarantor or the Pledgor that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

(b) The Borrowers may update and correct, with approval of the Administrative
Agent, which approval will not be unreasonably withheld, conditioned or delayed,
Schedule 5.07 to reflect any other material additions after the date hereof.

Section 5.08 Liabilities; Material Agreements. Except as set forth on Schedule
5.08, (a) each Borrower has no material liabilities of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise
that would be required to be reflected on a balance sheet prepared in conformity
with GAAP.

(b) No Loan Party is a party to any agreement or instrument or subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect.

Section 5.09 Collateral. (a) The respective Liens in the applicable Loan Party’s
personal property granted, or purported to be granted, to the Collateral Agent
(for the benefit of the Senior Secured Parties) pursuant to the Security
Documents in effect on each date this representation is made or deemed made each
constitute a valid and enforceable first-priority Lien in such personal
property, subject only to Permitted Liens.

(b) The Liens granted, or purported to be granted, to the Collateral Agent (for
the benefit of the Senior Secured Parties) pursuant to the Security Documents
will be perfected (i) with respect to any property that can solely be perfected
by filing a financing statement, upon the filing of UCC financing statements in
the filing offices identified in Schedule 5.09(b) , (ii) with respect to each
Receivables Account that can be perfected by control, upon execution of an
Account Control Agreement in respect of such Receivables Account, and (iii) with
respect to Collateral constituting Equity Interests, upon such Equity Interests
being delivered to the possession of the Collateral Agent in order to provide
the Collateral Agent control over such Equity Interests. All such action as is
necessary has been taken (or will be taken prior to the date of the first
Borrowing Notice) to create and perfect the Collateral Agent’s Lien in the
Collateral. No filing, recordation, re-filing or re-recording other than those
listed on Schedule 5.09(b) is necessary to perfect (or maintain the perfection
of) the Liens of the Security Documents (to the extent the Collateral Agent’s
Lien can be perfected by filing a financing statement), and all such filings or
recordings have been made (or will be made prior to the date of the first
Borrowing Notice). Each Loan Party has (or will have, prior to the date of the
first Borrowing Notice) provided the Collateral Agent control or possession of
all Collateral that requires perfection of the Liens described above by control
or possession, respectively.

(c) Except for Permitted Liens, neither Borrower has created, incurred, assumed,
or suffered to exist any Lien on any of its property, revenues or assets in
which a Lien is or will be granted, or purported to be granted, in favor of the
Collateral Agent, for the benefit of the Senior Secured Parties, pursuant to the
Security Documents.

 

64



--------------------------------------------------------------------------------

(d) As of the Closing Date, Guarantor does not have any secured indebtedness.

Section 5.10 Ownership of Properties. (a) Each Borrower has a good and valid
ownership interest or rights in all of its property and assets (tangible and
intangible) included in the Collateral.

(b) Each other Loan Party has a good and valid ownership interest, leasehold
interest, license interest or other right of use in its respective properties
and assets (tangible and intangible) except for any such rights the absence of
which in the aggregate could not reasonably be expected to have a Material
Adverse Effect. None of such properties or assets are subject to any Liens or,
to the knowledge of such other Loan Party, any other claims of any Person, other
than Permitted Liens and, with respect to claims, to the extent permitted by
Section 5.07 (Litigation), except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.

Section 5.11 Taxes. Each Loan Party has filed all Tax Returns required by Law to
have been filed by it and has paid all Taxes it is required to pay, including
Taxes on such Tax Returns shown to be owing unless the same are subject to a
Contest.

Section 5.12 ERISA Plans. With respect to any Plan sponsored, maintained, or
contributed to by the applicable Loan Party or an ERISA Affiliate of such Loan
Party (and any Plan with respect to which such Loan Party or such an ERISA
Affiliate has an obligation or liability, whether direct or indirect, actual or
contingent), the following statements are true and correct: (a) such Plan has
been maintained and administered in material compliance with the Code, ERISA,
and all Laws, (b) no ERISA Event has occurred or is reasonably expected to
occur, and (c) there are no Unfunded Benefit Liabilities with respect to any
ERISA Plan.

Section 5.13 Environmental Warranties. (a) (i) Each Loan Party and its
Environmental Affiliates are in compliance in all material respects with all
applicable Environmental Laws, (ii) each Loan Party and its Environmental
Affiliates have all Environmental Approvals required to operate their businesses
as presently conducted or as reasonably anticipated to be conducted and are in
compliance in all material respects with the terms and conditions thereof,
(iii) no Loan Party or any of its Environmental Affiliates have received any
communication, whether from a Governmental Authority, employee or otherwise,
that alleges that a Loan Party or any of its Environmental Affiliates is not in
material compliance with all Environmental Laws and Environmental Approvals, and
(iv) in the absence of any change in Environmental Laws or in the terms

 

65



--------------------------------------------------------------------------------

or conditions of any Environmental Approvals, there are no circumstances that
may prevent or interfere in the future with compliance in all material respects
by a Loan Party, its Environmental Affiliates with all applicable Environmental
Laws and Environmental Approvals.

(b) There is no Environmental Claim pending or, to the knowledge of the each
Loan Party, threatened against a Loan Party or, to the knowledge of each Loan
Party, pending or threatened against any Environmental Affiliate.

(c) There are no present or past actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Materials of Environmental Concern, that could reasonably be
expected to form the basis of any Environmental Claim against any Loan Party or
any Environmental Affiliate.

(d) Without in any way limiting the generality of the foregoing, (i) there are
no on-site or off-site locations in which any Loan Party or any Environmental
Affiliate has stored, disposed or arranged for the disposal of Materials of
Environmental Concern that could reasonably be expected to form the basis of an
Environmental Claim, (ii) no Loan Party knows of any underground storage tanks
located or to be located on property owned or leased by a Loan Party or any
Environmental Affiliate, (iii) there is no asbestos or lead paint contained in
or forming part of any building, building component, structure or office space
owned or leased by any Loan Party or any Environmental Affiliate, and (iv) no
polychlorinated biphenyls (PCBs) are or will be used or stored at any property
owned or leased by any Loan Party or any Environmental Affiliate.

(e) No Loan Party has received any letter or request for information under
Section 104 of CERCLA, or comparable state laws, and to the knowledge of each
Loan Party, none of the operations of any Loan Party is the subject of any
investigation by a Governmental Authority evaluating whether any remedial action
is needed to respond to a release or threatened release of any Material of
Environmental Concern, including any location to which such Loan Party has
transported or arranged for the transportation of, any Material of Environmental
Concern.

Section 5.14 Regulations T, U and X. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loan will be used for any purpose that violates, or would be
inconsistent with, F.R.S. Board Regulation T, U or X. Terms for which meanings
are provided in F.R.S. Board Regulation T, U or X or any regulations substituted
therefore, as from time to time in effect, are used in this Section 5.14 with
such meanings.

 

66



--------------------------------------------------------------------------------

Section 5.15 Investment Company Act. Each Borrower is not, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein will not be, an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

Section 5.16 Accuracy of Information; Financial Statements.

(a) All factual information heretofore or contemporaneously furnished by or on
behalf of any Loan Party in this Agreement or in any other Financing Document or
otherwise in writing to any Senior Secured Party, any consultant, or counsel for
purposes of or in connection with this Agreement and the other Financing
Documents or any transaction contemplated hereby or thereby (other than
projections and other “forward-looking” information, which have been prepared on
a reasonable basis and in good faith by such Loan Party) is, and all other such
written factual information hereafter furnished by such Loan Party in writing to
any Senior Secured Party, any consultant, or counsel will be, taken as a whole,
true and accurate in every material respect and such information is not, or
shall not be, as the case may be, incomplete by omitting to state any material
fact necessary to make such information not misleading in any material respect.

(b) The audited annual consolidated financial statements of the Guarantor and
its Subsidiaries for the year ending December 31, 2008 heretofore delivered to
the Lenders were prepared in conformity with GAAP on the date such statements
were prepared and fairly present the consolidated financial condition and
operations of the Guarantor and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

(c) The unaudited quarterly consolidated financial statements of the Guarantor
and its Subsidiaries for the Fiscal Quarters ending March 31, 2009, June 30,
2009 and September 30, 2009, heretofore delivered to the Lenders, were prepared
in conformity with GAAP on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Guarantor and
its Subsidiaries at each such date and the consolidated results of their
operations for each such Fiscal Quarter (subject to changes resulting from audit
and normal year-end adjustments and the absence of footnotes).

Section 5.17 Indebtedness. Except for Permitted Indebtedness outstanding on the
date of this Agreement, the Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of each Borrower. The Obligations rank at least
pari passu with all other Indebtedness of such Borrower. The Guarantee ranks at
least pari passu with all other guarantees of the Guarantor.

 

67



--------------------------------------------------------------------------------

Section 5.18 Subsidiaries. Neither Borrower has any Subsidiaries. Each
Subsidiary of the Guarantor is set forth on Schedule 5.18.

Section 5.19 Investments. No Borrower has outstanding, or has acquired or
committed itself to acquire or hold, any Investment.

Section 5.20 Foreign Assets Control Regulations, Etc. (a) The use of the
proceeds of the Loan by the Borrowers will not violate the Anti-Terrorism Laws.

(b) None of the Borrowers, the Guarantor or any of its Subsidiaries and, to its
knowledge, none of their respective Affiliates (i) is a Person or entity
described by or designated in any OFAC List or in the Anti-Terrorism Order,
(ii) has knowingly engaged in dealings or transactions with any such Persons or
entities described by or designated in any OFAC List or in the Anti-Terrorism
Order, or (iii) is in violation of the Patriot Act.

Section 5.21 Solvency. Each Loan Party is and, upon the incurrence of any
Obligations by such Loan Party and after giving effect to the transactions and
the incurrence of Indebtedness in connection therewith, will be Solvent.

Section 5.22 Legal Name and Place of Business.

(a) The exact legal name and jurisdiction of formation of REG Marketing is: REG
Marketing and Logistics Group, LLC, a limited liability company formed and
existing under the laws of the State of Iowa. As of the date of this Agreement,
the sole place of business and chief executive office of REG Marketing is 416 S.
Bell Ave., Ames, IA 50010.

(b) The exact legal name and jurisdiction of formation of REG Services is: REG
Services Group, LLC, a limited liability company formed and existing under the
laws of the State of Iowa. As of the date of this Agreement, the sole place of
business and chief executive office of REG Services is 416 S. Bell Ave., Ames,
IA 50010.

(c) The exact legal name and jurisdiction of formation of the Guarantor is:
Renewable Energy Group, Inc., a corporation organized and existing under the
laws of the State of Delaware. The Guarantor was formerly known as REG Newco,
Inc., which name change became effective February 26, 2010 in conjunction with
the consummation of the transactions contemplated by that certain Second Amended
and Restated Agreement and Plan of Merger effective November 20, 2009 by and
among REG Newco, Inc. (now know as Renewable Energy Group, Inc.), REG Merger
Sub, Inc. and Renewable Energy Group, Inc. (now known as REG Intermediate
Holdco, Inc.). Except as set forth in this Section 5.22(c), the Guarantor has
not had any other legal names in the previous five (5) years.

 

68



--------------------------------------------------------------------------------

(d) The chief executive office of the Guarantor is located at 416 S. Bell Ave.,
Ames, IA 50010.

(e) The exact legal name and jurisdiction of formation of the Pledgor is: REG
Intermediate Holdco, Inc., a corporation organized and existing under the laws
of the State of Delaware. The Pledgor was formerly known as Renewable Energy
Group, Inc., which name change became effective February 26, 2010 in conjunction
with the consummation of the transactions contemplated by that certain Second
Amended and Restated Agreement and Plan of Merger effective November 20, 2009 by
and among REG Newco, Inc. (now know as Renewable Energy Group, Inc.), REG Merger
Sub, Inc. and Renewable Energy Group, Inc. (now known as REG Intermediate
Holdco, Inc.). Except as set forth in this Section 5.22(e), the Pledgor has not
had any other legal names in the previous five (5) years.

(f) The chief executive office of the Guarantor is located at 416 S. Bell Ave.,
Ames, IA 50010.

Section 5.23 No Brokers. No Loan Party has any obligation to pay any finder’s,
advisory, brokers or investment banking fee, except for the fees payable
pursuant to Section 3.11 (Fees).

Section 5.24 Insurance. The Borrowers maintain, with financially sound and
reputable insurers (a) business interruption insurance, (b) property insurance
against theft, fraud, loss or damage by fire, explosion and hazards insured
against by extended coverage, and (c) insurance against liability for hazards,
risks and liability to persons and property, in each case, in the manner
customary for, and in amounts and with deductibles at least as favorable as
those generally maintained by, businesses of similar size engaged in similar
activities. All premiums then due and payable on all such insurance have been
paid.

Section 5.25 Accounts. Neither Borrower owns or has an interest in, or is the
beneficiary of, any bank account into which payments in respect of Accounts
Receivable have been or are required to be deposited other than any Receivables
Account with respect to which an Account Control Agreement has been duly
executed and delivered.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing Date. The obligation of each Lender to make
available the first Borrowing of its Loans on the Closing Date, is subject to
the fulfillment, in form and substance satisfactory to each Lender, or waiver in
writing by each Lender, of each of the following conditions precedent:

(a) Delivery of Financing Documents. The Administrative Agent shall have
received each of the following Financing Documents, each of which shall be
originals or facsimiles (followed promptly by originals), duly executed and
delivered by each party thereto, and each in form and substance reasonably
satisfactory to each Lender:

 

  (i) this Agreement;

 

  (ii) the Notes, duly executed and delivered by an Authorized Officer of the
Borrowers in favor of each Lender, in the amount of such Lender’s Commitment and
otherwise complying with the provisions of Section 2.04 (Evidence of
Indebtedness); and

 

  (iii) the Security Documents.

(b) Certifications. The Administrative Agent shall have received a duly executed
certificate of an Authorized Officer of each Borrower, dated as of the Closing
Date, upon which the Administrative Agent and each Lender may conclusively rely
(i) certifying that all conditions set forth in this Section 6.01 have been
fulfilled on and as of the date thereof and (ii) certifying that all
representations and warranties made by it in this Agreement and each other
Financing Document to which it is a party are true and correct in all material
respects on and as of the date thereof.

(c) Other Certifications. The Administrative Agent shall have received a duly
executed certificate of an Authorized Officer of the Guarantor, dated as of the
Closing Date, upon which the Administrative Agent and each Lender may
conclusively rely certifying that all representations and warranties made by it
in each Financing Document to which it is a party are true and correct in all
material respects on and as of the date thereof. The Administrative Agent shall
have received a duly executed certificate of an Authorized Officer of the
Pledgor, dated as of the Closing Date, upon which the Administrative Agent and
each Lender may conclusively rely certifying that all representations and
warranties made by it in each Financing Document to which it is a party are true
and correct in all material respects on and as of the date thereof.

 

70



--------------------------------------------------------------------------------

(d) Resolutions, Incumbency, Organic Documents. The Administrative Agent shall
have received from each Loan Party a certificate of an Authorized Officer, dated
as of the Closing Date, upon which the Administrative Agent and each Lender may
conclusively rely, as to:

 

  (i) resolutions of its members, managers or directors, as the case may be,
then in full force and effect authorizing the execution, delivery and
performance of each Financing Document to which it is party and the consummation
of the transactions contemplated therein;

 

  (ii) the incumbency and signatures of those of its officers and
representatives authorized to execute and otherwise act with respect to each
Financing Document to which it is party; and

 

  (iii) such Person’s Organic Documents, which shall be in form and substance
reasonably satisfactory to the Lenders, and certifying that (A) such documents
are in full force and effect and no term or condition thereof has been amended
from the form thereof delivered to the Administrative Agent and (B) no material
breach, material default or material violation thereunder has occurred and is
continuing.

(e) Authority to Conduct Business. The Administrative Agent shall have received
satisfactory evidence, including certificates of good standing from the
Secretaries of State of each relevant jurisdiction, that:

 

  (i) the Guarantor is duly authorized as a corporation to carry on its
business, and is duly organized, validly existing and in good standing in each
jurisdiction in which it is required to be so authorized;

 

  (ii) the Pledgor is duly authorized as a corporation to carry on its business,
and is duly organized, validly existing and in good standing in each
jurisdiction in which it is required to be so authorized; and

 

71



--------------------------------------------------------------------------------

  (iii) each Borrower is duly authorized as a limited liability company to carry
on its business, and is duly organized, validly existing and in good standing in
each jurisdiction in which it is required to be so authorized.

(f) Opinions of Counsel. The Administrative Agent shall have received the
following legal opinions, addressed to the Senior Secured Parties, each in form
and substance reasonably satisfactory to, and from counsel reasonably
satisfactory to, each Lender (with sufficient copies thereof for each
addressee):

 

  (i) the opinion of Pillsbury Winthrop Shaw Pittman LLP, New York counsel to
the Loan Parties; and

 

  (ii) the opinion of Nyemaster, Goode, West, Hansell & O’Brien, P.C., Iowa
counsel to the Loan Parties.

(g) Lien Search; Perfection of Liens. The Administrative Agent shall have
received satisfactory copies or evidence, as the case may be, of the following
actions in connection with the perfection of the Liens granted in favor of the
Collateral Agent (for the benefit of the Senior Secured Parties) under the
Security Documents:

 

  (i) completed requests for information or lien search reports, dated no more
than five (5) Business Days before the Closing Date, listing all effective UCC
financing statements, fixture filings or other filings evidencing a security
interest filed in Delaware, Iowa, and any other jurisdictions reasonably
requested by the Administrative Agent that name the Borrower granting, or
purported to grant, a Lien in favor of the Collateral Agent (for the benefit of
the Senior Secured Parties) under the Security Documents, as the case may be, as
a debtor, together with copies of each such UCC financing statement, fixture
filing or other filings;

 

  (ii) acknowledgment copies or stamped receipt copies of proper UCC financing
statements and other filings and recordations, duly filed in all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect and protect the first-priority Liens created, or purported to be
created, under the Security Documents covering the Collateral described therein;

 

72



--------------------------------------------------------------------------------

  (iii) the original certificates representing all Equity Interests in each of
the Borrowers shall have been delivered to the Collateral Agent, in each case
together with a duly executed irrevocable proxy and transfer power in the form
attached to the Security Agreement, relating to such Equity Interests; and

 

  (iv) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Documents that the Administrative Agent may
deem necessary or desirable in order to perfect and protect the first-priority
Liens created thereunder.

(h) Financial Statements. The Administrative Agent shall have received accurate
and complete copies of the audited annual consolidated financial statements of
each Loan Party for the Fiscal Year ended December 31, 2008.

(i) Closing Balance Sheets. The Administrative Agent shall have received copies
of (A) the balance sheets of each Loan Party accurate and complete as of the
most recent month end prior to the date of Closing and (B) the unaudited
quarterly consolidated financial statements of the Guarantor for the Fiscal
Quarters ending March 31, 2009, June 30, 2009 and September 30, 2009.

(j) Establishment of Accounts. Each Borrower that has granted a Lien in favor of
the Collateral Agent, for the benefit of the Senior Secured Parties, under the
Security Documents in its Accounts Receivable shall have established at least
one (1) Receivables Account, established to the reasonable satisfaction of the
Administrative Agent, that is subject to an Account Control Agreement.

(k) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate, in form and substance satisfactory to each Lender.

(l) Necessary Approvals. All Necessary Governmental Approvals, and all
Governmental Approvals that the Guarantor or the Pledgor must obtain under
applicable Law to execute, deliver and perform the Financing Documents to which
it is a party and to create and perfect the Liens granted, or purported to be
granted, by the Pledgor under the Security Documents, have been duly obtained,
and validly issued, are in full force and effect, and are final and
Non-Appealable. All other approvals from any Person that each Loan Party must
obtain in connection with such Borrowing have been duly obtained and validly
issued and are in full force and effect.

 

73



--------------------------------------------------------------------------------

(m) Satisfactory Legal Form. All documents executed or submitted to the Agents
or the Lenders pursuant to this Agreement or any other Financing Document by or
on behalf of any Loan Party shall be reasonably satisfactory in form and
substance to each of the Lenders.

(n) Bank Regulatory Requirements. The Administrative Agent shall have received,
at least five (5) Business Days prior to the first Borrowing Notice, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the Patriot Act.

(o) Process Agent. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to each Lender, acceptances from the Process
Agent for each Loan Party appointed under Section 11.02(d) (Applicable Law;
Jurisdiction; Etc. – Appointment of Process Agent and Service of Process) and as
required under each other Financing Document.

(p) Commodity Risk Management Plan. The Administrative Agent shall have received
the Commodity Risk Management Plan.

(q) Security. The Administrative Agent shall have received satisfactory evidence
that (i) the Collateral Agent continues to have a perfected first priority
security interest in all right, title and interest of the Borrowers and the
Pledgor in and to the Collateral prior to all other Liens thereon and subject
only to Permitted Liens, and (ii) all Governmental Approvals that are necessary
or desirable in order to establish, protect, preserve and perfect the Collateral
Agent’s Liens have been duly made or taken and are in full force and effect.

(r) Addendum to Stockholder Agreement; Investment Letter; Shares. WestLB shall
have executed an Addendum to Guarantor’s Stockholder Agreement dated as of
February 26, 2010 and an investment letter, in the forms attached hereto as
Exhibit G and Exhibit H, respectively. Guarantor shall have issued five hundred
thousand (500,000) shares of its common stock par value $0.0001, to WestLB on
terms and conditions acceptable to WestLB.

(s) Term Loan Closing. The “Closing Date” as defined in the Term Loan
Definitions shall have occurred prior to the Closing Date, or shall occur
concurrently with the Closing Date.

 

74



--------------------------------------------------------------------------------

Section 6.02 Conditions to All Borrowings. (a) In addition to the conditions set
forth in Section 6.01 (Conditions to Closing Date), the obligation of each
Lender to make available each Borrowing of its Loans (including the first
Borrowing of its Loans) shall be subject to the fulfillment, in form and
substance satisfactory to each Lender, or waiver in writing by each Lender, of
the following conditions precedent:

(b) Borrowing Notice. The Administrative Agent shall have received a Borrowing
Notice, as required by and in accordance with Section 2.02 (Notice of
Borrowings), which Borrowing Notice shall include the most recent Borrowing Base
Certificate delivered pursuant to this Agreement, executed by an Authorized
Officer of each Borrower, together with supporting schedules, which certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(c) Borrowers’ Certifications. The Administrative Agent shall have received a
duly executed certificate of an Authorized Officer of each Loan Party certifying
that:

 

  (i) such Loan Party is in compliance with all applicable conditions set forth
in this Section 6.02 and all other applicable conditions in this Article VI on
and as of the proposed Borrowing Date, before and after giving effect to the
consummation of the transactions contemplated on the Closing Date or such
Borrowing including the application of the proceeds therefrom;

 

  (ii) all representations and warranties made by any Loan Party in this
Agreement and each of the Financing Documents to which it is a party are true
and correct in all material respects (other than representations and warranties
that are qualified by Material Adverse Effect or materiality, which shall be
true and correct in all respects) on and as of such Borrowing Date (except with
respect to representations and warranties that expressly refer to an earlier
date), before and after giving effect to such Borrowing and to the application
of the proceeds therefrom;

 

  (iii) no Default or Event of Default has occurred and is continuing, or would
result from such Borrowing;

 

  (iv) no “Default” or “Event of Default”, as each such term is defined in the
Term Loan Definitions, has occurred and is continuing, or would result from such
Borrowing; and

 

75



--------------------------------------------------------------------------------

  (v) since the Closing Date, there has been no event or occurrence that has
had, or would reasonably be expected to have, a Material Adverse Effect.

(d) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, or could reasonably be expected to occur as a result of such
Borrowing.

(e) No Default or Event of Default under Term Loan. No “Default” or “Event of
Default”, as each such term is defined in the Term Loan Definitions, has
occurred and is continuing, or could reasonably be expected to occur as a result
of such Borrowing.

(f) Representations and Warranties. All representations and warranties made by
any Loan Party in this Agreement and each of the Financing Documents to which it
is a party are true and correct in all material respects (other than
representations and warranties that are qualified by Material Adverse Effect or
materiality, which shall be true and correct in all respects) on and as of such
Borrowing Date (except with respect to representations and warranties that
expressly refer to an earlier date), before and after giving effect to such
Borrowing and to the application of the proceeds therefrom.

(g) No Material Adverse Effect. Since the Closing Date, no event, occurrence or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect has occurred and is continuing, or could reasonably be expected
to occur as a result of such Borrowing.

(h) No Litigation. No action, suit, proceeding or investigation shall have been
instituted or threatened in writing against any Loan Party that, if adversely
determined, individually or in aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

(i) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Senior Secured Party entitled thereto, all
fees due and payable as of the date of such Borrowing pursuant to Section 3.11
(Fees), and all costs and expenses (including costs, fees and expenses of legal
counsel) for which invoices have been presented subject, in the case of Closing
Costs payable on the Closing Date and Closing Costs (as such term is defined in
the Term Loan Definitions) payable on the Closing Date (as such term is defined
in the Term Loan Definitions), to an aggregate maximum amount of one hundred and
fifty thousand Dollars $150,000.

 

76



--------------------------------------------------------------------------------

(j) Term Loan Representations. Each representation and warranty set forth in
Article V of the Term Loan shall be true, complete and correct as of the date
such representation was last made in accordance therewith.

Section 6.03 Effect of Certificates. Each certificate that a Loan Party delivers
under this Article VI shall constitute a representation and warranty made under
this Agreement by such Loan Party to each of the Lenders, and each Agent that
all of the statements made or facts certified to in such certificate are true
and correct in all material respects on the date when made.

ARTICLE VII

COVENANTS

Section 7.01 Affirmative Covenants. Each Loan Party agrees with each Agent and
each Lender that, until the Discharge Date, each Loan Party will perform the
obligations set forth in this Section 7.01 applicable to it.

(a) Compliance with Laws. Each Loan Party shall comply with all Laws (other than
Environmental Laws to the extent set forth in clause (b) below) applicable to it
or to its business or property, except where the failure to so comply has not
had, or could not reasonably be expected to have, a Material Adverse Effect. The
Guarantor shall make all filings required to be made by the Guarantor pursuant
to the Securities Exchange Act of 1934.

(b) Environmental Matters. Each Loan Party shall (i) comply in all material
respects with all Environmental Laws, (ii) keep its properties and equipment
free of any Lien imposed pursuant to any Environmental Law, (iii) take such
action that is necessary or reasonably advisable to identify the nature and
extent of any Materials of Environmental Concern in, on or about any real
property owned or leased by such Loan Party and to delineate, manage, remediate,
remove, treat or dispose of any such Materials of Environmental Concern in
material compliance with Environmental Laws and (iv) use or allow its properties
and equipment to generate, manufacture, refine, produce, treat, store, handle,
dispose of, transfer, process or transport Materials of Environmental Concern in
material compliance with Environmental Laws; provided that nothing herein shall
be construed to impose any liability or responsibility upon any Loan Party if
such liability or responsibility would not otherwise be imposed or incurred
under Environmental Laws or Environmental Approvals.

(c) Good Repair. (i) Subject to its reasonable business decisions, each Borrower
shall ensure that its properties and equipment necessary in the operation of its

 

77



--------------------------------------------------------------------------------

business are kept in good repair, working order and condition, normal wear and
tear excepted, and, subject to Section 7.02(c) (Negative Covenants - Permitted
Investments) and Section 7.02(k) (Negative Covenants - Capital Expenditures),
that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner useful or
customary for companies in similar businesses.

(ii) Subject to its reasonable business decisions, each of the Guarantor and the
Pledgor shall ensure that its properties and equipment necessary in the
operation of its business are kept in good repair, working order and condition,
normal wear and tear excepted, and, subject to Section 7.02(c) (Negative
Covenants - Permitted Investments) and Section 7.02(k) (Negative Covenants -
Capital Expenditures), that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner useful or customary for companies in similar businesses, except
where the failure to do so has not had, or could not reasonably be expected to
have, a Material Adverse Effect.

(d) Payment of Obligations. (i) Each Borrower shall pay and discharge as the
same become due and payable all of its obligations and liabilities, including
(i) all Taxes levied upon it or its properties or assets, unless the same are
subject to a Contest, (ii) Contractual Obligations, unless the same are subject
to a Contest, and (iii) all lawful claims that, if unpaid, would by Law become a
Lien upon its properties, unless the same are subject to a Contest.

(ii) Each of the Guarantor and the Pledgor shall pay and discharge as the same
become due and payable all of its obligations and liabilities, including (i) all
Taxes levied upon it or its properties or assets, unless the same are subject to
a Contest, (ii) Contractual Obligations, unless the same are subject to a
Contest, and (iii) all lawful claims that, if unpaid, would by Law become a Lien
upon its properties, unless the same are subject to a Contest except where the
failure to do so has not had, or could not reasonably be expected to have, a
Material Adverse Effect.

(e) Necessary Governmental Approvals. Each Loan Party shall maintain in full
force and effect, in its name, all Necessary Governmental Approvals, except
where the failure to do so has not had, or could not reasonably be expected to
have, a Material Adverse Effect.

(f) Books and Records; Inspections. Each Loan Party shall keep proper books of
record and account in which complete, true and accurate entries in conformity
with GAAP shall be made of all financial transactions and matters involving the
assets and business of such Loan Party. Each Loan Party shall permit officers
and

 

78



--------------------------------------------------------------------------------

designated representatives of the Administrative Agent or any Lender or
consultant to visit and inspect any of the properties of such Loan Party to
examine its company, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
members, managers, directors, officers and auditors, all at the expense of the
relevant Loan Party and at such reasonable times during normal business hours,
upon reasonable advance notice to such Loan Party provided that (i) if no
Default or Event of Default has occurred and is continuing, no such visit or
inspection by any Agent or any Lender or consultant (or any of their respective
officers or designated representatives) may occur more frequently than once per
Fiscal Quarter without the applicable Loan Party’s prior written consent (which
consent shall not be unreasonably withheld or delayed) and (ii) if a Default or
an Event of Default has occurred and is continuing, or for the purposes of
verifying the accuracy of the certifications set forth in any Borrowing Base
Certificate, any Agent, Lender or consultant (or any of their respective
officers or designated representatives) may do any of the foregoing without
advance notice or consent.

(g) Conduct of Business and Maintenance of Existence. Each Loan Party shall
continue to engage in business of the same type as now conducted by it and
preserve, renew and keep in full force and effect its corporate or limited
liability company, as applicable, existence and good standing in the applicable
state of formation, as applicable, and take all actions to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to take such actions has not had, or could
not reasonably be expected to have, a Material Adverse Effect and, in the case
of the Pledgor, except (i) in connection with an internal organizational
restructuring of the Guarantor and its subsidiaries upon the consummation of
which the Pledgor or an Affiliate of the Pledgor is the surviving entity and
(ii) upon not less than thirty (30) days prior written notice to the Collateral
Agent.

(h) Contractual Obligations. Each Loan Party shall maintain in full force and
effect, preserve, protect and defend all of its material rights under and take
all actions reasonably necessary to prevent termination or cancellation (except
by expiration or termination in accordance with its terms) of its Contractual
Obligations, in each case, to the extent necessary to ensure that the failure to
so maintain, preserve, protect and defend, or prevent the termination of, any
such Contractual Obligation, individually or in the aggregate, has not had, and
could not reasonably be expected to have, a Material Adverse Effect. Each Loan
Party shall perform its Contractual Obligations where the failure to perform
such Contractual Obligations could reasonably be expected to have a Material
Adverse Effect.

(i) Preservation of Title. (i) Each Borrower shall preserve and maintain good,
marketable and insurable fee interest or good, legal and valid leasehold
interests, as applicable, in the real property in which it holds an interest,
and good, legal

 

79



--------------------------------------------------------------------------------

and valid ownership interest in all of its other properties and assets, in each
case, that are necessary to conduct its business in the ordinary course, and
each Borrower shall preserve and maintain good, legal and valid title to its
respective properties and assets constituting Collateral, in each case free and
clear of all Liens other than Permitted Liens.

(ii) Each of the Guarantor and the Pledgor shall preserve and maintain good,
marketable and insurable fee interest or good, legal and valid leasehold
interests, as applicable, in the real property in which it holds an interest,
and good, legal and valid ownership interest in all of its other properties and
assets, in each case, that are necessary to conduct its business in the ordinary
course, except, where the failure to do so has not had, or could not reasonably
be expected to have, a Material Adverse Effect, and the Pledgor shall preserve
and maintain good, legal and valid title to its properties and assets
constituting Collateral, in each case free and clear of all Liens other than
Permitted Liens.

(j) Maintenance of Liens. Each Loan Party shall take or cause to be taken all
action necessary or desirable to maintain and preserve the Lien of the Security
Documents and the first-ranking priority thereof.

(k) First Priority Ranking of Obligations. Each Borrower shall cause its payment
obligations with respect to the Loans, to constitute direct senior secured
obligations of such Borrower and to rank no less than pari passu in priority of
payment, in right of security and in all other respects to all other
Indebtedness of such Borrower. Without prejudice to its right to grant liens in
its assets, the Guarantor shall cause its payment obligations with respect to
the Guaranteed Obligations to constitute direct senior obligations of the
Guarantor not subordinate to any other Indebtedness of the Guarantor.

(l) Perfection of Liens. From time to time and at the expense of such Borrower,
such Borrower shall promptly execute and deliver, or cause the Pledgor to
execute and deliver, all further instruments and documents, and take all further
action, that may be reasonably necessary (including under applicable Law), or
that the Collateral Agent may reasonably request, in order to create, perfect,
establish and preserve the validity, perfection and priority of the Liens
granted, or purported to be granted, by the Security Documents in any and all of
the Collateral, or to enable the Collateral Agent to exercise and enforce its
rights, powers, privileges and remedies under the Security Documents with
respect to any Collateral.

(m) Receivables Accounts.

 

  (i) Each Borrower shall instruct each account debtor in respect of any Account
Receivable for which such Borrower is Obligee to pay all amounts due and owing
to such Borrower directly into a Receivables Account established for such
Borrower.

 

80



--------------------------------------------------------------------------------

  (ii) Each Borrower shall cause all payments received in connection with the
Blender’s Production Credit to be deposited directly into a Receivables Account
established in the name of such Borrower.

 

  (iii) All payments received by any Borrower under or in connection with any
Account Receivable, and all payments received by the Borrower that would
constitute a Blender’s Production Credit, that in either case are not otherwise
deposited into a Receivables Account established in the name of such Borrower or
not released from the Lien granted, or purported to be granted, to the
Collateral Agent (for the benefit of the Senior Secured Parties) under the
Security Documents shall be held by each such Borrower in trust for the
Collateral Agent, shall be segregated from other funds of each such Borrower and
shall, forthwith upon receipt by such Borrower, be deposited into a Receivables
Account established in the name of such Borrower.

(n) Insurance. Each Loan Party shall obtain and maintain with financially sound
and reputable insurers (i) business interruption insurance, (ii) property
insurance against theft, fraud, loss or damage by fire, explosion and hazards
insured against by extended coverage, and (iii) insurance against liability for
hazards, risks and liability to persons and property, in each case, in the
manner customary for, and in amounts and with deductibles at least as favorable
as those generally maintained by, businesses of similar size engaged in similar
activities.

(o) ERISA. Each Loan Party shall comply in all material respects, and shall
cause each ERISA Affiliate to comply in all material respects, with the
provisions of ERISA and the Code applicable to each Plan. Each Loan Party shall
meet, and shall cause all ERISA Affiliates to meet, all minimum funding
requirements applicable to them with respect to any Plan pursuant to section 302
of ERISA or section 412 of the Code, without giving effect to any waivers of
such requirements or extensions of the related amortization periods which may be
granted.

(p) Commodity Hedging Programs. The Borrowers may, from time to time, amend the
Commodity Risk Management Plan; provided that any material amendment thereto
shall require the prior approval of the Administrative Agent.

 

81



--------------------------------------------------------------------------------

(q) Separateness. Each Borrower shall:

 

  (i) strictly comply with all organizational formalities necessary to maintain
its separate and distinct existence;

 

  (ii) have a board of directors, board of managers, or similar management body
that is separate from that or those of any other Person, provided that the
Persons who serve on such board of directors, board of managers, or similar
management body need not be different individuals;

 

  (iii) conduct its business solely in its own name and in a manner not
misleading to other Persons as to its identity (without limiting the generality
of the foregoing, all oral and written communications (if any), including
letters, invoices, purchase orders, contracts, statements, and applications
shall be made solely in the name of such Borrower, as applicable, if related to
such Borrower, and to correct any known misunderstanding regarding its separate
identity;

 

  (iv) provide for the payment of its own operating expenses and liabilities
from its own funds and not the funds of any other Person;

 

  (v) maintain its assets, funds, and transactions, including its bank accounts,
separate from those of any other Person, and reflect such assets and
transactions in financial statements and books and records that are separate
from those of any other Person;

 

  (vi) file its own tax returns separate from those of any other Person (except
to the extent that such Borrower is treated as a “disregarded entity” for tax
purposes and is not required to file tax returns under applicable law) and pay
any taxes required to be paid under applicable Law;

 

  (vii) not hold itself out to be responsible for or have its credit or assets
available to satisfy the debts or obligations of any other Person, except to the
extent permitted under this Agreement;

 

82



--------------------------------------------------------------------------------

  (viii) not pledge its assets for the benefit of any other Person, except to
the extent permitted under this Agreement;

 

  (ix) not acquire Equity Interests in any Person that is a direct or indirect
parent of such Borrower;

 

  (x) maintain adequate capital and a sufficient number of employees for the
normal operations reasonably foreseeable in a business of its size and character
and in light of its contemplated business operations;

 

  (xi) pay the salaries of its own employees; and

 

  (xii) allocate fairly and reasonably any overhead for office space shared with
any Affiliate.

(r) Closing Costs. Within sixty (60) days after the Closing Date, Borrowers
shall pay to the Administrative Agent for its own account, or for the account of
each Senior Secured Party entitled thereto, all Closing Costs for which invoices
have been presented and all Closing Costs (as defined in the Term Loan
Definitions) up to an aggregate maximum amount of seventy five thousand Dollars
($75,000). In addition to the payment required to be made pursuant to the
immediately preceding sentence, within ninety (90) days after the Closing Date,
Borrowers shall pay to the Administrative Agent for its own account, or for the
account of each Senior Secured Party entitled thereto, all Closing Costs for
which invoices have been presented and all Closing Costs (as defined in the Term
Loan Definitions) up to an aggregate maximum amount of seventy five thousand
Dollars ($75,000).

(s) Guaranties. If Guarantor at any time issues guaranty that is secured by any
of its assets, Guarantor shall grant to the Collateral Agent an equitable and
ratable Lien in such assets to secure its obligations hereunder.

(t) Term Loan. Guarantor hereby acknowledges Section 9.04(e)(Application of
Proceeds) of the Term Loan, and agrees that it will be bound and will cause any
Affiliate that is the owner of the Project to be bound by the terms thereof.

(u) Master Services Agreement. Each Borrower shall make each payment required to
be made by such Borrower to Bunge pursuant to the Master Services Agreement or
in connection with any transaction contemplated by the Master Services Agreement
in cash.

 

83



--------------------------------------------------------------------------------

(v) Further Assurances. Upon written request of the Administrative Agent, each
Borrower shall, and shall cause the Guarantor and the Pledgor to, promptly
perform or cause to be performed any and all acts (including the filing or
registration of any document) and execute or cause to be executed any and all
documents (i) for the purposes of ensuring the validity and legality of this
Agreement or any other Financing Document and the rights of the Lenders and the
Agents hereunder or thereunder and (ii) for the purposes of facilitating the
proper exercise of rights and powers granted to the Lenders or the Agents under
this Agreement or any other Financing Document.

Section 7.02 Negative Covenants. Each Loan Party agrees with each Agent and each
Lender that, until the Discharge Date, each Loan Party will perform the
obligations applicable to it set forth in this Section 7.02.

(a) Restrictions on Indebtedness. No Borrower shall create, incur, assume or
suffer to exist any Indebtedness except:

 

  (i) the Obligations;

 

  (ii) Indebtedness under the Permitted Commodity Hedging Arrangements; provided
that the outstanding amount of all such Indebtedness incurred by the Borrowers,
when combined with the cash deposits under Section 7.02(b)(vii) (Liens), does
not exceed in the aggregate one million seven hundred fifty thousand Dollars
($1,750,000);

 

  (iii) Indebtedness under Interest Rate Protection Agreements; provided, that
the sum of the notional amounts under all such Interest Rate Protection
Agreements does not at any time exceed eighty percent (80%) of the Aggregate
Commitment;

 

  (iv) Indebtedness incurred in the ordinary course for the deferred purchase
price of property; provided that the outstanding amount of all such Indebtedness
incurred by the Borrowers does not exceed in the aggregate five hundred thousand
Dollars ($500,000);

 

  (v) Indebtedness arising from intercompany loans and advances owing by (A) a
Borrower to the Guarantor or (B) the Guarantor to a Borrower or any other
Affiliate, and, in any such case, that is subordinated, pursuant to terms
acceptable to the Administrative Agent, to the Obligations;

 

84



--------------------------------------------------------------------------------

  (vi) take or pay contracts entered into by a Borrower in the ordinary course
of its business;

 

  (vii) any Guarantee of obligations of the other Borrower not prohibited by
this Agreement; provided that the outstanding amount of all such Guarantees does
not exceed two hundred fifty thousand Dollars ($250,000); and

 

  (viii) Additional Indebtedness of the Borrowers, to the extent not otherwise
permitted under this Section 7.02(a); provided that the outstanding principal
amount of all such Indebtedness of the Borrowers does not exceed in the
aggregate one million Dollars ($1,000,000).

(b) Liens. Neither Borrower shall create, incur, assume or suffer to exist any
Lien upon any of its property, revenues or assets (including its Equity
Interests), whether now owned or hereafter acquired, except:

 

  (i) Liens granted, or purported to be granted, in favor of the Collateral
Agent, for the benefit of the Senior Secured Parties, pursuant to the Security
Documents;

 

  (ii) Liens for taxes, assessments and other governmental charges the payment
of which is the subject of a Contest;

 

  (iii) Liens of carriers, warehousemen, mechanics and materialmen incurred in
the ordinary course of business for sums not yet due or the payment of which is
subject to a Contest;

 

  (iv) easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the ordinary conduct of the business of such Borrower;

 

  (v) Liens securing Indebtedness permitted under Section 7.02(a)(v) (Negative
Covenants — Restrictions on Indebtedness); provided that any such Liens attach
only to the assets so acquired and that all Indebtedness secured by Liens
created pursuant to this clause (v) constitutes Permitted Indebtedness;

 

85



--------------------------------------------------------------------------------

  (vi) pledges or deposits under worker’s compensation laws or similar
legislation (other than ERISA);

 

  (vii) cash deposits by the Borrowers to secure the performance of bids, trade
or supply contracts, leases and other ordinary course of business obligations;
provided that the outstanding amount of all such cash deposits, when combined
with the Indebtedness permitted under Section 7.02(a)(ii) (Negative Covenants —
Restrictions on Indebtedness), does not exceed in the aggregate one million two
hundred fifty thousand Dollars ($1,250,000);

 

  (viii) Liens in respect of judgments the occurrence of which would not result
in the occurrence of a Default or an Event of Default;

 

  (ix) Liens created in favor of a Qualified Counterparty to secure the
Borrowers’ obligations under any Interest Rate Protection Agreement to which
such Qualified Counterparty is a party; and

 

  (x) Liens arising out of the refinancing, extension, renewal or refunding of
Indebtedness secured by any Lien permitted under Section 7.02(b)(v); provided
such refinancings, extensions, renewals or refundings do not increase the
outstanding amount of such Indebtedness outstanding at the time of such
refinancing, extension, renewal or refunding and no additional property or
assets are made subject to such Lien.

(c) Permitted Investments. Neither Borrower shall have outstanding, acquire,
commit itself to acquire or hold any Investment (including any Investment
consisting of the acquisition of any business) or become contractually committed
to do so, except for the following:

 

  (i) Cash Equivalents;

 

  (ii) Guarantees made by any Borrower that are otherwise permitted by
Section 7.02(a)(vii) (Negative Covenants — Restrictions on Indebtedness);

 

86



--------------------------------------------------------------------------------

  (iii) Investments (A) consisting of loans by a Borrower to the Guarantor in
conditions in which the Borrowers are permitted to make a distribution pursuant
to Section 7.02(h)(iii) (Negative Covenants — Distributions) or (B) by a
Borrower to the other Borrower;

 

  (iv) Investments arising from the purchase from a Person of products which a
Borrower resells within 60 days and recoups any loss from the sale thereof or
pays any profit realized from the sale thereof to such Person and in connection
with which such Borrower receives a charge, fee or commission in connection with
such transaction; and

 

  (v) Investments outstanding on the date hereof and disclosed on Schedule 5.19.

(d) Change in Business. No Loan Party shall engage in any business if, as a
result, the general nature of the business in which such Loan Party, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which such Loan Party, taken as a whole, is engaged on
the date of this Agreement.

(e) Consolidation, Merger, Sale or Purchase of Assets, Etc. No Loan Party shall
wind up, liquidate or dissolve its affairs, or enter into any transaction of
merger or consolidation except, in the case of the Pledgor, (i) if any such
action has not had, or could not reasonably be expected to have, a Material
Adverse Effect, (ii) in connection with an internal organizational restructuring
of the Guarantor and its subsidiaries upon the consummation of which the Pledgor
or an Affiliate of the Pledgor is the surviving entity and (iii) upon not less
than thirty (30) days prior written notice to the Collateral Agent. Neither
Borrower shall sell or otherwise dispose of all or any part of its property or
assets (other than, in the ordinary course of business, inventory) or purchase,
lease or otherwise acquire all or any substantial part of the property or assets
of any Person (other than purchases or other acquisitions of inventory, leases,
materials, supplies and equipment in the ordinary course of business) or agree
to do any of the foregoing at any future time, except that the following shall
be permitted (each of the following, a “Permitted Acquisition”):

 

  (i) either Borrower may transfer assets to the other Borrower if, on the date
of, or after giving effect to, such transfer no Material Adverse Effect has
occurred and is continuing;

 

87



--------------------------------------------------------------------------------

  (ii) either Borrower may sell or otherwise dispose of (A) inventory sold to
customers in the ordinary course of business, (B) tangible assets to be replaced
in the ordinary course of business within six (6) months by other tangible
assets of equal or greater value, and (C) assets that are no longer used or
useful in the business of such Borrower;

 

  (iii) capital expenditures to the extent permitted and within the limitations
set forth in Section 7.02(k) (Negative Covenants — Capital Expenditures) hereof;

 

  (iv) Permitted Investments;

 

  (v) either Borrower may lease (as lessee) real or personal property in the
ordinary course of business (so long as such lease, if it constitutes
Indebtedness, constitutes Permitted Indebtedness); and

 

  (vi) sales or dispositions by either Borrower of assets (other than assets
described in clause (ii) above) for their fair market value and to the extent
that the aggregate Net Cash Proceeds received from all such sales and
dispositions permitted by this clause (vi) shall not exceed ten percent (10%) of
the Borrower Total Assets of such Borrower determined in conformity with GAAP in
any Fiscal Year of the Borrowers.

(f) Transactions with Affiliates. No Loan Party shall enter into or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
unless such arrangement or contract (i) is fair and reasonable to such Loan
Party and (ii) is an arrangement or contract that is on an arm’s-length basis
and contains terms no less favorable than those that would be entered into by a
prudent Person in the position of such Borrower with a Person that is not one of
its Affiliates; provided, that that this Section 7.02(f) shall not apply to (i)
agreements existing on the date hereof and listed on Schedule 7.02(f) and
(ii) Permitted Investments.

(g) Use of Proceeds; Margin Regulations. Neither Borrower shall use any proceeds
of any Loan other than in accordance with the provisions of Article II
(Commitments and Borrowing). Neither Borrower shall use any part of the proceeds
of any Loan to purchase or carry any Margin Stock (as defined in Regulation U)
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock. Neither Borrower shall use the proceeds of any Loan in a manner
that could violate or be inconsistent with (i) the provisions of Regulations T,
U or X or (ii) Anti-Terrorism Laws.

 

88



--------------------------------------------------------------------------------

(h) Distributions. Neither Borrower shall declare or make any Distribution
except for the following:

 

  (i) if no Default or Event of Default has occurred and is continuing or would
exist after giving effect to such Distribution and the Distribution Conditions
are satisfied on the date of such Distribution, Distributions to the Pledgor
with respect to each calendar year in an aggregate amount not to exceed the
aggregate federal and state income taxes which are payable by the Pledgor for
such calendar year, based upon the highest applicable marginal federal and state
income tax rates attributable to the Pledgor, on the taxable income derived from
Borrowers, which must be taken into account by the Pledgor under applicable
provisions of the Code (as reflected on the Schedule K-1s provided by Borrowers
to the Pledgor, copies of which will be supplied to the Administrative Agent
upon request);

 

  (ii) Distributions to the Pledgor, made only on a Quarterly Payment Date,
provided that before and after giving effect to such distributions (A) the
Borrowers are and will be in compliance with the covenants in Sections 7.02(m)
(Borrowers’ Current Ratio), such compliance to be calculated as of the end of
the most recently ended Fiscal Quarter on the basis of the actual results and on
a pro forma basis after giving effect to such distributions, (B) no Default or
Event of Default shall exist and be continuing or would exist after giving
effect to such Distribution and (C) the Distribution Conditions are satisfied on
the date of such Distribution; and

 

  (iii) payments made pursuant to agreements permitted pursuant to
Section 7.02(f) (Transactions with Affiliates).

Each of the representations and warranties contained in this Agreement shall be
deemed made on the date of any Distribution.

(i) Accounts. Neither Borrower shall maintain, establish or use any deposit
account, securities account (as each such term is defined in the UCC) or other

 

89



--------------------------------------------------------------------------------

banking account into which payments with respect to Accounts Receivable have
been or will be deposited other than the Receivables Accounts, each of which
shall be subject to an Account Control Agreement. Neither Borrower shall change
the name or account number of any of the Receivables Accounts.

(j) Equity Issuances. Neither Borrower shall issue any Equity Interests unless
such Equity Interests are immediately pledged to the Collateral Agent (for the
benefit of the Senior Secured Parties) on a first-priority perfected basis
pursuant to the Security Documents or, if necessary, a supplement thereto or a
pledge and security agreement in substantially the form of the Security
Agreement.

(k) Capital Expenditures. Neither Borrower shall incur Borrower Capital
Expenditures, provided that the Borrowers may make Borrower Capital
Expenditures, in an aggregate amount not to exceed one million five hundred
thousand Dollars ($1,500,000).

(l) Commodity Hedging Arrangements. Neither Borrower shall enter into any
Commodity Hedging Arrangements that:

 

  (i) are not in accordance with the Commodity Risk Management Plan; or

 

  (ii) are for speculative purposes.

(m) Borrowers’ Current Ratio. Neither Borrower shall permit, as of the last day
of any Fiscal Quarter, the Borrower Current Ratio to be less than 1.10:1.0.

Section 7.03 Reporting Requirements. The Loan Parties, as applicable, will
furnish to the Administrative Agent, who shall distribute copies of the
following to each Lender:

(a) (i) if the Guarantor’s securities are not registered pursuant to Section 12
of the Exchange Act, as soon as available and in any event within forty-five
(45) days after the end of the first three Fiscal Quarters of each Fiscal Year,
consolidated and to the extent prepared, consolidating balance sheets of the
Guarantor as of the end of such Fiscal Quarter and consolidated and
consolidating statements of income and cash flows of the Guarantor for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter or (ii) if the Guarantor’s
securities are registered pursuant to Section 12 of the Exchange Act, promptly
but in any event within three (3) Business Days of the date on which the
Guarantor files such form with the SEC for each of the first three Fiscal
Quarters of each Fiscal Year, the Guarantor’s Form 10-Q or such other form
prepared and filed in

 

90



--------------------------------------------------------------------------------

accordance with the SEC’s rules and regulations that contains quarterly
unaudited financial information for the Guarantor and its consolidated
Subsidiaries, in each case filed in accordance with the SEC’s rules and
regulations, for such Fiscal Quarter together with, to the extent prepared,
consolidating balance sheets of the Guarantor as of the end of such Fiscal
Quarter and consolidating statements of income and cash flows of the Guarantor
for such Fiscal Quarter and for the period commencing at the end of the previous
Fiscal Year and ending at the end of such Fiscal Quarter;

(b) as soon as available and in any event within forty-five (45) days after the
end of the first three Fiscal Quarters of each Fiscal Year, consolidated and, to
the extent prepared, consolidating balance sheets of each Borrower as of the end
of such Fiscal Quarter and consolidated and consolidating statements of income
and cash flows of each Borrower for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter together with, to the extent prepared, consolidating balance
sheets of each Borrower as of the end of such Fiscal Quarter and consolidating
statements of income and cash flows of each Borrower for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending at
the end of such Fiscal Quarter;

(c) as soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year beginning with Fiscal Year 2010, a copy of the
annual audit report for such Fiscal Year for the Borrowers as of the end of such
Fiscal Year and consolidated and, to the extent prepared, consolidating
statements of income and cash flows of the Borrowers for such Fiscal Year, and
accompanied by an unqualified opinion of the auditors stating that such
financial statements present fairly in all material respects the financial
position of each Borrower for the periods indicated in conformity with GAAP
applied on a basis consistent with prior periods, which report and opinion shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, together with, to the
extent prepared, consolidating balance sheets of the Borrowers as of the end of
such Fiscal Year and consolidating statements of income and cash flows of such
Borrower for such Fiscal Year;

(d) (i) if the Guarantor’s securities are not registered pursuant to Section 12
of the Exchange Act, as soon as available and in any event within one hundred
twenty (120) days after Fiscal Year 2009 and each Fiscal Year thereafter, a copy
of the annual audit report for such Fiscal Year for the Guarantor as of the end
of such Fiscal Year and consolidated and, to the extent prepared, consolidating
statements of income and cash flows of the Guarantor for such Fiscal Year, and
accompanied by an unqualified opinion of the auditors stating that such
financial statements present fairly in all material respects the financial
position of the Guarantor for the periods indicated in conformity with GAAP
applied on a basis consistent with prior periods, which report and opinion

 

91



--------------------------------------------------------------------------------

shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or (ii) if the
Guarantor’s securities are registered pursuant to Section 12 of the Exchange
Act, promptly but in any event within three (3) Business Days of the date on
which the Borrower files such form with the SEC for each Fiscal Year, the
Guarantor’s Form 10-K or such other form prepared and filed in accordance with
the SEC’s rules and regulations that contains annual audited financial
information for the Guarantor and its consolidated Subsidiaries, in each case
filed in accordance with the SEC’s rules and regulations, for such Fiscal Year
together with, to the extent prepared, consolidating balance sheets of the
Guarantor as of the end of such Fiscal Year and consolidating statements of
income and cash flows of the Borrowers for such Fiscal Year;

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.03(a), (b), (c) and (d), a certificate executed by a Financial
Officer of the Borrowers or, in the case of the financial statements of the
Guarantor, a Financial Officer of the Guarantor stating that:

 

  (i) such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrowers on the dates and
for the periods indicated in accordance with GAAP subject, in the case of
interim financial statements, to the absence of notes and normally recurring
year-end adjustments;

 

  (ii) such Financial Officer has reviewed the terms of the Financing Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and financial condition of such Person during
the accounting period covered by such financial statements; and

 

  (iii) as a result of such review such Financial Officer has concluded that no
Default or Event of Default has occurred during the period covered by such
financial statements through and including the date of such certificate or, if
any Default or Event of Default has occurred, specifying the nature and extent
thereof and, if continuing, the action that the Borrowers have taken and
proposes to take in respect thereof;

(f) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to any Loan Party (or the audit or finance
committee of any Loan Party) by the auditors in connection with the accounts or
books of any Loan Party or any audit of any Loan Party;

 

92



--------------------------------------------------------------------------------

(g) as soon as possible and in any event within two (2) days after the
occurrence of any Default or Event of Default, a statement of an Authorized
Officer of the applicable Loan Party setting forth details of such Default or
Event of Default and the action that the applicable Loan Party has taken and
proposes to take with respect thereto;

(h) within five (5) days after any Loan Party obtains knowledge thereof a
statement of an Authorized Officer of such Loan Party setting forth details of:

 

  (i) any litigation or governmental proceeding pending or threatened in writing
against any Loan Party that has had, or could reasonably be expected to have, a
Material Adverse Effect; and

 

  (ii) any other event, act or condition that has had, or could reasonably be
expected to have, a Material Adverse Effect.

(i) as soon as possible and in any event within five (5) Business Days after any
Loan Party knows, or has reason to know, that any of the events described below
have occurred, a duly executed certificate of an Authorized Officer of the
applicable Loan Party setting forth the details of each such event and the
action that the applicable Loan Party proposes to take with respect thereto,
together with a copy of any notice or filing from the PBGC, Internal Revenue
Service, Department of Labor or that may be required by the PBGC or other U.S.
Governmental Authority with respect to each such event:

 

  (i) any Termination Event with respect to an ERISA Plan or a Multiemployer
Plan has occurred or will occur that would reasonably be expected to result in
any material liability to any Loan Party;

 

  (ii) any condition exists with respect to a Plan that presents a material risk
of termination of a Plan (other than a standard termination under
Section 4041(b) of ERISA) or other material liability on the Loan Parties;

 

  (iii) an application has been filed for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA under any Plan
with respect to a Plan;

 

93



--------------------------------------------------------------------------------

  (iv) any Loan Party or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in
Section 406 of ERISA, that is not exempt under Section 4975 of the Code and
Section 408 of ERISA that would reasonably be expected to result in material
liability to any Loan Party;

 

  (v) there exists any Unfunded Benefit Liabilities under any ERISA Plan;

 

  (vi) any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that would reasonably be expected to result
in any liability to any Loan Party;

 

  (vii) a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with
respect to payments to a Multiemployer Plan and such default would reasonably be
expected to result in any liability to any Loan Party;

 

  (viii) a Multiemployer Plan is in “reorganization” (as defined in Section 418
of the Code or Section 4241 of ERISA) or is “insolvent” (as defined in
Section 4245 of ERISA);

 

  (ix) any Loan Party and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or

 

  (x) there is an action brought against any Loan Party or any of its ERISA
Affiliates under Section 502 of ERISA with respect to its failure to comply with
Section 515 of ERISA;

(j) as soon as possible and in any event within five (5) Business Days after the
receipt by any Loan Party of a demand letter from the PBGC notifying such Loan
Party of its final decision finding liability and the date by which such
liability must be paid, a copy of such letter, together with a duly executed
certificate of an Authorized Officer of such Loan Party setting forth the action
that such Loan Party proposes to take with respect thereto;

(k) as soon as possible and in any event within five (5) Business Days after the
existence of any of the following conditions, a duly executed certificate of an
Authorized Officer of the applicable Loan Party specifying in detail the nature
of such condition and, if applicable, proposed response thereto by the Loan
Parties:

 

  (i) receipt by any Loan Party of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including reports prepared by such Loan Party that alleges
or states that such Loan Party or any of its Environmental Affiliates is not in
material compliance with applicable Environmental Laws or Environmental
Approvals;

 

94



--------------------------------------------------------------------------------

  (ii) such Loan Party obtains knowledge that there exists any Environmental
Claim pending or threatened against such Loan Party or any of its Environmental
Affiliates;

 

  (iii) such Loan Party obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Materials of Environmental Concern or
obtains knowledge of any non-compliance with any Environmental Law that, in
either such case, could reasonably be expected to form the basis of an
Environmental Claim against such Loan Party or any Environmental Affiliate; or

 

  (iv) any Removal, Remedial or Response action taken by such Loan Party or any
other Person in response to any Materials of Environmental Concern in, at, on or
under, a part of or about such Loan Party properties, or properties that such
Loan Party leases, or any notice, claim or other information that such Loan
Party might be subject to an Environmental Claim;

(l) each Loan Party shall, maintain and make available for inspection by the
Administrative Agent, the Lenders and their agents and employees, on reasonable
notice during regular business hours, accurate and complete records of all
correspondence, investigations, studies, sampling and testing conducted, and any
and all remedial actions taken, by such Loan Party to such Loan Party’s
knowledge and to the extent obtained by such Loan Party, by such Governmental
Authority or other Person in respect of Materials of Environmental Concern that
could reasonably be expected to form the basis of an Environmental Claim;

 

95



--------------------------------------------------------------------------------

(m) (i) within fifteen (15) Business Days after the last day of each month,
(ii) in connection with any written request of the Borrowers to increase the
Commitments and the Aggregate Commitment pursuant to Section 2.05 (Increase of
Commitments), (iii) as soon as available but not later than three (3) Business
Days following any request by the Administrative Agent and (iv) at any time in
Borrowers’ sole discretion, a certificate in substantially the form of Exhibit D
hereto (the “Borrowing Base Certificate”) signed by an Authorized Officer of the
Borrowers supplying computations of the Borrowing Base as of such last day or
day of such requests, as the case may be, accompanied by such supporting
documentation as the Administrative Agent may reasonably request;

(n) the Borrowers shall immediately notify the Administrative Agent if either
Borrower obtains actual knowledge (or in the ordinary course of business without
independent investigation should have knowledge) that any Account Receivable
that is included in Eligible Receivables that individually is equal to or
greater than five hundred thousand Dollars ($500,000) in value becomes
uncollectible or if either Borrower obtains actual knowledge (or in the ordinary
course of business without independent investigation should have knowledge) that
an Insolvency Event occurs with respect to the account debtor with respect to
any such Account Receivable or such account debtor fails, suspends business
operations or calls a meeting of its creditors for the purpose of obtaining any
financial concession or accommodation;

(o) within ten (10) Business Days after the end of each Fiscal Quarter, the
Borrowers shall deliver to the Administrative Agent (i) a report describing all
of the Commodity Hedging Arrangements in effect as of the date of such report
and (ii) a duly authorized certificate of an Authorized Officer of the Borrowers
stating that the Commodity Hedging Arrangements set forth in the report
delivered pursuant to clause (i) have been entered into in accordance with the
Commodity Risk Management Plan;

(p) upon request from the Administrative Agent, information on each Borrower’s
progress to improve management information systems and on financial controls
implemented by such Borrower; and

(q) other information reasonably requested by the Administrative Agent or any
Lender, through the Administrative Agent.

(r) (i) the Borrowers shall notify the Administrative Agent within five
(5) Business Days if either Borrower obtains actual knowledge (or in the
ordinary course of business without independent investigation should have
knowledge) that any counterparty to a Contractual Obligation is rejecting or has
rejected as not conforming with the quality specifications set forth in such
Contractual Obligation more than five thousand (5,000) gallons of biodiesel
tendered for sale under such Contractual Obligation

 

96



--------------------------------------------------------------------------------

and such biodiesel was included as Eligible Inventory in the Borrower’s most
recent Borrowing Base Certificate, and (ii) within seven (7) Business Days of
such rejection, Borrowers shall submit to the Administrative Agent a revised
Borrowing Base Certificate in which the Eligible Receivables and/or Eligible
Inventory shall be reduced by (A) the amount of such non-conforming biodiesel
rejected as described in subclause (i) of this paragraph and (B) the amount of
any biodiesel, previously included as Eligible Inventory, that is stored in any
tank or at any terminal from which the rejected biodiesel was tendered for sale
if, subsequent to such rejection, a test has not been performed at such tank or
terminal that demonstrates, to the satisfaction of the Administrative Agent,
that the biodiesel then stored in such tank and at such terminal conforms with
the quality specifications set forth in such Contractual Obligation.

(s) if the relevant Governmental Authority rejects (for reasons other than
administrative error) any “alcohol fuel mixture credit” for which a Borrower has
requested payment as a Blender’s Production Credit, such Borrower shall, within
five (5) Business Days, notify the Administrative Agent of such rejection.

ARTICLE VIII

DEFAULT AND ENFORCEMENT

Section 8.01 Events of Default. Each of the following events or occurrences
described in this Section 8.01 shall constitute an Event of Default.

(a) Nonpayment. (i) The Borrowers fail to pay any amount of principal of any
Loan when the same becomes due and payable or (ii) the Borrowers fail to pay any
interest on any Loan or any fee or other Obligation or amount payable hereunder
or under any other Financing Document within three (3) days after the same
becomes due and payable, or (iii) the Guarantor or the Pledgor fail to pay any
Obligation for which it is liable hereunder or under any Financing Document to
which it is a party within three (3) days after the same becomes due and
payable.

(b) Breach of Warranty. Any representation or warranty of any Loan Party made or
deemed to be restated or remade in any Financing Document is incorrect or
misleading in any material respect when made or deemed made, and such fact,
event or circumstance resulting in such incorrect or misleading representation
or warranty is not cured, corrected or otherwise remedied within thirty
(30) days from the earlier of (i) the date such Loan Party obtains, or should
have obtained, knowledge thereof, and (ii) the date such Loan Party receives
notice from the Administrative Agent thereof.

 

97



--------------------------------------------------------------------------------

(c) Non-Performance of Certain Covenants and Obligations. Any Loan Party
defaults in the due performance and observance of any of its applicable
obligations under any covenant set forth in Section 7.01(g) (Affirmative
Covenants — Conduct of Business and Maintenance of Existence), Section 7.01(j)
(Affirmative Covenants — Maintenance of Liens) or Section 7.02 (Negative
Covenants) of this Agreement, or any negative covenant under any other Financing
Document to which it is a party.

(d) Non-Performance of Other Covenants and Obligations. Any Loan Party defaults
in the due performance and observance of any applicable covenant or agreement
(other than covenants and agreements referred to in Section 8.01(a) or 8.01(c))
contained in any Financing Document to which it is a party, and such default
continues unremedied for a period of thirty (30) days from the earlier of
(i) the date such Loan Party obtains, or should have obtained, knowledge
thereof, and (ii) the date such Loan Party receives notice from the
Administrative Agent thereof.

(e) Borrower Cross Defaults. Any Borrower is in Financial Default.

(f) Judgments. Any final judgment or order providing for non-monetary relief
that has had or could reasonably be expected to have a Material Adverse Effect,
is rendered against any Loan Party, or any final judgment or order not covered
by insurance is rendered against any Loan Party requiring such Loan Party to pay
an amount in excess of one million Dollars ($1,000,000) in the aggregate.

(g) ERISA Events. (i) Any Termination Event occurs, (ii) any Plan incurs an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), (iii) any Loan Party or any member of a Loan Party’s
ERISA Controlled Group engages in a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA that is expected to result in
material liability, (iv) any Loan Party or any ERISA Affiliate fails to pay when
due any amount it has become liable to pay to the PBGC, any Plan or a trust
established under Title IV of ERISA, (v) a condition exists by reason of which
the PBGC would be entitled to obtain a decree adjudicating that an ERISA Plan
must be terminated or have a trustee appointed to administer it, (vi) any Loan
Party or any ERISA Affiliate suffers a partial or complete withdrawal from a
Multiemployer Plan or is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, (vii) the aggregate
amount of the then “current liability” (as defined in Section 412(l)(7) of the
Code, as amended) of all accrued benefits under such Plan or Plans exceeds the
then-current value of the assets allocable to such benefits by more than one
million Dollars ($1,000,000) at such time, or (viii) any other event or
condition occurs or exists with respect to any Plan that would subject any Loan
Party to any material tax, penalty or other liability.

 

98



--------------------------------------------------------------------------------

(h) Insolvency Event. An Insolvency Event occurs with respect to any Loan Party.

(i) Unenforceability of Documentation. At any time after the execution and
delivery thereof:

 

  (i) any Financing Document ceases to be in full force and effect;

 

  (ii) any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;

 

  (iii) any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties;

 

  (iv) any Lien against any Collateral having a book value in excess of five
hundred thousand Dollars ($500,000) in the aggregate ceases to be a
first-priority, perfected Lien in favor of the Collateral Agent, or the
enforceability thereof is contested by any Loan Party, or any of the Security
Documents ceases to provide the security intended to be created thereby with the
priority intended to be created thereby; or

 

  (v) any party to a Lease Document contests the enforceability, applicability
or validity of any provisions of such Lease Document.

(j) Change of Control. Any Change of Control occurs.

 

99



--------------------------------------------------------------------------------

(k) Guarantor Cross Defaults. The Guarantor is in Financial Default.

(l) Pledgor Cross Defaults. The Pledgor is in Financial Default.

(m) Term Loan Cross Default. The transactions contemplated by the Put/Call
Agreement (as defined in the Term Loan Definitions) are consummated while a
Default or Event of Default (as each such term is defined in the Term Loan
Definitions) is continuing or after giving effect to the consummation of such
transactions, an Event of Default (as such term is defined in the Term Loan
Definitions) occurs and is continuing.

(n) Environmental Matters. (i) Any Environmental Claim has occurred with respect
to any Loan Party or any Environmental Affiliate, (ii) any release, Threat of
Release, emission, discharge or disposal of any Material of Environmental
Concern occurs, and such event would reasonably be expected to form the basis of
an Environmental Claim against any Loan Party or any Environmental Affiliate, or
(iii) any violation or alleged violation of any Environmental Law or
Environmental Approval occurs that could reasonably result in an Environmental
Claim against any Loan Party or, to the extent any Loan Party may have
liability, any Environmental Affiliate that, in the case of any of (i), (ii) or
(iii) above, could reasonably be expected to result in liability for any Loan
Party in an amount greater than fifty thousand Dollars ($50,000) for any single
claim or two hundred fifty thousand Dollars ($250,000) for all such claims
during any twelve (12) month period or could otherwise reasonably be expected to
result in a Material Adverse Effect.

(o) First Train Completion. The First Train Completion Date does not occur on or
before the First Train Completion Date Certain.

(p) Second Train Completion. The Second Train Completion Date does not occur on
or before the Second Train Completion Date Certain.

(q) Tank Completion. The Tank Completion Date does not occur on or before the
Tank Completion Date Certain.

Section 8.02 Action Upon Bankruptcy. If any Event of Default described in
Section 8.01(h) (Events of Default – Insolvency Event) occurs with respect to
any Loan Party, any outstanding Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of the Loans
and all other Obligations shall automatically be and become immediately due and
payable, without notice, demand or further act of the Administrative Agent, the
Collateral Agent or any other Senior Secured Party. During the continuance of
such an Event of Default, the Administrative Agent may, or upon the direction of
the Required Lenders shall, instruct the Collateral Agent to exercise any or all
remedies provided for under this Agreement or the other Financing Documents.

 

100



--------------------------------------------------------------------------------

Section 8.03 Action Upon Other Event of Default. (a) If any other Event of
Default occurs for any reason, whether voluntary or involuntary, and is
continuing, the Administrative Agent may, or upon the direction of the Required
Lenders shall, by written notice to the Borrowers declare all or any portion of
the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or any outstanding Commitments (if not theretofore terminated)
to be terminated, whereupon the full unpaid amount of such Loans and other
Obligations that has been declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment
and/or, as the case may be, any outstanding Commitments shall terminate. During
the continuance of such an Event of Default, the Administrative Agent may, or
upon the direction of the Required Lenders shall, instruct the Collateral Agent
to exercise any or all remedies provided for under this Agreement or the other
Financing Documents.

(b) Any declaration made pursuant to Section 8.03(a) may, should the Required
Lenders in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrowers at any time after the principal of the Loans has become
due and payable, but before any judgment or decree for the payment of the monies
so due, or any part thereof, has been entered; provided that no such rescission
or annulment shall extend to or affect any subsequent Event of Default or impair
any right consequent thereon.

Section 8.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default may
be held by the Collateral Agent as Collateral and/or, at the direction of the
Administrative Agent, may be applied in full or in part by the Collateral Agent
against the Obligations in the following order of priority (but without
prejudice to the right of the Collateral Agent to recover any shortfall from the
Borrowers) and, after its execution:

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including the fees and the fees, costs and expenses of counsel and amounts
payable under Article IV (Eurodollar Rate and Tax Provisions)) payable to the
Agents in their capacities as such ratably among them in proportion to the
amounts described in this clause first;

(b) second, to payment of that portion of the Obligations (excluding principal
and accrued interest on the Loans) constituting fees, costs, expenses (and
interest owing thereon (if any)) and any other amounts (including the Fees and
the fees, costs and expenses of counsel and amounts payable under Article IV
(Eurodollar Rate and Tax Provisions)) payable to the Lenders, and the Qualified
Counterparties ratably among the Lenders, and the Qualified Counterparties in
proportion to the amounts described in this clause second payable to them, as
certified by the Administrative Agent;

 

101



--------------------------------------------------------------------------------

(c) third, to payment of the portion of the Obligations constituting accrued and
unpaid interest (including default interest) with respect to the Loans and each
Interest Rate Protection Agreement (other than any payments of Swap Termination
Value), ratably among the Lenders and Qualified Counterparties in proportion to
the respective amounts described in this clause third payable to them, as
certified by the Administrative Agent;

(d) fourth, to payment of the principal amount of the Loans and payment of Swap
Termination Value due and owing under any Interest Rate Protection Agreement
ratably among the Lenders and Qualified Counterparties in proportion to the
respective amounts described in this clause fourth held by them, as certified by
the Administrative Agent; and

(e) last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable Law.

ARTICLE IX

GUARANTEE

Section 9.01 Guarantee. The Guarantor hereby guarantees to the Senior Secured
Parties the performance and prompt payment in full when due (whether at stated
maturity, upon acceleration, upon any optional or mandatory prepayment or
otherwise) of the Guaranteed Obligations in each case strictly in accordance
with their terms. The Guarantor hereby further agrees that if a Borrower fails
to pay in full when due (whether at stated maturity, upon acceleration, upon any
optional or mandatory prepayment or otherwise) all or any part of the Guaranteed
Obligations, the Guarantor will immediately pay the same, without any demand or
notice whatsoever, and that, in the case of any extension of time of payment or
renewal of all or any part of the Guaranteed Obligations, it will timely pay the
same in full when due (whether at extended maturity, upon acceleration, upon any
optional or mandatory prepayment or otherwise) in accordance with the terms of
that extension or renewal. This guarantee is irrevocable and unconditional in
nature and is made with respect to any Guaranteed Obligations now existing or in
the future arising. The liability of the Guarantor under this guarantee shall
continue until full satisfaction of all the Guaranteed Obligations. This
guarantee is a guarantee of due and punctual payment and performance and is not
merely a guarantee of collection.

 

102



--------------------------------------------------------------------------------

Section 9.02 Obligations Unconditional. The obligations of the Guarantor under
Section 9.01 (Guarantee) shall be continuing, irrevocable, primary, absolute and
unconditional irrespective of the value, genuineness, validity, regularity or
enforceability of any Financing Document or any other agreement or instrument
referred to therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 9.02 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter, limit or impair the liability of the Guarantor
hereunder, which shall remain absolute and unconditional, as described above,
without regard to and not be released, discharged or in any way affected
(whether in full or in part) by:

(a) any modification or amendment (including, without limitation, by way of
amendment, extension, renewal, novation or waiver), or any acceleration or other
change in the time for payment or performance of the terms of all or any part of
the Guaranteed Obligations or any Financing Document or any other agreement or
instrument whatsoever relating thereto;

(b) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of the Guarantor hereunder or of
any other guarantee of all or any part of the Guaranteed Obligations;

(c) any exchange, substitution, release, non-perfection or impairment of any
collateral securing payment of any Guaranteed Obligation;

(d) any release of any other Person (including, without limitation, any other
guarantor with respect to the Guaranteed Obligations) from any personal
liability with respect to all or any part of the Guaranteed Obligations;

(e) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as applicable law may dictate, of all or any part of
the Guaranteed Obligations or any other guarantee of (including, without
limitation, any letter of credit issued with respect to) all or any part of the
Guaranteed Obligations;

(f) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Guaranteed Obligation,
any guarantee or other liability in respect thereof or any collateral or other
security for any of the foregoing; any sale, exchange, release, substitution,
compromise or other action in respect of any such collateral or other security;
or any failure to create, protect, perfect, secure, insure, continue or maintain
any liens in any such collateral or other security;

 

103



--------------------------------------------------------------------------------

(g) the exercise of any right or remedy available under the Financing Documents,
at law, in equity or otherwise in respect of any collateral or other security
for any Guaranteed Obligation or for any guarantee or other liability in respect
thereof, in any order and by any manner thereby permitted, including, without
limitation, foreclosure on any such collateral or other security by any manner
of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;

(h) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Loan
Parties or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application;

(i) any other circumstance that might otherwise constitute a legal or equitable
discharge of, or a defense, set-off or counterclaim available to the Loan
Parties, the Guarantor or a surety or guarantor generally, other than
irrevocable payment, performance, satisfaction or discharge in full (in
accordance with the terms of the applicable Financing Document);

(j) the giving of any consent to the merger or consolidation or, the sale of
substantial assets by, or other restructuring or termination of the existence of
the Loan Parties or any other Person or any disposition of any shares of the
Guarantor; or

(k) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any other Loan Party or its assets or any resulting release or
discharge of any Guaranteed Obligation. The Guarantor acknowledges and agrees
that the Guaranteed Obligations include interest on the Guaranteed Obligations
at the applicable rate therefor under the Financing Documents, which accrues
after the commencement of any such proceeding (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such Guaranteed Obligations include the
interest which would have accrued on such portion of the Guaranteed Obligations
if said proceedings had not been commenced), since it is the intention of the
parties that the amount of the Guaranteed Obligations which is guaranteed by the
Guarantor should be determined without regard to any rule of law or order which
may relieve a Loan Party of any portion of the Guaranteed Obligations. The
Guarantor will permit any trustee in bankruptcy, receiver, debtor in possession,
assignee for the benefit of creditors or similar person to pay the Collateral
Agent, or allow the claim of the Collateral Agent in respect of, interest which
would have accrued after the date on which such proceeding is commenced.

 

104



--------------------------------------------------------------------------------

(l) Should any money due or owing hereunder not be recoverable from the
Guarantor for any reason, whether by operation of law or otherwise, then, in any
such case, such money shall nevertheless be recoverable by the Collateral Agent
from the Guarantor as though the Guarantor were the principal debtor in respect
thereof and not merely a guarantor and shall be paid by the Guarantor forthwith.

Section 9.03 Waiver.

(a) The Guarantor hereby expressly waives promptness, diligence, presentment,
demand for payment or performance and protest; filing of claims with any court;
any proceeding to enforce any provision of the Financing Documents; notice of
acceptance of and reliance on this Agreement by the Senior Secured Parties,
notice of the creation of any Guaranteed Obligations, and any other notice
whatsoever; any requirement that the Collateral Agent exhaust any right, remedy,
power or privilege or proceed or take any other action against the Loan Parties
under any Financing Document, to which they are parties or any lien or
encumbrance on, or any claim of payment against, any property of the Loan
Parties or any other agreement or instrument referred to therein, or any other
Person under any other guarantee of, or lien securing, or claim for payment of,
any of the Guaranteed Obligations; any right to require a proceeding by the
Collateral Agent first against the Loan Parties whether to marshal any assets or
to exhaust any right or take any action against the Loan Parties or any other
Person or any collateral or otherwise, any diligence in collection or protection
for realization upon any Guaranteed Obligation; any obligation hereunder or any
collateral security for any of the foregoing; any right of protest, presentment,
notice or demand whatsoever, and any claims of waiver, release, surrender,
alteration or compromise and all defenses, set-offs counterclaims, recoupments,
reductions, limitations, impairments or terminations, whether arising hereunder
or otherwise. The Guarantor further waives (i) any requirement that the Loan
Parties or any other Person be joined as a party to any proceeding for the
enforcement by the Collateral Agent of any of the Guaranteed Obligations and
(ii) the filing of claims by the Collateral Agent in the event of the
receivership or bankruptcy of a Loan Party. The Collateral Agent shall have the
right to bring suit directly against the Guarantor with respect to the
obligations owed to the Collateral Agent hereunder either prior to or
concurrently with any lawsuit against, or without bringing any suit against the
Guarantor, the Loan Parties or any other Person.

(b) The enforceability and effectiveness of this Agreement and the liability of
the Guarantor, and the rights, remedies, powers and privileges of the Collateral
Agent under this Agreement shall not be affected, limited, reduced, discharged
or terminated, and the Guarantor hereby expressly waives, to the fullest extent
permitted by law, any defense now or in the future arising, by reason of:

 

  (i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Financing Document, or any agreement, security
document, guarantee or other instrument relating to all or any part of the
Guaranteed Obligations;

 

105



--------------------------------------------------------------------------------

  (ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations;

 

  (iii) the illegality, invalidity or unenforceability of any security or
guarantee for all or any part of the Guaranteed Obligations or the lack of
perfection or continuing perfection or failure of the priority of any lien or
encumbrance on any collateral for all or any part of the Guaranteed Obligations;

 

  (iv) the cessation, for any cause whatsoever, of the liability of the
Guarantor for all or any part of the Guaranteed Obligations (other than by
reason of the full payment and performance of all Guaranteed Obligations);

 

  (v) any failure of the Collateral Agent to give notice of sale or other
disposition of any collateral (including any notice of any judicial or
nonjudicial foreclosure or sale of any interest in real property serving as
collateral for all or any part of the Guaranteed Obligations) for all or any
part of the Guaranteed Obligations to the Loan Parties, the Guarantor or any
other Person or any defect in, or any failure by the Loan Parties, the Guarantor
or any other Person to receive, any notice that may be given in connection with
any sale or disposition of any collateral;

 

  (vi) any failure of the Collateral Agent to comply with applicable laws in
connection with the sale or other disposition of any collateral for all or any
part of the Guaranteed Obligations;

 

  (vii)

any judicial or nonjudicial foreclosure or sale of, or other election of
remedies with respect to, any interest in real property or other collateral
serving as security for all or any

 

106



--------------------------------------------------------------------------------

  part of the Guaranteed Obligations, even though such foreclosure, sale or
election of remedies may impair the subrogation rights of either the Loan
Parties or the Guarantor or may preclude the Loan Parties or the Guarantor from
obtaining reimbursement, contribution, indemnification or other recovery from
the other or any other Person and even though the Loan Parties or the Guarantor
may not, as a result of such foreclosure, sale or election of remedies, be
liable for any deficiency;

 

  (viii) any act or omission of the Collateral Agent or any other Person that
directly or indirectly results in or aids the discharge or release of a Loan
Party of any part of the Guaranteed Obligations or any security or guarantee
(including any letter of credit) for all or any part of the Guaranteed
Obligations by operation of law or otherwise;

 

  (ix) any law which provides that the obligation of a surety or the Guarantor
must neither be larger in amount nor in other respects more burdensome than that
of the principal or which reduces a surety’s or the Guarantor’s obligation in
proportion to the principal obligation;

 

  (x) any counterclaim, set-off or other claim which a Loan Party or any other
guarantor of all or any part of the Guaranteed Obligations has or alleges to
have with respect to all or any part of the Guaranteed Obligations;

 

  (xi) any failure of the Collateral Agent to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person;

 

  (xii) the election by the Collateral Agent, in any bankruptcy proceeding of
any Person, of the application or non-application of Section 1111(b)(2) of the
Bankruptcy Code;

 

  (xiii) any extension of credit or the grant of any lien or encumbrance under
Section 364 of the Bankruptcy Code;

 

  (xiv) any use of cash collateral under Section 363 of the Bankruptcy Code;

 

107



--------------------------------------------------------------------------------

  (xv) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person;

 

  (xvi) the avoidance of any lien or encumbrance in favor of the Collateral
Agent for any reason;

 

  (xvii) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, liquidation or dissolution proceeding commenced by or against any
Person, including any discharge of, or bar or stay against collecting, all or
any part of the Guaranteed Obligations (or any interest on all or any part of
the Guaranteed Obligations) in or as a result of any such proceeding; or

 

  (xviii) any action taken by the Collateral Agent that is authorized by this
Agreement or by any other provision of any Financing Document or any omission to
take any such action.

Section 9.04 Reinstatement. The obligations of the Guarantor hereunder shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Guarantor in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. The Guarantor agrees that it will indemnify the
Collateral Agent on demand for all reasonable and reasonably documented costs
and expenses (including reasonable and reasonably documented fees of counsel)
incurred by the Collateral Agent in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

Section 9.05 Subrogation.

(a) To the extent of any payments made hereunder, the Guarantor shall be
subrogated to the rights of the Senior Secured Parties, but the Guarantor
covenants and agrees that such right of subrogation shall be subordinate in
right of payment to the rights of the Senior Secured Parties under the Financing
Documents for which full payment has not been made or provided for and, to that
end, the Guarantor agrees not to claim or enforce any such right of subrogation
or any right of set-off or any other right which may arise on account of any
payment made by the Guarantor in accordance with the provisions of this
Agreement unless and until all of the Guaranteed Obligations owned or held by
Persons other than the Guarantor and all other sums due or payable under the
Financing Documents have been fully, finally and indefeasibly, paid and
discharged.

 

108



--------------------------------------------------------------------------------

(b) If any amount shall be paid to the Guarantor on account of such subrogation
rights at any time prior to the indefeasible and unconditional payment,
discharge or performance in full of the Guaranteed Obligations and all other
amounts payable under the Financing Documents, such amount shall be held in
trust for the benefit of the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied upon and against the Guaranteed
Obligations, to the extent then matured, in accordance with the terms of the
Financing Documents, or, to the extent not then matured or existing, be held by
the Collateral Agent as collateral security for the Guaranteed Obligations.

Section 9.06 Remedies. The Guarantor agrees that, as between the Guarantor and
the Collateral Agent, any obligations of the Loan Parties to the Senior Secured
Parties under any of the Financing Documents may be declared to be forthwith due
and payable in accordance with the terms of this Agreement and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Loan Parties) shall forthwith become due and payable by the Guarantor for
purposes of this Agreement. For the avoidance of doubt, it is understood and
agreed that any amount payable by the Guarantor pursuant to the immediately
preceding sentence is intended to be applied to the payment or prepayment (as
the case may be) of the related obligations of the Loan Parties (whether or not
due and payable). Each of the obligations of the Guarantor under this Agreement
is separate and independent of the Guaranteed Obligations, and the Guarantor
agrees that a separate action or actions may be brought and prosecuted by the
Collateral Agent against the Guarantor to enforce this Agreement, irrespective
of whether any action is brought by the Collateral Agent against the Loan
Parties under any Financing Document or whether a Loan Party is joined in any
such action or actions.

Section 9.07 Continuing Guarantee. This guarantee is a continuing, absolute and
unconditional guarantee of payment and performance and shall remain in full
force and effect until all Guaranteed Obligations whenever arising have been
paid in full in cash and all obligations of the Guarantor hereunder shall have
been paid in full in cash.

 

109



--------------------------------------------------------------------------------

ARTICLE X

THE AGENTS

Section 10.01 Appointment and Authority. (a) Each of the Lenders (in its
capacity as Lender) hereby irrevocably appoints, designates and authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Financing Document and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of this Agreement
or any other Financing Document, together with such actions as are reasonably
incidental thereto. The provisions of this Article X are solely for the benefit
of the Agents, and the Lenders, and no Loan Party or any other Person shall have
rights as a third party beneficiary of any of such provisions.

(b) Each Lender (in its capacity as Lender) hereby appoints WestLB as its
Administrative Agent under and for purposes of each Financing Document to which
it is a party. WestLB hereby accepts this appointment and agrees to act as the
Administrative Agent for the Lenders in accordance with the terms of this
Agreement and each other Financing Document. Each Lender appoints and authorizes
the Administrative Agent to act on behalf of such Lender, under each Financing
Document to which it is a party and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 10.01 or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(c) Each Senior Secured Party (in its capacity as Lender) hereby appoints WestLB
as its Collateral Agent under and for purposes of each Financing

 

110



--------------------------------------------------------------------------------

Document to which it is a party. WestLB hereby accepts this appointment and
agrees to act as the Collateral Agent for the Senior Secured Parties in
accordance with the terms of this Agreement and each other Financing Document.
Each Senior Secured Party hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Senior Secured Party for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any Loan Party to the Collateral Agent in order to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this respect the Collateral Agent, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent, as the case
may be, pursuant to Section 10.05 (Delegation of Duties) for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, as the case may be, shall be entitled to
the benefits of all provisions of this Article X and Article XI (Miscellaneous
Provisions) (including Section 11.08 (Indemnification by the Borrowers), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Financing Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Financing Documents, nor shall the Collateral Agent have or be deemed to have
any fiduciary relationship with any Senior Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into any Financing Document or otherwise exist against the Collateral
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

Section 10.02 Rights as a Lender. Each Person serving as Agent hereunder or
under any other Financing Document shall have the same rights and powers in its
capacity as a Lender, as any other Lender, and may exercise the same as though
it were not an Agent. Each such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with either Borrower
or Affiliates of either Borrower as if such Person were not an Agent hereunder
and without any duty to account therefor to the Lenders or any other Agent.

 

111



--------------------------------------------------------------------------------

Section 10.03 Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Financing
Documents. Without limiting the generality of the foregoing, no Agent shall:

 

  (i) be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

 

  (ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Financing Documents); provided that such Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Financing
Document or applicable Law; or

 

  (iii) except as expressly set forth herein and in the other Financing
Documents, have any duty to disclose, nor shall any Agent be liable for any
failure to disclose, any information relating to either Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the prior written consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as may be necessary, or as such Agent
may believe in good faith to be necessary, under the circumstances as provided
in Section 10.01 (Appointment and Authority)), or (ii) in the absence of its own
gross negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to such Agent in writing by either
Borrower or a Lender.

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence or continuance of

 

112



--------------------------------------------------------------------------------

any Default or Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Financing Document or
any other agreement, instrument or document, or the perfection or priority of
any Lien or security interest created or purported to be created by any Security
Document, or (v) the satisfaction of any condition set forth in Article VI
(Conditions Precedent) or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to any such Agent.

Section 10.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender, unless such Agent
has received notice to the contrary from such Lender, prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub-agents appointed by
such Agent. Each Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article X shall apply to any such
sub-agent and to the Related Parties of such Agent and any such sub-agent, and
shall apply to their respective activities in connection with their acting as
Agent.

Section 10.06 Resignation or Removal of Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to each
Loan Party and the Lenders. Any Agent may be removed at any time by the Required
Lenders for the Agent’s gross negligence or willful misconduct. In the event
that WestLB is no longer an Agent, any successor Agent may be removed at any
time with cause by the Required Lenders. Such resignation or removal shall take
effect upon the appointment of a successor Agent, in accordance with this
Section 10.06.

 

113



--------------------------------------------------------------------------------

(b) Upon any notice of resignation by any Agent or upon the removal of any Agent
by the Required Lenders, the Required Lenders shall appoint a successor Agent
hereunder and under each other Financing Document who shall be a commercial bank
having a combined capital and surplus of at least one hundred million Dollars
($100,000,000).

(c) If no successor Agent has been appointed by the Required Lenders within
thirty (30) days after the date such notice of resignation was given by such
Agent or the Required Lenders elected to remove such Agent, any Lender may
petition any court of competent jurisdiction for the appointment of a successor
Agent. Such court may thereupon, after such notice, if any, as it may deem
proper, appoint a successor Agent, as applicable, who shall serve as Agent,
hereunder and under each other Financing Document until such time, if any, as
the Required Lenders appoint a successor Agent, as provided above.

(d) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Agent, and the retiring (or
removed) Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents. After the retirement or
removal of any Agent hereunder and under the other Financing Documents, the
provisions of this Article X shall continue in effect for the benefit of such
retiring (or removed) Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.

(e) If a retiring or removed Agent is the Collateral Agent, such Collateral
Agent will promptly transfer any Collateral in the possession or control of such
Collateral Agent to the successor Collateral Agent and will execute and deliver
such notices, instructions and assignments as may be reasonably necessary or
desirable to transfer the rights of the Collateral Agent with respect to such
Collateral property to the successor Collateral Agent.

Section 10.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

Section 10.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to

 

114



--------------------------------------------------------------------------------

enter into this Agreement and make its Loans. Each Lender also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Financing Document or any related agreement or any document furnished hereunder
or thereunder.

Section 10.09 Administrative Agent May File Proofs of Claim. (a) In case of the
pendency of any Insolvency Event relative to either Borrower or any other Loan
Party (including any event described in Section 8.01(h) (Events of Default -
Insolvency Event)), the Administrative Agent or, at the direction of the
Administrative Agent, the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent or
Collateral Agent or any other Senior Secured Party shall have made any demand on
a Borrower or any other Loan Party) shall be entitled and empowered, but shall
not be obligated, by intervention in such proceeding or otherwise:

 

  (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Sections 3.11 (Fees), 11.06
(Costs and Expenses) and 11.08 (Indemnification by the Borrowers)) allowed in
such judicial proceeding; and

 

  (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent or, at the direction of
the Administrative Agent, Collateral Agent and, in the event that the
Administrative Agent consents to the making of such payments directly to the
Senior Secured Parties, to pay to the Administrative Agent or, at the direction
of the Administrative Agent, Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 3.11 (Fees), 11.06 (Costs and Expenses) and 11.08 (Indemnification by
the Borrowers).

 

115



--------------------------------------------------------------------------------

(b) Nothing contained herein shall be deemed to authorize the Administrative
Agent or the Collateral Agent to authorize or consent to or accept or adopt on
behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Senior Secured Party
or to authorize the Administrative Agent to vote in respect of the claim of any
Senior Secured Party in any such proceeding.

Section 10.10 Collateral Matters. (a) The Senior Secured Parties irrevocably
authorize the Collateral Agent to release any Lien on any property granted to or
held by the Collateral Agent under any Financing Document for the benefit of the
Senior Secured Parties (i) upon the occurrence of the Discharge Date, (ii) if
approved, authorized or ratified in writing in accordance with Section 11.01
(Amendments, Etc.), or (iii) if such a release is permitted under the Financing
Documents.

(b) Upon request by the Collateral Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release its interest in
particular types or items of property pursuant to this Section 10.10. In each
case as specified in this Section 10.10, the Collateral Agent will, at the
Borrowers’ expense, execute and deliver to the Borrowers or such other Loan
Party, as applicable, such documents as such Person may reasonably request to
evidence the release of such item of Collateral from the Lien granted under the
Security Documents in accordance with the terms of the Financing Documents and
this Section 10.10.

Section 10.11 Copies. Each Agent shall give prompt notice to each Lender of each
notice or request required or permitted to be given to such Agent by a Borrower
or any other Loan Party pursuant to the terms of this Agreement or any other
Financing Document (unless concurrently delivered to the Lenders, as applicable,
by a Borrower or such Loan Party, as applicable). Each Agent will distribute to
each Lender each document or instrument (including each document or instrument
delivered by any Loan Party to such Agent pursuant to Article V (Representations
and Warranties), Article VI (Conditions Precedent) and Article VII (Covenants))
received for its account and copies of all other communications received by such
Agent from any Loan Party for distribution to the Lenders Bank by such Agent in
accordance with the terms of this Agreement or any other Financing Document.

Section 10.12 No Lead Arranger or Bookrunner Duties. Anything herein to the
contrary notwithstanding, no Lead Arranger or Bookrunner shall have any powers,
duties or responsibilities under this Agreement or any of the other Financing
Documents, except in its capacity, as applicable, as an Agent or a Lender
hereunder.

 

116



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
any Loan Party herefrom or therefrom, shall be effective unless in writing
signed by the Required Lenders and, in the case of an amendment, each Loan Party
or, as the case may be, the applicable Loan Party, and in each such case
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01 (Conditions to Closing Date)
or Section 6.02 (Conditions to All Borrowings) without the written consent of
all of the Lenders;

(b) except as provided in Section 2.05 (Increase in Commitments), extend or
increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.03(a) (Action Upon Other Event of Default) without the
prior written consent of such Lender;

(c) postpone any date scheduled for any payment of principal or interest under
Section 3.01 (Repayment of Borrowings) or 3.02 (Interest Payment Dates), or any
date fixed by the Administrative Agent for the payment of Fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Financing
Document without the prior written consent of each Lender affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts (including any mandatory prepayments under
Section 3.08 (Mandatory Prepayment) payable hereunder or under any other
Financing Document to any Lender without the prior written consent of each
Lender directly affected thereby; provided that only the prior written consent
of the Required Lenders shall be necessary to amend the definition of Default
Rate or to waive any obligation of the Borrowers to pay interest at the Default
Rate;

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans from the application thereof set forth in the applicable
provisions of Section 2.06 (Termination or Reduction of Commitments),
Section 3.07 (Optional Prepayment) or 3.08 (Mandatory Prepayment), respectively,
in any manner without the prior written consent of each Lender affected thereby;

 

117



--------------------------------------------------------------------------------

(f) change any provision of this Section 11.01, the definition of Required
Lenders or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender; provided, that any change in the definition of Required
Lenders shall require the prior written consent of each Lender; or

(g) release (i) any Loan Party from all or substantially all of its obligations
under any Financing Document, or (ii) all or substantially all of the Collateral
in any transaction or series of related transactions, without the prior written
consent of each Lender;

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above, affect
the rights or duties of, or any fees or other amounts payable to, such Agent
under this Agreement or any other Financing Document.

Section 11.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES.

(b) SUBMISSION TO JURISDICTION. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SENIOR SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST ANY PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

118



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.02(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Appointment of Process Agent and Service of Process. Each Loan Party hereby
appoints C T Corporation System with an office on the date hereof at 111 Eighth
Avenue, New York, New York 10011, as its agent to receive on behalf of itself
services of copies of the summons and complaint and any other process that may
be served in any such action or proceeding in the State of New York. If for any
reason the Process Agent shall cease to act as such for any Person, such Person
hereby agrees to designate a new agent in New York City on the terms and for the
purposes of this Section 11.02 reasonably satisfactory to the Required Lenders.
Such service may be made by mailing or delivering a copy of such process to such
Person in care of the Process Agent at the Process Agent’s above address, and
each Loan Party hereby irrevocably authorizes and directs the Process Agent to
receive and forward such service on its behalf. As an alternative method of
service, each Borrower also irrevocably consents to the service of any and all
process in any such action or proceeding by the air mailing of copies of such
process to such Person at its then effective notice addresses pursuant to
Section 11.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction.

(e) Immunity. To the extent that either Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section 11.02(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

 

119



--------------------------------------------------------------------------------

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

Section 11.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Agent and Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (A) to an
Eligible Assignee in accordance with Section 11.03(b), (B) by way of
participation in accordance with Section 11.03(d) or (C) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.03(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in this Section 11.03 and, to the extent expressly contemplated
hereby, the Related Parties of each Agent and Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time after the date hereof assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the Commitment (which
for this purpose includes the Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified

 

120



--------------------------------------------------------------------------------

in the Lender Assignment Agreement, as of the Trade Date, shall not be less than
one million Dollars ($1,000,000) and in integral multiples of one hundred
thousand Dollars ($100,000) in excess thereof, unless the Administrative Agent
otherwise consents in writing; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan and the Commitment
assigned; (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with a processing
and recordation fee of two thousand five hundred Dollars ($2,500); provided that
(A) no such fee shall be payable in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund with respect to a Lender and (B) in
the case of contemporaneous assignments by a Lender to one or more Funds managed
by the same investment advisor (which Funds are not then Lenders hereunder),
only a single such two thousand five hundred Dollars ($2,500) fee shall be
payable for all such contemporaneous assignments; (iv) the Eligible Assignee, if
it is not a Lender prior to such assignment, shall deliver to the Administrative
Agent an administrative questionnaire; and (vi) if the Aggregate Commitment is
eighteen million Dollars ($18,000,000) or less, no assignment by a Lender of any
of its rights or obligations under the Financing Documents shall be permitted if
as a result of such assignment there will be more than three (3) Lenders under
this Agreement. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 11.03(c), from and after the effective
date specified in each Lender Assignment Agreement, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Lender Assignment Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 4.01 (Eurodollar
Rate Lending Unlawful), 4.03 (Increased Eurodollar Loan Costs), 4.05 (Funding
Losses), 11.06 (Costs and Expenses) and 11.08 (Indemnification by the Borrowers)
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.03(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.03(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the

 

121



--------------------------------------------------------------------------------

Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for consent to a material or other substantive change to the Financing Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, either
Borrower or any Agent, sell participations to any Person (other than a natural
person or either Borrower or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 (Amendments, Etc.)
that directly affects such Participant. Subject to Section 11.03(e), each Loan
Party agrees that each Participant shall be entitled to the benefits of
Sections 4.01 (Eurodollar Rate Lending Unlawful), 4.03 (Increased Eurodollar
Loan Costs) and 4.05 (Funding Losses), to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.03(b). To the
extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 11.14 (Right of Setoff) as though it were a Lender; provided such
Participant agrees to be subject to Section 3.13 (Sharing of Payments) as though
it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01 (Eurodollar Rate Lending Unlawful) or 4.03 (Increased Eurodollar
Loan Costs) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the prior written consent of the
Borrowers.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and any corresponding rights
under

 

122



--------------------------------------------------------------------------------

the other Financing Documents (including under its Notes, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

Section 11.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, and each of their successors and permitted assigns under this
Agreement or any other Financing Document, any benefit or any legal or equitable
right or remedy under this Agreement.

Section 11.05 Consultants. (a) The Required Lenders or the Administrative Agent
may, in their sole discretion, appoint any consultant for the purposes specified
herein. If any of the consultants is removed or resigns and thereby ceases to
act for purposes of this Agreement and the other Financing Documents, the
Required Lenders or the Administrative Agent, as the case may be, shall
designate a consultant in replacement.

(b) The Borrowers shall reimburse each consultant appointed hereunder for the
reasonable fees and documented expenses of such consultant retained on behalf of
the Administrative Agent or the Lenders pursuant to this Section 11.05.

(c) In all cases in which this Agreement provides for any consultant to “agree,”
“approve,” “certify” or “confirm” any report or other document or any fact or
circumstance, such consultant may make the determinations and evaluations
required in connection therewith based upon information provided by either
Borrower or other sources reasonably believed by such consultant to be
knowledgeable and responsible, without independently verifying such information;
provided that, notwithstanding the foregoing, such consultant shall engage in
such independent investigations or findings as it may from time to time deem
necessary in its reasonable discretion to support the determinations and
evaluations required of it.

 

123



--------------------------------------------------------------------------------

Section 11.06 Costs and Expenses. The Borrowers shall pay (a) Closing Costs
pursuant to Sections 6.02(i)(Conditions to All Borrowings – Fees; Expenses) and
7.01(r) (Affirmative Covenants – Closing Costs); (b) all reasonable
out-of-pocket expenses incurred by the Lenders and the Agents (including all
reasonable fees, costs and expenses of counsel for any Agent), in connection
with any amendments, modifications or waivers of the provisions of this
Agreement and the other Financing Documents (whether or not the transactions
contemplated hereby or thereby are consummated); (c) all out-of-pocket expenses
incurred by the Agents (including all reasonable fees, costs and expenses of
counsel for any Agent), in connection with the administration of this Agreement
and the other Financing Documents (whether or not the transactions contemplated
hereby or thereby are consummated); and (d) all out-of-pocket expenses incurred
by the Agents or any Lender (including all fees, costs and expenses of counsel
for any Senior Secured Party), in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Financing
Documents, including its rights under this Section 11.06, including in
connection with any workout, restructuring or negotiations in respect of the
Obligations; provided that payments made pursuant to subsection (a) above shall
be subject to an aggregate maximum amount of three hundred thousand Dollars
($300,000) in respect of this Agreement and the Term Loan and the transactions
contemplated hereby and thereby.

Section 11.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.08 Indemnification by the Borrowers. (a) The Borrowers hereby agree
to indemnify each Agent (and any sub-agent thereof), each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party arising out
of, in connection with, or as a result of:

 

  (i) the execution or delivery of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby;

 

124



--------------------------------------------------------------------------------

  (ii) any Loan or the use or proposed use of the proceeds from such Loan;

 

  (iii) any actual or alleged presence, release or threatened release of
Materials of Environmental Concern on or from property owned or operated by any
Loan Party, or any liability pursuant to an Environmental Law related in any way
to any Loan Party, except for releases of Materials of Environmental Concern
that are determined by a court of competent jurisdiction by final and
Non-Appealable judgment to have resulted from the gross negligence or willful
misconduct of any Indemnitee;

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any of the members or
shareholders, as applicable, managers or creditors of a Loan Party, and
regardless of whether any Indemnitee is a party thereto and whether or not any
of the transactions contemplated hereunder or under any of the other Financing
Documents is consummated, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; and/or

 

  (v) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by any Loan Party, alleged to
have been incurred in connection with such transactions, other than any broker’s
or finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of any Loan Party;

 

  (vi) provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and Non-Appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

 

125



--------------------------------------------------------------------------------

(b) To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 11.08(a) to be paid by it to any Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub-agent thereof) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any sub-agent thereof) in connection with such capacity. The obligations of
the Lenders under this Section 11.08(b) are subject to the provisions of
Section 2.03(d) (Borrowing of Loans). The obligations of the Lenders to make
payments pursuant to this Section 11.08(b) are several and not joint and shall
survive the payment in full of the Obligations and the termination of this
Agreement. The failure of any Lender to make payments on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to do so.

(c) Except as otherwise provided in Article VI (Conditions Precedent), all
amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.

Section 11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.10 No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

126



--------------------------------------------------------------------------------

Section 11.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.11(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

  (i) if to any Loan Party or any Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.11; and

 

  (ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.11(d) shall be effective as provided in Section 11.11(d).

(c) Notices and other communications to the Lenders or any Agent hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II (Commitments and Borrowing) if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II (Commitments and Borrowing) by electronic communication.
Each of the Administrative Agent or the Borrowers may, in its or their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the

 

127



--------------------------------------------------------------------------------

“return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 11.11(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(e) Each of the Borrowers and the Agents may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Borrower and each Agent.

(f) The Agents and the Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify each Agent, each Lender, and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of such Borrower. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.

(g) So long as WestLB is the Administrative Agent, each Borrower hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Financing Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to the
Borrowing, (ii) relates to the payment of any principal or other amount due
under this Agreement prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default or (iv) is required to be delivered to
satisfy any condition precedent to the Closing Date (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to ny_agencyservices@westlb.com. In
addition, the Borrowers agree to continue to provide the Communications to the
Administrative Agent in the manner specified in the Financing Documents but only
to the extent requested by the Administrative Agent.

 

128



--------------------------------------------------------------------------------

(h) So long as WestLB is the Administrative Agent, each Borrower further agrees
that the Administrative Agent may make the Communications available to the
Lenders by posting the Communications on http: www.intralinks.com (or any
replacement or successor thereto) or a substantially similar electronic
transmission systems (the “Platform”).

(i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL ANY AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO EITHER BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF EITHER BORROWER’S OR ANY
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(j) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Schedule 11.11 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Financing Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender, for purposes of the Financing Documents. Each Lender agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

129



--------------------------------------------------------------------------------

(k) Notwithstanding clauses (g) to (j) above, nothing herein shall prejudice the
right of any Agent or any Lender to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

Section 11.12 Patriot Act Notice. Each Lender and each Agent (for itself and not
on behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each such Loan Party and other information that will allow such
Lender or such Agent, as applicable, to identify each such Loan Party in
accordance with the Patriot Act.

Section 11.13 Payments Set Aside. To the extent that any payment by or on behalf
of a Borrower is made to any Agent or Lender, or any Agent or Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Event or otherwise, then (a) to
the extent of such recovery, the Obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender severally agrees to pay to each Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by such Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Effective Rate from time to
time in effect. The obligations of the Lenders under Section 11.13(b) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 11.14 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the either Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Financing Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Financing Document and although such obligations of such Borrower may
be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section 11.14 are in addition to other rights and remedies (including other
rights of

 

130



--------------------------------------------------------------------------------

setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the relevant Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 11.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Article V (Representations and Warranties) and Section 11.06 (Costs
and Expenses) and 11.08 (Indemnification by the Borrowers) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by each Agent and each Lender,
regardless of any investigation made by any Agent or any Lender or on their
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of the Borrowing, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder or under any other Financing Document shall remain unpaid
or unsatisfied.

Section 11.17 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives for the sole purpose of exercising such Agents’ or
Lenders’ rights or performing such Agents’ or Lenders’ obligations under the
Finance Documents (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
or required by any regulatory authority purporting to have jurisdiction over it
(including the National Association of Insurance Commissioners or any other
similar organization); (c) to the extent required by applicable Law or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (including any actual or

 

131



--------------------------------------------------------------------------------

prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrowers or (iii) any Person (and any of its officers, directors, employees,
agents or advisors) that may enter into or support, directly or indirectly, or
that may be considering entering into or supporting, directly or indirectly,
either (A) contractual arrangements with such Agent or Lender, or any Affiliates
thereof, pursuant to which all or any portion of the risks, rights, benefits or
obligations under or with respect to any Loan or Financing Document is
transferred to such Person or (B) an actual or proposed securitization or
collateralization of, or similar transaction relating to, all or a part of any
amounts payable to or for the benefit of any Lender under any Financing Document
(including any rating agency); (g) with the consent of each Loan Party; (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 11.17 or (ii) becomes available to any Agent
or any Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than any Loan Party; or (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Party received by it from such Lender). In addition, with
the prior written consent of the Borrowers (so long as no Event of Default has
occurred and is continuing), which consent shall not be unreasonably withheld,
any Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Financing Documents, the Commitments and a Borrowing. For the purposes
of this Section 11.17, “Information” means written information that any Loan
Party furnishes to any Agent or Lender after the date hereof (and designated at
the time of delivery thereof in writing as confidential) pursuant to or in
connection with any Financing Document, relating to the assets and business of
any Loan Party, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by such
Agent or Lender of its obligations hereunder, (ii) is or becomes available to
such Agent or Lender from a source other than the Loan Party that is not, to the
knowledge of such Agent or Lender, acting in violation of a confidentiality
obligation with the Borrowers or (iii) is independently compiled by any Agent or
Lender, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.17 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

132



--------------------------------------------------------------------------------

Section 11.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, each Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Financing Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, or any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Financing Documents or
the transactions contemplated hereby or thereby.

Section 11.19 Waiver of Litigation Payments. To the extent that any Loan Party
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 11.02(b) (Applicable Law; Jurisdiction; Etc.) or elsewhere arising
out of or in connection with this Agreement or any other Financing Document to
which it is a party, be entitled to the benefit of any provision of Law
requiring any Lender or any Agent in such action, suit or proceeding to post
security for the costs of such Person or to post a bond or to take similar
action, each such Person hereby irrevocably waives such benefit, in each case to
the fullest extent now or in the future permitted under the laws of New York or,
as the case may be, the jurisdiction in which such court is located.

[Remainder of page intentionally blank. Next page is signature page.]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Credit
Agreement to be executed by their respective officers as of the day and year
first above written.

 

REG MARKETING & LOGISTICS GROUP, LLC,

as Borrower

By:  

/s/ Daniel J. Oh

 

Name: Daniel J. Oh

Title: President

REG SERVICES GROUP, LLC,

as Borrower

By:  

/s/ Daniel J. Oh

 

Name: Daniel J. Oh

Title: President

RENEWABLE ENERGY GROUP, INC.,

as Guarantor

By:  

/s/ Daniel J. Oh

 

Name: Daniel J. Oh

Title: President



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH as Sole Lead Arranger and Sole Bookrunner By:  

/s/ Keith Min

 

Name: Keith Min

Title: Managing Director

By:  

/s/ Christopher Nunn

 

Name: Christopher Nunn

Title: Director

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Keith Min

 

Name: Keith Min

Title: Managing Director

By:  

/s/ Christopher Nunn

 

Name: Christopher Nunn

Title: Director

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent

By:  

/s/ Keith Min

 

Name: Keith Min

Title: Managing Director

By:  

/s/ Christopher Nunn

 

Name: Christopher Nunn

Title: Director



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH

as Lender

By:  

/s/ Keith Min

 

Name: Keith Min

Title: Managing Director

By:  

/s/ Christopher Nunn

 

Name: Christopher Nunn

Title: Director